Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
On Rules 2, 5 and 119 of the Rules of Procedure. I am here, but I refuse to take part in the roll-call votes in protest at the fact that the Quaestors have failed to take a decision for the appeal proceedings before the Court in Luxembourg, which I requested in writing last August, on Mr Chamier's decision unlawfully to reduce my general parliamentary allowances.
Your comments will be included in the Minutes of the sitting.
Mr President, yesterday the war in Yugoslavia claimed its greatest number of victims. Seventy innocent Albanian-speaking citizens of Yugoslavia, among them women and children, were killed by NATO bombs. I do not know if we should pay our respects to them. You can decide.
It seems to me that the House has extended and is daily extending its sympathy to the victims - to all the victims - of the conflict.
Mr President, on a point of order. I have a rather mundane and minor point. Could my name be added to those who were present? You will see that I was present because I voted in all of the roll-call votes, but I am not on the list.
It will be done, Mr Balfe.
Mr President, I have a rather mundane point as well. Yesterday, during the vote on my report and Mr Chanterie's report, Mr Collins reported to the House that there was a photographer in the balcony photographing individual Members' papers and voting lists. I would like to know what the outcome of these investigations were, particularly given the amount of lobbying which I received concerning my report. I wonder whether representatives of the oil companies or the bus companies are trying to get a squint at what the Socialist voting lists were. Could the Bureau let us know the outcome of their investigations into this please?
As you know, Mr McMahon, after Mr Collins pointed out what was happening, Parliament's officials ejected the photographer. We are of course able to provide the information you asked for and you can even have it in writing if you like.
Mr President, yesterday morning, during the vote on the resolution on the Berlin summit, Parliament adopted two amendments: Amendments Nos 18 and 19. I would like to ask that, before they are approved and forwarded to the institutions to which they are addressed, you have the competent services check that there is in fact a link between a resolution on the Berlin summit and Amendments Nos 18 and 19 which the House adopted.
I imagine that you mean Parliament's legal service. I shall do as you request.
Mr President, on my return to Parliament I have noted that it is particularly difficult to move through the corridors, especially when voting is about to take place. Of course, I am not suggesting that a one-way system be introduced or that Members walk about with a bell, but I do think that the great many visitors to this Parliament should let Members through who obviously wish to get to the Hemicycle on time.
You are right that this is a problem. We need to strike a balance between the old days when we had to ask people to come and visit us and the current situation where we have so many visitors because the European Parliament has grown in importance, including as a result of our own work.
Mr President, I was given to understand that the President was going to be in the chair this morning at this time and I hope he is not unavoidably detained.
I do not know what problems you can be referring to, Mr Chichester; at any rate, it has long been scheduled that I would be in the Chair at the start of this sitting. I do not know where you have your information from.
I had an appointment to see the President this morning at 9.30. He advised me that he was unable to keep that appointment because he was going to be taking the chair at that time. So I was just expressing anxiety and concern that he is not able to be here in the chair.
Well, look at that: you mentioned the President and here he is!
Mr President, the Quaestors have informed Members that we shall be in our offices for the last time in May before the removal takes place. Now I have just discovered this morning that groups of visitors are already being shown round the new buildings. As a Member of Parliament, I must say that I have the distinct feeling that we have been left in the dark here, because we have had no opportunity for a preview of the new buildings, let alone examples of our offices. I regard that as a great mistake, and I ask that we find a means of rectifying that situation as quickly as possible.
I think I may prove you wrong on that point, Mr Konrad. All the groups have had the chance to let individual Members visit the new building: they did this at different times and in different ways, but the opportunity was provided. As you know, there are some problems with the completion of the building and the timing of our move.
Mr President, I should like to raise a slightly different matter. Rumour has it that there is every likelihood that the Statute for Members will be adopted by Parliament at the next part-session. Now I think that, if that does indeed happen, it would be the last opportunity and could create difficulties if the Members' Statute were not respected in the individual countries. It might perhaps be helpful if the President were to send a note to the various national governments and parliaments, pointing out the problem that could arise, in other words a discrepancy between the decisions of the European Parliament and any decisions on incompatibility which might be different from the ones which we have taken.
As you know, this is an issue that is being looked at carefully by the President-in-Office of the Council. I am sure that the President of Parliament will provide all honourable Members with up-to-date information on it, and that will also enable us to consider the possible implications which you mention.
The Minutes were approved
1998 annual reports
The next item is the joint debate on the following reports:
A4-0119/99 by Mrs De Esteban Martín, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman in 1998 (C4-0138/99); -A4-0117/99 by Mr Newman, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 1998-1999.Before we embark on this joint debate, the European Ombudsman - whom I once again welcome to the House - will present his annual activity report and also his special report.
I give the floor to Mr Söderman, the European Ombudsman.
Mr President, let me begin by saying how grateful I am for the opportunity to address the European Parliament concerning my annual report for 1998. This is the fourth annual report of the European Ombudsman and the last to be presented during this legislature.
When the annual report for 1997 was dealt with by Parliament, some critical voices suggested that the Ombudsman had success in only a small number of cases. This view was reached on the basis of all the complaints received, including those which were outside the mandate. I do not believe that this way of judging the results of an Ombudsman is really fair. There is not much to be done about a complaint which is outside the mandate other than to advise the complainant or transfer the complaint to a competent body. We have done that in almost 80 % of such cases so that citizens do not usually leave us empty-handed.
In many cases these complaints could be dealt with effectively by an Ombudsman or a similar body at national level. We therefore try consistently to promote the idea that these non-judicial bodies be encouraged and assisted in dealing with complaints from European citizens concerning Community law. Although there have been calls to broaden the mandate of the European Ombudsman to deal also with complaints against national authorities, especially in cases concerning freedom of movement, I still believe it is preferable to create an effective system of cooperation with the national ombudsmen and similar bodies.
During 1998 the Ombudsman's office received 1372 new complaints, compared with 1181 in 1997 and 842 in 1996. We also closed 185 enquiries with a reasoned decision as compared to 101 in 1997. In 45 % of these cases the institution settled the matter, a friendly solution was found or the case was closed with a critical remark. In 1997 and 1996 the figures were 40 % and 35 %. During 1998 no maladministration was found in 52 % of the cases in which an inquiry was carried out. A finding of no maladministration is not always a negative result for the complainant. The institution or body has to explain its behaviour to the complainant and, in some cases, even manages to convince the complainant that it has acted correctly.
Today is the right moment to try to summarise what we have achieved together so far in cooperation with the Committee on Petitions and the European Parliament. Firstly, we have achieved a practice of cooperation in dealing with complaints and petitions which has been described in the annual reports of both bodies. Furthermore, we have developed a fruitful dialogue through the committee's reports on the annual reports of the Ombudsman, beginning with the first report by Mrs Ahern, through the reports of Mr Papakyriazis, Mr Newman and, this year, Mrs De Esteban Martín. For example, the call in the Papakyriazis report for a clear definition of the term 'maladministration' led me to offer a definition in the annual report for 1997. Following Mr Newman's report, the European Parliament adopted a resolution welcoming the definition. The practice of smooth and efficient dealings with the Ombudsman's reports in the European Parliament has now been properly and formally established by bringing Parliament's Rules of Procedure in line with the Statute of the Ombudsman and by expressly providing for the competent committee - the Committee on Petitions - to deal with both the Ombudsman's annual and possible special reports.
Secondly, an own-initiative inquiry into public access to documents, supported by the committee through the report by Mrs Thors and by the European Parliament, has led all the Community institutions and bodies concerned to adopt rules on public access to documents, except for the Court of Justice. We have recently written to the European Central Bank to enquire if it has already adopted rules on public access to documents.
Thirdly, I should like to refer to the idea of a code of good administrative behaviour, which was first mentioned in the Perry report on the Committee on Petitions' own activities for 1996-1997 and supported in the Newman report on the Ombudsman's annual report for 1997. It appears likely that such a code will soon become a reality, as the European Commission has adopted the draft in its first reading before the Commissioners resigned. The new Commission may of course even improve the draft before adopting it.
Fourthly, we have managed to improve the administrative procedure the European Commission uses in its role as the guardian of the Treaty when dealing with complaints or petitions from European citizens. The procedure has become more open and effective as a result.
I should also like to say a few words about the recent revelations and accusations about fraud and corruption in the European administration, in particular within the European Commission. An open administration makes most cases of fraud and corruption very difficult to carry out and extremely easy to detect. A closed administration, on the other hand, that conducts its business through secret meetings and the holding of secret files and documents creates precisely the murky circumstances that enable fraud and corruption to flourish. So openness is an effective tool in preventing and fighting fraud and corruption.
In the present administrative practice, there is still an old-fashioned principle of exaggerated hierarchy. This principle, when applied, leads to a lack of motivation amongst those staff who really interact with the citizens. It makes all kinds of malpractice easier because the properly-acting staff cannot speak about their concerns over the activities of the institution. If civil servants cannot speak and write about their daily work without the consent of their superiors, this does not encourage a motivated and sound atmosphere in the workplace. So more transparency and less old-fashioned hierarchy would give more motivation to the staff and spare the EU administration many of its troubles.
In improving transparency, it is essential that the new regulation on public access to documents under the Amsterdam Treaty be adopted as soon as it is possible to do so. It must contain modern and comprehensive principles in this domain.
It is also essential that the Statute of the European Ombudsman contain a clear provision to give the Ombudsman the right to inspect all necessary files and documents, if unnecessary and time-consuming disputes with the institutions are to be avoided.
I am pleased that the Committee on Petitions supports my initiative in this respect in the De Esteban report. I hope that this position will be confirmed by the European Parliament.
I should like to use this opportunity to thank all the Community institutions and bodies for another year of constructive cooperation. I wish especially to address the Commission and its member responsible, Mrs Gradin, and thank her for her commitment to an open administration. My thanks are due also to the chairman of the Committee on Petitions, Mr Fontana, and all the members of the committee for their supportive attitude in their contacts with the Ombudsman's office. Special thanks go to Mrs De Esteban for her professional and competent work in drafting the report now before you. Thank you for your attention.
Applause
Thank you, Mr Söderman.
I give the floor to the rapporteur, Mrs De Esteban Martín.
Mr President, ladies and gentlemen, I should firstly like to congratulate the Ombudsman's office and its services on the transparency and speed with which it has provided details of its activities not only to Parliament and the Committee on Petitions but also directly to citizens and associations in the Member States.
This House has always defended the institution of the Ombudsman as guarantor of the protection of citizens' rights in cases of possible maladministration on the part of Community institutions and bodies. It has also always defended the need to enhance the relations between these institutions and the public. However, protecting the rights of Community citizens would not be enough if closer collaboration and cooperation were not fostered between Parliament, through the Committee on Petitions, as the committee responsible, and the Ombudsman.
It is no coincidence that the defence of citizens' rights is the chief aim of both institutions. This collaboration should therefore continue to guarantee these rights and the democratic work carried out by the Union in order to enhance the credibility of our administration.
The institution of the Ombudsman constitutes one of the most important elements for European citizenship. It is also important in improving the democratic control of the Community administration, democratic control that can be seen as the task of this House, as the body which directly represents the people of this Community.
Turning to the annual report presented by the Ombudsman, we must highlight the rise in the number of complaints submitted, a development the Ombudsman himself mentioned. A total of 1 372 complaints were lodged this year, 191 more than last year, which goes to show how important the Ombudsman is in the eyes of the public in terms of rectifying the alleged irregularities that may occur in the administration of the European Union.
Over the years, Parliament has noted the increasing interest the public has taken in the European institutions and how the decisions taken here affect their daily lives.
Making administration more transparent and accessible to the public is one of the main aims of all the national administrations in the Member States. Therefore, the Community administration should not aim at anything less and should endeavor to make such accessibility a reality.
This House has adopted various reports on the transparency and simplification of Community law which have brought us closer to achieving this aim. An important step that needs to be taken to create harmony between the Community institutions and our citizens is to actually draw up a code of good administrative behaviour to increase the level of trust between officials and the public and to ensure that the code is accessible and easily understood by all.
However, we must be aware that this code should not overlook the specific nature of each of the Community institutions. For example, I believe that within the European Parliament, given the nature of the institution, such a code should be negotiated with all the political groups.
With this same aim of promoting collaboration between the institutions and the public, it is important to highlight the involvement of citizens in the preliminary infringement proceedings provided for in Article 169 of the Treaty.
Similarly, I think that it is vital for the Ombudsman's work to ensure that his statute is amended, as I mention in the report, in order to allow him as effective access as possible to the documents related to the inquiries he is involved in.
I believe that the work carried out by the Ombudsman in the field of information and communication serves as a good example for other European institutions, especially as regards the use of new communication technologies, for example, the use of the Internet to make the institution more accessible to the public.
However, and this is something that the report also refers to, we need to make greater efforts to provide citizens with proper information on their rights so that no one is prevented from exercising his rights through ignorance of how to proceed.
This information should be provided by the Community institutions through the press and the audiovisual media. In this way, we would avoid, among other things, a situation whereby more than 69 % of the complaints submitted to the Ombudsman in recent years have been beyond his remit, for example, the many complaints every year about restrictions on the freedom of movement.
In this connection, I should like to acknowledge the efforts of the Ombudsman in his relations with national and regional ombudsmen. Such collaboration will clearly enhance the role played by these authorities and might lead to a system whereby those matters that one authority is not empowered to deal with may be passed on to the relevant body elsewhere, which will be able to resolve them more effectively.
In order to achieve all of the aims that we have outlined, the office of the European Ombudsman must respond effectively to our citizens, which is why the report congratulates Mr Söderman on the commitment he has shown in trying to ensure that his secretariat functions properly.
Although his efforts are appreciated, it is clear that for the secretariat to function properly, we must firstly have sufficient financial resources and we must also draw up a statute for the officials that work for the Ombudsman.
Applause
Mr President, the right to petition is an important aspect of European citizenship. The right to petition can be exercised by all residents of the European Union, not just EU citizens, and by organisations based in the European Union. Petitions are admissible if they come within the fields of activity of the European Community. This definition is wide enough for the Committee on Petitions to apply common sense and political judgment in deciding whether a petition is admissible or not.
During the past five years of this mandate 10 million people from all 15 European Union Member States have signed over 6 500 petitions. These fall into two broad categories: those raising individual problems and those raising broader policy questions. The areas most concerned are social security and pension problems often arising out of worker migration, free movement of persons, recognition of qualifications, taxation including VAT, environmental issues and animal welfare issues.
However, the Committee on Petitions has only administrative and secretarial support. It does not have an investigatory staff. Therefore, our investigations into the grievances of petitioners rely on officials of the Commission and the Member States' representations to the European Union. The Commission officials cooperate greatly in our work and we thank them for this. Nevertheless, for those minority of petitions which find fault with the Commission, it is obviously not good practice that we are so reliant on the Commission staff.
As for Member State governments - who do not seem to be represented today - through their representations to the European Union or collectively as the Council, their cooperation with the committee is usually only the minimum level possible and they are not prepared to send officials to the committee to argue the merits of petitions with committee members. Member States need to be more positive and to reply fully and promptly to requests for information and action addressed to them by the Commission concerning petitions.
Naturally during our meetings the committee members have and do exercise the most vital role in questioning and urging on the Commission officials and in the decisions we make. In fact, if it appears that petitioners are being unfairly treated or fobbed off we take up the cudgels on their behalf. In a number of cases every year a petition leads to the opening of formal infringement proceedings under Article 169 of the Treaty against Member States not implementing European Union law correctly, to the detriment of our citizens.
The analysis of the infringement procedures since 1996 shows a minimum of 97 total cases linked to petitions out of 535 cases relating to direct complaints for which the Commission sent letters of formal notice thus initiating infringement proceedings. These figures indicate that petitions play an important role in the detection and handling of infringement cases. In its annual report on the application of Community law, the Commission should clearly identify the cases where infringement procedures under Article 169 were initiated through petitions. This is underestimated at the moment. The Member States must improve the action taken in cases in which infringements are reported.
The European Parliament's information brochure for the public on the right to petition states that petitions often reveal practices in a Member State which are contrary to the letter or the spirit of Community legislation. In some cases the involvement of the Community authorities has prompted the national authorities to apply Community law more correctly. As a result of petitions the European Parliament has had a positive effect on the daily lives of citizens and has been able to act to find a solution to actual cases involving matters within the Community remit. This brochure needs circulating much more widely than at present.
I should like to finish by saying that, as the only MEP with continuous full and active membership of the European Parliament's Committee on Petitions since its formation twelve-and-a-half years ago in January 1987, I hope that MEPs elected to the new Parliament will ensure that they continue to take seriously the right of European citizens and residents to petition the European Parliament.
As this is likely to be my final speech to the European Parliament meeting in plenary session, I want to thank all those people whom I have worked with over 15 years' membership of the European Parliament and, in particular, the good people of Greater Manchester Central who under the fine individual constituency system I have had the honour to represent since 1984. I thank you and them.
Applause
Mr Newman, I am sure all colleagues would want to thank you for the work you have done in this Parliament and, in particular, I am well aware of the vast amount of work you have done in the Committee on Petitions. The first time I came to this Parliament I had the opportunity to meet with you in that committee and we had the opportunity to work together for our citizens, which has always been your main interest. This House thanks you for your work.
Mr President, I heartily endorse your words of gratitude to Mr Newman. As he told us, he has been a member of the Committee on Petitions since it was created in January 1987. I entered Parliament in March of the same year, and ever since then I have been a member of the Committee on Petitions, where I have been able to observe his efforts and his achievements on behalf of the European people. I should like to express my sincere thanks to him for that and for this annual report. May I also thank Mrs De Esteban Martín for her report on the Ombudsman's annual report. Both of them, like Mr Söderman himself, have presented reports which show very comprehensively that dialogue with the people is an indispensable element of European democracy and will remain so.
What this means for us is that the Committee on Petitions is the interface between the European people and their Parliament when it comes to enforcing Community law. Regrettably, that fact is all too often disregarded by national, regional and local authorities, whether out of unawareness or because of a combination of bureaucratic power and national self-seeking. By acting as that link, we have been able to assist in some cases, for example in securing recognition of academic or professional qualifications and provision of welfare benefits, as well as in solving petitioners' specific problems.
So that this direct contact with the citizens of the Union continues to be guaranteed in future, we in the committee are unanimous in advocating the preservation of a separate Committee on Petitions. In order to overcome the general information deficit among the people of Europe as regards their rights, we call on the relevant administrative departments of Parliament and the Commission to establish telephone advice centres in the Member States, and in particular to go on developing the whole sphere of information and communication technology with all the opportunities it offers.
Our cooperation with the Ombudsman has always been extremely fruitful. For that I should like to reiterate my sincere thanks to Mr Söderman who, in his wrangling with European administrative bodies, has never been deterred by the initial placatory answers he has received from administrators but has insisted on a satisfactory response. His initiatives and enquiries have brought greater transparency and openness to the European bureaucracy. Indeed, the draft code of conduct for good administrative practice which the Commission presented in January was developed as a result of his own initiative, together with that of Mr Perry.
We therefore call for the Ombudsman to be given access to all documentation in the pursuit of his enquiries and for all civil servants to provide him with the information he needs, rather than having to refer him to their superiors; these measures must be implemented so that the Ombudsman can work without unnecessary obstacles.
I am convinced that cooperation between the Committee on Petitions, with its scope for intervention, and the Ombudsman, with his wide remit, will become an increasingly important factor in the promotion of democracy and the enforcement of citizens' rights in the European Union.
Mr President, Parliament this week has been debating very many important issues, such as war and peace in Kosovo. We have heard speeches from the Commission President-designate, Mr Prodi, and a speech from the President-in-Office of the Council of Ministers, the German Chancellor Mr Schroeder. This morning's debate may well seem insignificant alongside those great events of the week - but it is not.
All parliaments have four roles: to legislate, to control finance, to control the administration and to represent the citizen; but the greatest of those roles is the last of them. Our supreme responsibility is to represent and protect the rights of the 370 million European citizens.
No committee of this Parliament performs that role more directly for the citizen than the Committee on Petitions and no European office-holder has the interests of the individual citizen higher on his list of responsibilities than the European Ombudsman.
Given the value of the right to petition for the individual citizen I fully endorse the recommendations of the Newman report. As has already been said this morning, Mr Newman has worked very hard for the Committee on Petitions. He and I come from different political traditions, but we share a similar belief in the importance of protecting the rights of citizens. My group would like to thank him for the work he has done in the Committee on Petitions over many years.
I will use this speech to stress just one section of that report. It is paragraph 8, where we regret, as did Mr Newman, the continued absence of any representative of the Council of Ministers attending the Committee on Petitions. In recent years, British, German, Austrian presidencies have boycotted this committee. I hope that the Finnish presidency, coming from the Scandinavian democratic tradition, will set a better example. However, given that the Secretary-General of this Parliament himself at one stage was proposing the abolition of the Committee on Petitions - and as I understand it some of the big groups have only at the last minute backed away from proposals to abolish the Committee on Petitions - perhaps we can understand why the Council of Ministers adopts that attitude. But we in the European People's Party have never waivered in our determination to keep the Committee on Petitions.
Like the Newman report, I support the report by Mrs De Esteban on the Ombudsman. I did not vote for Mr Jacob Söderman to become the Ombudsman in Europe. I was wrong. There is one word in that report that stands out, and that is the word 'irreproachable' used to describe cooperation between the Ombudsman and Parliament. Irreproachable is not a word that is often used dealing with European institutions, but I am happy to see it and it was rightly used in describing the work of the Ombudsman and his relations with this Parliament.
I support him in his call for greater transparency. That is certainly necessary. I thank him for continuing the bid I made to see that we should have a code of good administrative behaviour. I would say to this Parliament: if we want the Ombudsman to work well, we must make sure he has the powers and the resources to do that job. We should give him our fullest support in achieving it.
Mr President, Mr Ombudsman, it is a pleasure to be able to agree with everyone today in saying that the office of the European Ombudsman has so far proved to be a very important feature of EU life. Having an Ombudsman facilitates openness and transparency in the Union. Perhaps I might mention a few of the many successful initiatives taken.
First of all, we had the own-initiative report on public access to documents; as a result, virtually all the institutions now have some kind of code of conduct. Secondly, the Central Bank has been approached with a request for access to its documents. Thirdly, Council of Ministers documents will in future be deemed to include presidency papers. Fourthly, the absence of an inventory of documents within the Commission has been branded maladministration. And fifth, the Council has now drawn up a list of measures adopted under the third pillar.
Once a functioning Commission is in place, we should soon see a new regulation on public access to documents. Some very significant parameters have already been established by the measures and initiatives to which I have referred. It is unfortunate that the whole process of the Commission's resignation has noticeably slowed down this work.
It is also a pity that the decisions taken so far by the Council on public access to third pillar documents have proved relatively insignificant in their impact. What are we, the public, set to gain from learning about regulatory texts that have already been adopted and are available over the Internet? We also need to know about future plans. Over recent days, much attention has rightly been focused on the 'Enfopoldo' document. This comprises a draft version of a text designed to regulate the interception of communications via the new media, together with a draft convention on mutual assistance between the Member States in respect of criminal cases. The whole exercise has been shrouded in secrecy; the Council's new pledges have been of scant value in this particular instance. It is not enough to keep us informed of when third pillar meetings are being held and what measures have actually been taken. We also need access to information on matters pending, and we should be given details of initiatives coming from the working groups, the presidency and the Member States. The debate on the Austrian 'strategy document' also pinpointed shortcomings in the Council's arrangements for transparency.
As for police and judicial cooperation under the third pillar, many measures touch on the fundamental rights of ordinary citizens. I therefore look forward to the time when, with the backing of the Treaty of Amsterdam, the Ombudsman will be able to envisage overseeing a body such as Europol.
We were told yesterday that the German Presidency intends to come forward soon with a timetable for the intergovernmental conference. This will be an opportunity for reviewing the status of the Ombudsman. His role must be strengthened in the manner called for in the De Esteban Martín report.
Equally, we need to ensure continuation of the good cooperation observed in the past between the Committee on Petitions and the Ombudsman. The latter will need to forge cooperation with ombudsmen or equivalent bodies in the Member States, in this way facilitating the fight against breaches of civil liberties in the actual application of Community law.
Finally, let me say a few words about the vote that will be taking place today on the future of the Committee on Petitions. This committee must be allowed to continue its work, but I hope that the Commission will be able to provide comparable assurances on the processing of petitions to those it has given with regard to complaints under Article 169 of the Treaty. I am particularly gratified that Commissioner Monti - who takes a special interest in this article - is with us today and has undertaken to speed up the procedures governing complaints. Sadly, it would appear that the Commission has been listening to the Member States and is slowing down the processing of complaints within the Commission.
I also feel strongly that the newly constituted Committee on Petitions should exercise scrutiny over internal administration, although I concede that the current committee worked very hard indeed to speed up the handling of petitions. But it still takes far too long for a complaint to reach the Committee on Petitions at the moment.
In conclusion, may I join the chorus of speakers who have expressed their heartfelt thanks to our former chairman, Mr Newman. He has done an excellent job in demonstrating the importance of this committee. And as he pointed out, 10 million citizens have availed themselves of its existence during the life of this Parliament.
Mr President, I shall probably not use all of the five minutes allocated because I am not used to having such a long time to speak and usually have to keep my speeches brief.
I should like to begin by expressing my delight that the proposal put forward by the Conference of Presidents, which will be put to the vote at midday, includes - among its 17 remaining committees - the Committee on Petitions in its own right and not as secondary to another committee. In my view, the Committee on Petitions is vital for the citizens of Europe. I fully agree with the rapporteur, Mr Newman, that this committee is constitutional in nature and should be maintained within Parliament's future committee structure.
A short time ago, Mr Newman himself headed a delegation from the Committee on Petitions - a delegation that included our colleagues Laura de Esteban and Barbara Schmidbauer - on a visit to the Doñana park. This visit was aimed precisely at allaying the fears of the local population that had been expressed in a great many petitions submitted to the Committee on Petitions, fears relating to the Doñana national park, which is a biosphere reserve. While we were there we had the opportunity to meet not only representatives of the institutions involved - who explained the problems the area was experiencing - but also the ecological groups and members of the public who had expressed their concern at what was happening.
I am therefore of the opinion that bringing the European institutions closer to the citizens' concerns sets an excellent example and it should continue indefinitely. In my view, this is one of the lessons to be learned from the work both of the Committee on Petitions and Mr Newman, who we were delighted to accompany to the Doñana area.
I refer to this issue precisely because my relationship with the Committee on Petitions is based on the work I carry out within the Committee on the Environment, Public Health and Consumer Protection. Most petitions received by the Committee on Petitions relate to social security, the internal market or the environment. The fact that so many petitions are received in relation to the environment clearly proves the extent to which the people and the non-governmental organisations - who submit the complaints - are concerned about preserving the natural environment.
What problems arise in dealing with these petitions? The rapporteur and other Members have already referred to the problem of how slow the process is. In environmental issues, and I do not know if this is true of other areas, such slow progress can have irreversible effects. When a complaint is made that a road is going to be built in a natural area and decisions on it are not taken immediately, the road might still go ahead although the final decision may rule that it is illegal. As a result, the fact that the process is so slow becomes much more evident in this field.
Therefore, a more effective method of dealing with petitions perhaps needs to be found between the Committee on Petitions, the European Commission and the Member States during the next parliamentary term. Perhaps we will have to ensure that the Member States comply with the demands of Parliament and the European Commission immediately rather than confusing the issue still further by taking far too long to deal with matters since this might have negative effects.
If this does not happen, the public will feel increasingly frustrated about the concerns they express to the Committee on Petitions regarding the various problems that exist.
The successful coordination that has been developed between the European Ombudsman and the Committee on Petitions must also be welcomed. Both the Committee on Petitions and the Ombudsman should have their own independent budget to be used reasonably and sufficient staff, as these are two institutions that genuinely uphold the rights of European citizens.
I also think that we need to develop and draw up a code of good administrative behaviour which would help the Committee on Petitions and the European Ombudsman in their work and thus help make European integration more meaningful for the people of Europe.
Mr President, I believe that brings me to the end of what I wanted to say and, as you can see, I still have a minute left to speak. I find it is impossible to speak for five minutes when I am used to only speaking for one.
Mr President, Ombudsman, Commissioner, it seldom happens that the quality of a rapporteur's work is quite so pleasing as the content of this report. The European Ombudsman's annual report for 1998 shows that his institution has now become one of the best-functioning and most effective in the European Union. This applies particularly in terms of closeness to the people, which as we all know is one of the fundamental principles of the European Union. Mrs De Esteban Martín highlights this point so convincingly in her report that one can only hope it will be very widely read, particularly by those who would be responsible for fulfilling Professor Söderman's requests for his office to have its own budget and for the change of status he has suggested, developments that would enable him to continue his work.
Against the background of the Commission's resignation, the call made by the Ombudsman for a code of good administrative practice to which citizens would have recourse is extremely topical. Foremost among the responsible parties I referred to is the European Parliament, since the European Ombudsman is commissioned by Parliament. One of the duties of the Committee on Petitions is to discharge that responsibility. How can it do that if it is not adequately equipped for its work? The Committee on Petitions has already approached the parliamentary administration on this point, although its plea did not elicit much of a response. Every Member of this House should look at the annexes to Mr Newman's report in particular, which bring home the absurdity of the proposition that the work of the Committee on Petitions could be divided up among other committees.
I am sorry to say that I must close by asking certain bodies in this House how they feel about the rights of their constituents when they seek to diminish the status of the basic right of petition by abolishing the Committee on Petitions, or when they try to change the name of the Committee on Legal Affairs and Citizens' Rights and call it the Committee on Legal Affairs and Consumers' Rights. The people of the Union are citizens first and foremost, then consumers, and any rights they have as consumers surely only exist by virtue of their civil rights.
Allow me, Mr President, to thank Mr Newman, not only for his instructive and authoritative report but also for the work he has done in this important committee. I was only on that committee for a short time, but I was able to experience at first hand all those things for which my honourable colleagues have been expressing their gratitude. Thank you, Mr Newman.
Mr President, we too would like to congratulate the Ombudsman and the chairman of the Committee on Petitions, of which I am a member and which I value most highly because it deals with citizens' rights. We are here to protect those rights because we act on the public's behalf, and it is becoming increasingly necessary for us to be able to hear what they themselves have to say. The institution of the Ombudsman is answerable to Parliament, which I think is a good thing because it helps him to be independent, a position which he exploits to the full, as we have seen from the report he has presented to Parliament today. I welcome the fact that he called so strongly for an open administration, and I could not help thinking that officials in various Member States have the right to speak, but this still seems to be taboo here in the European institutions, as we have seen with Mr Van Buitenen.
The facts have borne this man out, yet the Commission still feels it necessary to continue with disciplinary proceedings against him, and he has been removed from his post in the financial control department where he had done some excellent work. It was precisely as a result of his work that we in Parliament were able to act and, together with the Committee on Budgetary Control and later the Committee of Independent Experts, arrived at such damning conclusions. I would therefore strongly urge that we should use all our influence to ensure that Mr Van Buitenen is reinstated.
I think the Ombudsman certainly made his point in calling for openness and information, and I would like to conclude by urging a change of direction, so that Europe comes to stand not for a bureaucracy behind closed doors, but for democracy and transparency.
Mr President, Ombudsman, as is the case every year, the debate on the reports concerning the work of the Committee on Petitions and of the Ombudsman is an opportunity to remind people of how important these two bodies are in terms of establishing trust between the Community institutions and the people of the Member States.
Recent experience has highlighted, as well as reminding those who had forgotten, that remoteness and a lack of transparency lead to irresponsible behaviour and fraud. The common good needs to be constantly enhanced by daily realities. Without this, it risks becoming the confused expression of individual interests.
By their very nature, the Community institutions are the furthest removed from daily life. Officials who are lost in the interminable corridors of their offices in Brussels try to draw up uniform rules in all areas that are to be applied to all the different national traditions. In the worst cases, these texts merely add rules with no European dimension to existing national legislation. It is therefore not surprising that the implementation of all these absurd Community rules might generate an increasing number of difficulties that form the basis of the appeals lodged to the Committee on Petitions and the Ombudsman. Both bodies should certainly be granted the necessary resources to function properly. However, is it not more urgent to reform the process of European integration so as to prevent these drifts and the complaints they generate? Artificial empires always end up collapsing because all too often they forget about the people that are involved.
Despite their good points, in the future, the Committee on Petitions and the Ombudsman will not be enough to offset the lack of consistency and excesses of a technocratic machine. This machine will inevitably lead to a rise in the number of problems and complaints from the citizens, who might find it hard to understand why these rules are not useful, realistic or applicable.
Mr President, speaking here today, just 58 days away from the elections, and in the dying days of this European Parliament, I feel that the joint debate on the Committee on Petitions and on the European Ombudsman is of special significance and, as a review of the entire five-year term, will serve as a de facto pointer towards the coming elections. This joint debate will also pass on a heritage to the next European Parliament as it takes over from the current one. I therefore believe that it is a special honour for us all to take part in today's debate. It is a joint debate because the Committee on Petitions and the European Ombudsman function jointly. The operation of these bodies is joint yet distinct, complementary but without their powers overlapping and becoming confused, and with absolute respect for the independence of the European Ombudsman.
I would like to thank our rapporteurs, Mrs De Esteban Martín and Mr Newman, for their reports which, as always in this committee, are the end product of the collective contribution and work of all its members.
Mrs De Esteban Martín, I would like to make just one small parenthesis here and thank Mr Newman warmly for the help he has given to all of us through his example, but especially for the help he has given to ensure the smooth operation of this committee, and not just for the 15 years he has served the European Parliament.
I am very glad that today - and it is perhaps not a coincidence - we will soon be called upon to vote on the continuation of the work of the Committee on Petitions. I have the feeling that the Committee on Petitions has come out of this period of questioning rebaptised, and precisely because the European Parliament has realised the extent of its contribution.
Mr Söderman, Mr Perry has referred to your appointment and I will add to what he said by saying that I had the pleasure and the good fortune to vote for you as Ombudsman. I am delighted that my choice has been vindicated. I think that Mr Söderman, as someone who has represented the institution, has offered a new creation, a new body, to Europe and to the European Union.
Mr President, I propose to speak about the annex to Mr Newman's report on my work as President's mediator for transnationally abducted children. But first of all I would like to pay tribute to Mr Newman. He has been a veritable 'British bulldog' in that committee, continually raising his voice in the name of the citizens of the Community. We will definitely miss you Eddy.
I had also hoped that I would have a chance to personally thank President Gil-Robles because he has been a continual support to me in my work as mediator for abducted children, and also to thank Mr Söderman for his excellent work as European Ombudsman.
You will note in the report that in the past year I have dealt with 29 petitions as mediator. When we receive a petition about abducted children we immediately make contact with the petitioner. Abducted children are always an emergency and have to be dealt with as such. They cannot wait to go through the long process of administration.
Good law exists to deal with the problem of transnationally abducted children. But it is not always implemented in a proper way. Because of that, I have had an increasingly heavy work load in relation to this issue. The Council of Ministers should make a point of discussing this as soon as possible so that we can establish some kind of ground rules to respond to the problem. It is an increasing problem.
The Hague Convention is meant to do one thing, and one thing only. It is not a custody hearing on children. It is a piece of legislation that requires children to be returned to the country where they habitually reside, for discussions and decisions about their custody to be worked out. There is considerable international ignorance about family law and what happens in the event of marital breakdown and children being taken back to a country where they do not normally live.
We continue to have very serious problems with countries that have not signed the Hague Convention and where there are still a number of abduction cases. Our big problem lies primarily with countries that have religious courts - but not exclusively. Many European states do not implement the Hague Convention either in spirit or, indeed, in law. We have recently had a very significant success concerning a French mother and a German father. We are very happy with the decision by the German courts. But all too often these cases are heard in front of judges who are either ignorant of or badly informed about the law relating to child abduction.
We need special courts that will deal with these issues as quickly as possible to prevent the inevitable trauma, particularly to the children, but also to both parents. Most of these cases are dealt with by national central authorities. Inevitably I get the cases that have not worked out that way. All our countries need the Hague Convention.
In addition to my work in the committee I have also participated, on behalf of Parliament, in a great many international conferences. An increasing amount of concern is being expressed in all the Member States about the increase in the incidence of child abduction. I would like to thank Parliament for its assistance in this matter.
Madam President, I should like to say a few words about the annual report by the Ombudsman and the report by Mrs De Esteban Martín, although I need say very little about the latter. It is a good report and, overall, I agree with everything it says.
The office of the Ombudsman is manifestly playing an increasingly important role. The Ombudsman has a very positive effect on the whole EU system. I myself have been in contact with him and have met many other people who have approached his office. They generally seemed happy with the arrangements and their reception, including the manner in which their concerns were dealt with and the speed of response. Top marks must surely go to a structure which manages to make people feel that they and their complaints have been taken seriously and that they can now take matters forward. Bearing in mind that quite a number of people experience a sense of powerlessness in the face of the EU institutions, the way in which they are treated matters. And now they have a place to which they can turn. The Ombudsman's prime merit is - and has always been - to promote greater openness and transparency in the Union as a whole. Let us not underestimate that.
Turning to the crisis within the Commission, several factors come into play. The situation has in fact been developing for quite some time. The nub of the problem - and the reason why the Commission had to resign - was of course mismanagement of the Union's finances. There was also a partial loss of control over expenditure. Yet there is another element which should not be discounted, namely the lack of openness and the particular administrative culture which have predominated hitherto in the Commission. Many ordinary citizens feel the Commission to be a powerful institution, but one which is closed, insensitive - and sometimes simply arrogant. When they approach the institution directly, people find it hard to obtain answers and information. This perception - justified or otherwise - helps to explain attitudes towards the Commission. An institution which leaves such an impression on people is no longer up to date; change is required. The idea of a code of good administrative practice is therefore to be welcomed. This initiative should go some way towards remedying and improving the situation.
The Staff Regulations also need amendment, that much is clear. EU staff should not need to fear reprisals for drawing attention to mismanagement or exercising criticism. They must be able to have their say - publicly, where necessary. Otherwise they are operating in a very unsavoury environment. A change of culture, accompanied by new rules on openness and public access to documents, should bring about a real transformation in the way the administration is run.
Top of the agenda now should be a strengthening of the office of the Ombudsman. Two aspects require particular attention, beginning with the financial parameters. If the office is to be able to handle properly all the complaints that are coming in, it needs long-term planning and an adequately resourced budget. Secondly, it is self-evident that the Ombudsman must have access to all the documents he needs. This is essential if a good job of work is to be done. An immediate increase in resources is therefore necessary.
As an MEP, I myself am critical of much of what goes on in the EU. In the case of the Ombudsman, however, I have no criticism to make whatsoever. Instead, I should like to thank Jacob Söderman and his team for the excellent work they do.
Madam President, Mr Ombudsman, Commissioner, I am one of those who feel that the Ombudsman is the European Union's best institution. He has certainly been responsible for positive developments in the Union's institutional structures, and it is important that he should be given greater powers. The report mentions freedom of movement. I myself recently met an Irish dentist who had problems practising in Greece. All such questions should be raised when discussing the Ombudsman's powers.
The situation regarding public access to documents has improved in the European Union mainly as a result of the efforts of the Ombudsman and the courts. The legislative bodies have not done very much on the subject as yet, and I fear the Commission's work on the future regulation on transparency has slowed down somewhat. I should like to ask Commissioner Monti how work is proceeding on the transparency regulation based on the Treaty of Amsterdam, because that will also be an absolutely essential ingredient in solving the institutional crisis caused by the resignation of the Commission.
Good administration will be essential in solving this crisis. I have noted to my satisfaction the Ombudsman's positive attitude towards civil servants' freedom to write and say what they wish. It is vital that the Staff Regulations are interpreted accurately, and changed so that civil servants have a real obligation to highlight any shortcomings they identify in the work of an institution or in their own department.
Furthermore, producing document registers for all institutions is a very important innovation. I would point out that the European Parliament must also be a part of this programme of revision and embark on a course of good administration itself.
Madam President, I completely agree with Mr Söderman that if the EU had had a culture of open administration, whereby the public could inspect the files of its officials once they have been finalised, we would be able to avoid a great deal of fraud and many irregularities. Officials who know that their files may be scrutinised by the public at any time are sure to be more inclined to administer them correctly. The EU does not have such a culture of openness, and this is also reflected in the Ombudsman's annual report, which incidentally is well set out, clear and meticulous. This is gratifying, since we are after all talking about consolidating an institution which is still very new, but already well known and valued. Nevertheless, there has been insufficient political will to give the Ombudsman proper working conditions. Incredible as it may sound, it is evident from the annual report that even he, who is supposed to be the public's guarantor with regard to the EU administration, simply does not have full access to Commission and Council documents. It is therefore clearly necessary to amend Article 3(2) of the Ombudsman's Statute, so that he has full and unimpeded access to all the relevant documents. To have a provision whereby the Community institutions can refuse to give the Ombudsman access to documents either by pleading duly substantiated grounds of secrecy, or because officials and other employees are speaking on behalf of and in accordance with instructions from their administrations, is not just unnecessary, it is extremely inappropriate. It is high time for a revision of the legal basis which underlies the Ombudsman's work. Otherwise, the institution is giving the people of the EU a completely false sense of the guarantee of due process of law. It is therefore particularly important to support paragraph 6 in Mrs De Esteban's motion for a resolution.
Madam President, Mr Söderman, ladies and gentlemen, under the Treaty on European Union, it is Parliament and not the Commission to whom the European Ombudsman's report is addressed. Let me nonetheless say a few words on behalf of the Commission.
The Commission firmly believes that the creation of the European Ombudsman is of real benefit in terms of European citizenship and that it is a fundamental right of all Europe's citizens that the European institutions should be properly administered and operate in a manner that is both transparent and fair.
In 1998, the Commission was once again the main subject of the investigations carried out by the Ombudsman. The Commission was happy to try and give satisfactory answers to all of the questions and endeavoured, as far as possible, to meet the deadlines that were set. The supervision that citizens are able to exercise over the operation of our administration, through the Ombudsman, is bound to encourage us to work better, to correct our mistakes and to increase the transparency of our work. That then is why I am in agreement with the excellent report by Mrs De Esteban Martín, who calls on all of the institutions to do more to alert the European public, by all possible means, to the opportunities they have of enforcing their own rights, and in particular of course to the possibility of approaching the Ombudsman.
Another point made by the House, by the Committee on Petitions and by the Ombudsman himself concerns the code of good administrative behaviour aimed at the institutions and the European bodies. The Commission has reached agreement on the principle underlying that code, has set about drafting it, in consultation with the Ombudsman, and has taken an initial decision on this. However, it intends making the code one of three elements of a wide-ranging reform of all its internal and external practices, which has yet to be completed for reasons of which the House is very much aware. Furthermore, improving the relationship between citizens and the administration also implies substantially enhancing transparency and giving the public easier access to documentation.
The Commission agrees that transparency does not simply mean that documents should, wherever possible, be accessible to the public but also that any refusal to provide such documents must be justified on the basis of rules previously laid down. As Mrs Hautala pointed out, the Treaty of Amsterdam established that concept of transparency by according citizens a genuine right of access to the documents of Parliament, the Commission and the Council. Article 255 requires the Commission to draft a legislative proposal on the general principles and the limits governing the exercise of that right, so we shall soon be tabling the relevant proposal and the House will then have the opportunity to state its view through the codecision process.
On a similar but separate issue, the Commission shares the rapporteur's view that the Ombudsman should have as wide an access as possible to the practices and documents of the institutions which he needs in order to carry out his investigations. That is crucial both to the work of the Ombudsman himself and to enable the people of Europe to have confidence in him. As to changing the rules and conditions governing the work of the Ombudsman, in relation either to that point or the taking of evidence from officials, it is clearly up to the House to take the initiative here in accordance with Article 138e. It will then be for the Commission - the next Commission, clearly - to give its opinion.
The Commission also agrees with the importance that the rapporteur and the Ombudsman himself attach to increasing public confidence in the European institutions, in particular where citizens complain about situations which they do not believe to be compatible with European legislation. That is why, as a follow-up to the Ombudsman's own-initiative inquiry into infringement proceedings, the Commission has undertaken to provide, at the point at which it informs the complainant that it intends closing the file - if that is what it intends to do - a statement giving the reasons why it does not consider that Community law has been infringed. But giving the public real rights in proceedings under Article 169 will clearly involve an amendment to the Treaty.
I should like to thank Mr Söderman for his excellent work and for the helpful cooperation he has made possible with the Commission. In addition to investigating the cases referred to you, Mr Söderman, you have taken the initiative to draw up a range of proposals on transparency and citizens' rights. There has already been mention in the Chamber of your involvement in questions concerning the role of the public in Article 169 proceedings, the drafting of a code of good behaviour for officials, and access to the documents of the institutions and the bodies which you supervise. I should just like to draw attention once again to your efforts to introduce greater transparency into the procedures for competitions and to change the age limits. In both these areas, thanks to the cooperation between yourself, Parliament and the Commission, considerable progress has been made towards improving the relationship between the public and the institutions.
I should like, Madam President, to say a few words about Mr Newman's report. The balance-sheet which Parliament draws up every year on the processing of the petitions submitted by the public provides a valuable opportunity for reflection. This relationship between our citizens and the institutions has, for the Commission, been one of the main themes of its review of the institutions.
The right of petition marks an important breakthrough in terms of the political rights of our citizens, and I think it useful to point out once again, as did the rapporteur, that this right is fully recognised in the Treaty on European Union.
Processing petitions rapidly and effectively is another important way of increasing public confidence in the institutions. When a member of the public sends a petition to the European Parliament, not only is he criticising something which he believes constitutes improper application of Community law, he is at the same time expressing his confidence in Parliament and the other institutions, relying on them to right the wrong. As the life of this Parliament draws to a close, the Commission therefore attaches great importance to bringing the processing of petitions up to date, so that, at the last two meetings of the Committee on Petitions, chaired by Mr Fontana, it is possible to consider the bulk of the cases still pending.
Close examination of the whole range of petitions submitted reveals another interesting factor. The Committee on Petitions must in fact be considered the main parliamentary platform for our citizens, the barometer, the gauge of their real concerns. This year, the rapporteur has rightly stressed the important role of the Committee on Petitions in monitoring infringement proceedings. As we realise, of course, proceedings under Article 169 are instituted as a result of many petitions from members of the public.
As far as proceedings under Article 169 are concerned, as Mrs Thors will be well aware, the Commission has been making and will certainly continue to make great efforts to ensure that the procedure is swift and transparent.
The European Parliament has played an important role in another sector too: I am thinking here of the code of conduct to ensure that the administration behaves properly in its relations with the public. Mr Perry, the rapporteur for the Committee on Petitions for 1996, had already pressed for that code and the Ombudsman made a similar request. As I mentioned, the Commission has taken an initial decision on this.
The point on which I wish to conclude, and to which I attach the greatest importance, is that a healthy relationship between the public and the institutions must be founded on transparency: on transparency in a very broad sense, requiring above all that the public should be well informed of their rights. In that connection, I wish to express my thanks to the House for the support it has always given the Commission in launching the Citizens First information campaign, which has enabled the public to be informed of their rights as never before.
Lastly, Madam President, allow me to thank Mrs Banotti for her work as a mediator for the President for transnationally abducted children. This work is based broadly on the petitions submitted and I should like to express the Commission's gratitude for the excellent work by Mrs Banotti.
Thank you, Mr Monti, and my thanks also to the mediator, Mrs Banotti.
I think the House is very appreciative of what you have just said about Mrs Banotti, Commissioner.
The debate is closed.
The vote will take place at 11.30 a.m.
Customs 2000
The next item is the report (A4-0136/99) by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Decision amending the Decision of 19 December 1996 adopting an action programme for customs in the Community (Customs 2000) (COM(98)0644 - C4-0639/98-98/0314(COD)).
Madam President, last November, the Commission put forward a proposal to extend the current Customs 2000 programme by two years. In September 1997, it wanted to allocate the programme an extra ECU 35 million, but Parliament rejected this - a codecision procedure was not required just for a budget increase. But there seemed to be more involved than just a budget problem: there were problems with the introduction of a computerised transit system which struck at the very heart of the work of the customs authorities. Deadlines were missed and the contractors failed to deliver the required quality of products.
Parliament launched its own investigation and found that drastic policy changes needed to be made. The report on the discharge for 1996 which ultimately led to the fall of the Commission highlighted the problems with the computer system, and since then the Commission has cleaned up its act. A new design for the computerised transit system has been put forward which is more practical and realistic and less ambitious. Parliament is quite happy with the progress the Commission is making at the moment.
In its current proposal, the Commission is proposing the following: to bring all customs operations, staff training and informatics projects under one budget heading; to set up another committee of representatives of the Member States to get the Member States more involved in the programme; and thirdly, to open the programme up to associated countries.
Parliament has a number of problems with this proposal. Firstly, we cannot accept the Commission's original proposals about the new committee. In addition to the existing Customs Policy Committee made up of the directors-general of the customs administrations in the Member States, the Commission wants to set up a new committee to implement the programme. Parliament wishes to have only one committee. A possible solution could be found if the Policy Committee delegated the implementation of the programme to a second committee - so there would be two levels of the same committee - but the directors-general remained responsible for it. This would be sure to increase the involvement of the Member States, which is, after all, what the Commission wants.
In addition to my own amendments, the Committee on Economic and Monetary Affairs and Industrial Policy accepted many of the amendments put forward by the draftsmen of opinions, Mr Bardong and Mr Brinkhorst, on making the implementation of the programme more transparent for Parliament and for industry. The Commission has a great deal to gain from involving market operators more in the programme. It is often forgotten that they have a lot of in-house expertise and could make the Commission's work a good deal easier. Express delivery firms, for example, have been working for years with computer systems covering the entire globe.
We recently saw a demonstration of the new computer system and it looked very promising. But of course it still needs to prove its usefulness in practice, linked up to terminals in 3 000 customs offices and the firms that are to use it.
In one of the amendments, I have said that Parliament wishes to be kept informed of any delays that might arise in the development of the new computer system, and I would urge the Commissioner to take this very seriously.
There is also a financial problem in the Council. The Commission thinks it will need EUR 142 million for the programme up to the year 2002. Before the Berlin summit, Germany and the Netherlands in particular expressed doubts about the level of funding but without really justifying their hesitation, and Germany and the Netherlands are vitally important to the running of Europe's customs services. You cannot send a parcel from Rotterdam, Europe's biggest port, to anywhere in Europe without it passing through German territory. Hopefully both countries were sufficiently reassured about the funding at the Berlin summit. I will come back to this in a moment and then we can perhaps reach a solution fairly quickly.
We will be voting for all the amendments, Madam President. Amendment No 5 is the only one that is out of the ordinary, and it is very topical after the Berlin summit. It concerns a point of principle for Europe and was tabled by Mr Brinkhorst as the draftsman of an opinion. As a Dutch citizen, I find his position difficult to accept, but as rapporteur I have to say that he is 100 % correct. It is not true that a growing proportion of the European Union's already very limited own resources are disappearing into the pockets of the Member States. The Court of Auditors has established that the 10 % deduction as reimbursement of the collection costs is already excessive. This figure has now been increased to 25 %. It is thus basically a subsidy in disguise and is to be rejected on principle. When they themselves are not affected, the Member States always reject this kind of thing anyway, except for now.
The common customs tariff is one of the most concrete signs of the common identity of the European Union. There are about 120 000 officials in the Member States' administrations. The European Commission has about 120 - one thousandth of that figure - which once again shows how ludicrous it is to claim that we are working with an over-centralised bureaucracy in Brussels.
Against that background the Customs 2000 programme is absolutely essential to demonstrate that we are more than simply a group of individual countries working in a general area. Failing a common administration, Customs 2000 is an extremely important management tool for harmonised rules, automation and so on. It is significant that Member States sometimes find it difficult to improve on the Customs 2000 programme's efficiency. I refer to the transit inquiry which has given it a boost.
Speaking on behalf of the Committee on Budgets, I am very pleased with the cooperation with Mrs Peijs, the rapporteur, and very pleased that she has taken over our amendments. These amendments try to improve the action against fraud and she has pointed to the most important one, the question of how to relate collection costs to performance criteria. Indeed, after the European Council, 25 % is going back into the pockets of the Member States. But the idea of common performance criteria remains absolutely essential and it is against that background I would ask the Commissioner what impact he believes the European Council has on the attitude of the common customs authorities and whether they will now become even more relaxed than before.
It is also against that background that the Committee on Budgets' amendments to harmonise the Common Customs Committee, to have one overall committee to operate the common customs tariff, have been adopted. We must simplify, we must harmonise. This is the direction that has been taken by Commissioner Monti, whom I welcome here again today, carrying out what I suppose will be one of his last official duties, because he has supported this idea and I am very happy that he will also be able to defend it before the Council.
Madam President, ladies and gentlemen, the Member States truly dug deep into the pockets of the European Union at the Berlin summit, helping themselves to customs revenue. With effect from the year 2001, they want to hold back 25 % of this revenue rather than 10 % as at present, even though these are traditionally the EU's own resources. I consider that unwarranted, especially since the Member States are not contributing much to the creation of a Community customs service. But we need the common customs tariff and the rest to lay the foundations of such a service. Even though Parliament, in the conciliation procedure, may have dropped its earlier demand for the development of a common customs administration, that nevertheless remains our goal.
During the discussions, the recurring question was whether the Member States even merit the 10 % they retain for administrative expenditure, in other words whether the figure of 10 % is at all justifiable. Today we have to consider an amendment based on the firm belief that this percentage is too high. Moreover, an amendment has also been tabled which calls on the Commission to submit performance criteria that can be used to monitor the levying of customs duties by the Member States.
From the conciliation proceedings on the first Customs 2000 proposal, this lack of commitment on the part of the Member States has been plain to see. The Commission was not exactly able to record much progress either in its interim report of July 1998. Coordination with the Member States and development of the risk-assessment system remain inadequate. Although the Commission praised itself in the report, a contrasting picture had emerged from the Court of Auditors' report of 1997. It does have to be said that, coming six years after the entry into force of the single market and 29 years after the entry into force of the customs union, this is hugely disappointing. The Committee on Budgetary Control is not satisfied with this state of affairs. However, we have refrained from tabling any further amendments so that some long overdue progress can be achieved. The adverse effects of irregularities, delays and fraud in this field are considerable and have made a very noticeable difference to revenue levels. This is certainly not a time when the Member States of the European Union could afford to make such sizeable concessions in terms of their own resources.
Madam President, we cannot achieve an internal market with wide-ranging freedom of movement and fair competition between economic agents within the territory of the European Union if we still have 15 inconsistent and disconnected customs systems. How can we hope to combat tax fraud and organised crime or to protect the financial and budgetary interests of the EU if there is still no link between the various customs computer systems, despite the possibilities offered by the Customs 2000 programme or the IDA programme for computerisation of customs activities?
Six years after completing the single market, we have to agree that the results are disappointing. There is a lack of cooperation between Member States. The customs authorities in many countries are still in the age of paper and manual processing, having totally failed to make the technological transition to the demands of modern society. The rapporteur's acquiescence in proposing that finalising computerisation of the Transit system should be delayed until 30 June 2003 reflects very badly on the apparent value of the results obtained up to now in this area.
These delays sit ill alongside the explosion in trade that the world will see in coming years, with a risk that the Union's resources will be badly hit because they have been robbed of a significant part of their most important own resources: customs duties and agricultural levies. How can we explain the lack of effective and consistent training of officials in the different customs administrations, although the Matthaeus programme came into force over six years ago? When we talk about customs processing what comes to mind is a negative image of red tape, inefficiency and unnecessary duplication. So we cannot support the Commission's proposal to set up yet another committee, which would overlap with the work of the Customs Policy Committee. We have had enough duplication already!
Madam President, I am very grateful to the rapporteur, Mrs Peijs, for her contribution to and support for this Commission proposal amending the Customs 2000 programme. The rapporteur, Mr Brinkhorst and Mr Bardong, among others, have explained very clearly the scope and importance of the proposal, and I shall therefore leave it at that and simply set out the Commission's position on the amendments.
Let me first say that the Commission is able to accept a substantial number of amendments - namely Amendments Nos 2, 4, 6, 7, 10, 12 to 17 and 19 - and I shall say no more about them. As far as Amendment No 1 is concerned, the Commission takes the view that a general provision, in the form of a code of conduct, exists already. The proposal does not therefore seem to be the proper place for that provision.
Turning to Amendment No 3, the first part of the text is acceptable, except for the final sentence reading: 'whereas this will result in a four-year delay compared to the initial target date'. Not only does the Commission fully understand Parliament's concern about the delay in applying the computerised transit system, it has already had occasion to explain what it is doing in practical terms to bring the project rapidly to completion, and I am grateful to Mrs Peijs, Mr Kellett-Bowman and Mr Herman, who did us the honour of attending an initial practical demonstration of the system on 31 March. The last sentence of Amendment No 3 is, however, inappropriate in a legal text. Nevertheless, I can assure you that both I and my staff are making constant efforts to ensure that the work is done as quickly as possible.
Amendment No 5 refers to Amendment No 16. The final part of the text, which concerns the performance of the Member States, the performance criteria, is acceptable, and I regard it as very important. Although the Commission understands the reason for the change, the first part of the text, which takes up a broader issue concerning own resources, would fit better within the framework of the legislation on own resources than in this proposal. Moreover, the text goes beyond the scope of the article to which it refers, Amendment No 16.
We are able to accept the substance of Amendment No 8 to the extent that the committee in question takes over the work of the Customs Policy Committee, and I shall return to that in a moment.
Amendment No 9 is acceptable on the point of transparency in relation to Parliament and the customs authorities. However, it goes without saying that there has to be a degree of confidentiality in regard to economic operators, particularly for legal reasons bound up with combating fraud.
Amendment No 11 is in principle acceptable to the Commission, provided that the committee that is set up to administer the Customs 2000 programme takes over the current responsibilities of the Customs Policy Committee. That committee was in fact set up on the basis of Article 3 of the initial version of the Customs 2000 programme as an instrument of partnership between the Commission and the Member States. This amendment has also to be viewed in connection with Amendment No 18, and here the Commission believes it can accept the first paragraph, but it must be inserted where it most makes sense, in the text of Article 3 of the initial Customs 2000 proposal. Article 3, to which Amendment No 11 relates, concerns the application of the programme and the partnership between the Commission and the Member States. We therefore think it appropriate to combine the two proposed texts.
We cannot accept the second paragraph of Amendment No 18. As far as the first sentence of the text goes, given the wide range of issues up for discussion in the context of Customs 2000, the Commission prefers to leave it to the Member States to decide whether to take part with more than one representative, so as to be able to discuss specific issues. That, moreover, is the approach consistently taken in relation to comitology, which cannot require Member States with different administrative practices to adopt a single organisational model. In any event, as far as expenditure is concerned, Community funding will be provided for a single delegate.
The Commission is unable to accept the second part of the text, because the current rules relating to comitology do not allow the applicant countries to attend the meetings. That point should, however, be viewed in the context of Article 19 of the new proposal which provides for the Customs 2000 programme to be opened up to the applicant states generally. The specific rules governing the opening-up of the programme will be adopted within the framework of the relevant association councils, and those decisions will also cover participation in the meetings by the applicant countries. The final paragraph of Amendment No 18 is not acceptable: as I said earlier, the confidential nature of some of the issues to be discussed means that the Commission cannot agree to the committee's meetings being held in public.
Finally, the second paragraph of Amendment No 20 is not compatible with the general principles adopted by the Commission, the Council and Parliament in their declaration of 6 March 1995 on including financial provisions in legal instruments, and the paragraph cannot therefore be taken on board.
That, Madam President, summarises the Commission's view at this stage in the legislative procedure. Let me once again thank the committees, the rapporteurs and Parliament in general for the substantial and constructive work that has been done in this very specific area, which is extremely important, both symbolically and practically, to the operation of the European Union.
We would be prepared to accept some of the objections raised by the Commissioner were it not for the fact that we are to take the vote in ten minutes and it is physically impossible to make any changes. We have already had very detailed discussions on this issue and I think we can manage without a conciliation procedure, because some of the objections are so minor that I hardly think my colleagues in the House will argue against them. We will take them into account in the hope of producing something that is generally acceptable apart from one or two basic points, and those will keep.
The debate is closed.
The vote will take place at 11.30 a.m.
Transport infrastructure charging
The next item is the report (A4-0111/99) by Mrs Schmidbauer, on behalf of the Committee on Transport and Tourism, on the Commission White Paper entitled 'Fair Payment for Infrastructure Use: A phased approach to a common transport infrastructure charging framework in the EU' (COM(98)0466 - C4-0514/98).
Madam President, ladies and gentlemen, last September the Commission presented us with a White Paper with the rather unwieldy title 'Fair payment for infrastructure use: a phased approach to a common transport infrastructure charging framework in the EU'. Behind that cumbersome title, however, is a proposed new European transport system in which mileage travelled would be charged with the aid of electronic data transfer, a system that would guarantee sustainable mobility.
The subject is not new. Back in 1997, we voted on the report relating to the Commission Green Paper on this same matter; I was the rapporteur on that occasion too. And now it is time to develop specific legal mechanisms. One reason why the European transport system is threatened with collapse is that we have the fundamental problem of distortions of competition in the transport markets. The cost of a journey is not met by the party who causes the journey to be made, but by the general public. Distortions of competition between modes of transport and between individual EU Member States are the result. At the present time there are nine different charging systems in Europe for the use of the rail infrastructure, with subsidisation ranging between zero and 100 %. Road tax and road-pricing systems vary enormously. There are differences of up to EUR 3 000 a year between national rates of road tax, for example. Moreover, charges are seldom levied as and when they are incurred. They generally bear no relation to the environmental costs or to other external costs.
At the moment, therefore, users have no incentive to alter their transport habits in any way. In the White Paper, the Commission proposes that the user should pay all the internal and external costs that he or she incurs. Charges are to be levied on the same basis in every Member State, namely on the basis of so-called marginal social cost. The marginal social cost comprises the average variable infrastructure costs plus the external costs.
My report endorses the Commission approach. We must move in the proposed direction if we want to achieve a better distribution of the volume of traffic among the various modes of transport. The target date of 2004 and the establishment of committees containing government experts makes the implementation of this approach appear realistic, especially since it does not involve grafting a ready-made system onto any national structure but rather the joint development of solutions with the 15 Member States.
In my report, I also suggest the possibility of reinforcing the charging system based on marginal social cost with measures in the realm of transport-related taxes, by which I mean coordinating these taxes on a European scale, lowering them where necessary. That would give us an acceptable graduated pricing system. In its White Paper, the Commission only took account of commercial transport and did not include private cars in the charging system. I believe, however, that the 'user pays' principle can only be effectively applied to transport if all those who contribute to the problems are expected to contribute to their solution. Traffic jams, accidents and environmental pollution, of course, are caused just as much by private cars as by commercial vehicles.
In this context I should like the Commission to examine, as a matter of urgency, whether private cars could not perhaps be included in the charging framework. At the same time, it is important to conduct information campaigns to make it clear to the public that this is all about introducing an environmentally friendly and sustainable transport system and is not another scheme designed to fleece motorists.
Heckling
No, that is not the case. That is why it is quite unhelpful when the public are deliberately misled, even by Members of this Parliament. At the beginning of this week, Mr Ferber issued a press statement with the heading 'Pure highway robbery!' I consider that sort of thing to be irresponsible, because either that statement was a deliberate distortion of the truth or Mr Ferber has read neither the White Paper nor the report on which we voted in committee.
Let me close by saying that we cannot accept the amendments tabled by the PPE Group through Mr Jarzembowski, because they are virtually tantamount to total rejection of the White Paper.
The other groups cooperated very constructively in the preparation of this report, and I should like to thank them for that. Our cooperation with Commissioner Kinnock and Directorate-General VII was also very fruitful. I am grateful for that, and at the same time I would ask the Commission to make a determined effort to implement the White Paper, so that this approach, which my group and I support, can be put into practice, for I am firmly convinced that this White Paper will pave the way for sustainable mobility in Europe.
Madam President, firstly I should like to congratulate our rapporteur Mrs Schmidbauer on her important report. I know she has worked very hard over many months on this difficult subject. Whilst this report is not legislative, it is, in transport policy terms, the culmination of much work covering many aspects and will without doubt give the green light to a legislative proposal in the future.
Mrs Schmidbauer's report is to be welcomed because it deals with developing a phased approach towards a common transport infrastructure charging framework within the European Union, as well as a gradual harmonisation of charging principles in all major transport modes. My group also welcomes the principles outlined by Mrs Schmidbauer that users of infrastructure should pay the cost, including environmental, and the cost of other external impacts imposed at the point of use.
This is a complex issue, especially where the subject of road pricing is concerned. But Members would do well to remember that many Member States already have road pricing schemes in place and others are looking to introduce them. Therefore, there is a need to try to bring some structure and harmonisation to the whole system. The rapporteur has not only worked hard on this report but she has also recognised the complexity of the issue, the sensitivities that exist around this subject, and has produced a very carefully worded report that deserves the support of the whole of the House.
Madam President, I shall follow the lead of my honourable colleague Brian Simpson and thank Mrs Schmidbauer for her cooperative approach to the preparation of this report. Regrettably she has arrived at the wrong conclusions, as I must now explain on behalf of my group. We in the Group of the European People's Party must reject the Commission's strategy of introducing a uniform system of charging for all modes of transport on the basis of so-called marginal social cost. The fact is that the system of marginal social cost proposed by Neil Kinnock, the Socialist Commissioner for Transport, clearly emerged as an objectively unsuitable method of infrastructure charging when the Committee on Transport and Tourism consulted with scientists and transport specialists on 17 February 1999. On the one hand it takes insufficient account of the construction, capital and maintenance costs for the transport infrastructure, while on the other hand it indiscriminately imposes a blanket charge to cover so-called external costs such as the cost of environmental pollution, traffic jams and accidents.
We are prepared to discuss external costs. That is why we in Parliament called on the Commission back in January 1997 to provide us with scientifically demonstrable assessments of external costs and how they can best be recouped; these assessments were to be presented for each individual mode of transport. The Commission, however, chose to shirk that responsibility. It has not substantiated the external costs or outlined any procedures to us, but has come up with a new magic formula and now wants to do everything on the basis of marginal social cost. But this magic formula, as the hearing with the scientists and experts showed, is unsuitable. In other words, this whole approach is built on sand.
A second reason why the Commission approach should be rejected is that it is designed to be quite systematically devised and implemented in three steps, thereby deliberately preserving the distortions of competition between modes of transport and between companies in the various Member States. This means that existing distortions will not be eliminated, even though they actually ought to have disappeared by 1 January 1993, the date when the single market was supposed to take effect. In practice, however, we still have completely different oil duties, road taxes and so forth. That distorts competition, and the aim of the Commission's approach is to preserve this disparity for several years to come. We reject that.
The recommendation of the Red and Green majority in the Committee on Transport and Tourism, Mrs Schmidbauer, is nothing short of reckless, going further than even the Commission has ever gone by calling for the inclusion of private cars in this new special system on the basis of Community law and not, as is customary in such cases, on the basis of national legislation.
Mrs Schmidbauer, my colleague Mr Ferber was absolutely right. This system, if you think it through to its logical conclusion, means purely and simply that private cars would also be liable for road tolls in Germany. I do not believe the Austrian system is worth copying. In my opinion, on the basis of all the studies that have been conducted in this field, it is crystal clear that private motorists, through the excise duty on their petrol and through road tax, are already paying the tolls with which it is intended to burden them. By broadening this system, Mrs Schmidbauer, we should quite simply be giving Member States the opportunity to impose even higher charges on private motorists.
It also says in your report that, besides private cars being incorporated into the new charging system, an even heavier financial burden should be placed on motorists in sensitive areas - these include mountainous regions, but they also include all the major cities, such as Paris, Hamburg and Frankfurt. Your approach cannot work; if it were implemented, it would only induce many Member States, as Mr Ferber said, simply to fleece the motorist once again. We reject that.
Applause from the PPE Group
Madam President, I am hearing a lot of electioneering here from both sides, both from Mrs Schmidbauer and from Mr Jarzembowski. It is quite clear that this White Paper is vitally important for the creation of an internal market and a system in which costs are switched from fixed costs to variable costs. This is something we are all in favour of.
Mrs Schmidbauer rightly said that we must be careful that this does not lead to another separate cost increase. I put this down in an amendment, so I can only agree with her. She is absolutely right when she says that we need to involve private cars in some way. Of course we must. Traffic congestion is reaching critical levels, so it is extremely important that we should treat the little room left on the roads as a market commodity. That is the best way to go about it. There can be no objection to this from a Liberal point of view, although all sorts of people are taking a stand on the issue in my country. If there is no alternative, so they would have us believe, you must not charge extra for using the roads. But that is not true. You should make a charge. On the other hand, we should not make a charge if it is not necessary.
Finally, it is extremely important that we should make this a European system, which is currently by no means the case. Each Member State is busy reinventing the wheel. I would point out in passing that the example of Norway, which many people have mentioned because of the excellent way in which it has organised access to Oslo, Trondheim and Bergen, is not really all that good. There is a lot of abuse and fraud and the situation is extremely chaotic, so it is exactly the sort of bad example we should not follow. We must not sit back and wait for the compatibility that I described in a working document for the Transport Committee to be achieved, because it would take us at least ten years and this could be used as an excuse to charge what it actually costs to use the roads.
I very much welcome Mrs Schmidbauer's report. We in the Liberal Group would like to make just one further improvement, which is really no more than dotting the I's and confirming what the rapporteur has already said. We agree with her that if the PPE Group's amendments are approved they would destroy the whole purpose of the report. However, this is not to say that there are not some extremely good elements in those amendments, which we will be happy to accept.
We shall suspend the debate at this point for voting time. It will be resumed at 3 p.m.
I would like to speak on a point of order, Mr President. At the moment there is a group of more than 100 visitors blocking the corridors of Parliament. I do not think that this is in line with our Rules of Procedure. I should like to add that this group has been singing religious songs on the ground floor for quite a while, which has somewhat shocked the layman in me.
Mr Caudron, I shall ask the services immediately to make it easier for Members to enter the Chamber.
VOTES
Mr President, in this list that we have here, some committees are not included, although we know that they all have to do with the budget. What we are essentially proposing is that no selection of committees should take place and that instead, with your permission and the cooperation of the House, we could perhaps move an oral amendment to include all committees that have anything to do with the budget. I believe this would be only fair to the committees that are not listed here. Can we agree on that?
As there is no objection, Amendment No 40 will be put to the vote, with the clarifications provided by Mr Hänsch.
After the vote on Amendment No 5
Mr President, I may be mistaken, but I was under the impression that to amend such allocations an absolute majority was needed.
You are generally one of the experts on the practices of the House, Mr Herman, but on this occasion I am afraid you are mistaken. A simple majority is sufficient.
Before the vote on Amendment No 1
Mr President, I would like to table a minor oral amendment. Overall responsibility for the new anti-discrimination Article 13 is to remain with the Committee on Civil Liberties and Internal Affairs, but as the Committee on Employment and Social Affairs also has jurisdiction here, I wish to table an oral amendment stating that, from the point of view of the Committee on Women's Rights, a small change of focus, in other words an addition, is required: measures etc other than those mentioned in VIII and XVI. I trust the chairman of the Committee on Employment and Social Affairs, Mr Hughes, will have no objection.
Are there any objections to us considering the amendment proposed by Mrs Hautala?
More than 13 Members rose to express their opposition
After the vote on Amendment No 11
Mr President, I think you were somewhat hasty in answering the question that our colleague Mr Herman posed earlier.
I should indeed like to believe that our practice leads to the annex being adopted by a single majority, but I do not think that this complies with the Rules.
Rule 135 states that the powers of committees are to be recorded in an annex, but it does not in any way rule out the use of an absolute majority. What is more, as this text defines the powers of the parliamentary committees, it would be something of a paradox if, as has recently been the case, the composition of a relevant committee in a key area - in this case immunities - were to be determined by a difference of just a few votes.
I would therefore like us to look at this matter more closely, as it seems to me that an absolute majority is needed, given that it relates to an amendment of a core element of our Rules of Procedure.
Mr Fabre-Aubrespy, I have listened very carefully to your comments. It is a view to which we can give due consideration. However, I have to tell you that I answered very quickly in order to gain time, and also because I had looked into this question before entering the Chamber. Besides this Rule, there is also the tradition in this House that such questions are always decided in the way we currently decide them. If you think there is another issue, we can look at that. However, at this time, I have no reason to change this practice and the way we implement this Rule.
Mr President, you are completely right and, in my view, you are applying the Rules of Procedure correctly.
I should like to point out to Mr Fabre-Aubrespy that he has a strange way of interpreting the Rules of Procedure. In cases where an absolute majority suits him but a simple majority would suffice, he protests; then, where the Rules of Procedure provide for an absolute majority, as in the case of the discharge, he wants a simple majority. We cannot evidently have Rules of Procedure to suit everyone, according to their particular interests.
On Amendment No 74
Mr President, I should like to move that in paragraph 1(c) of Amendment No 74, after the reference to 'humanitarian aid, emergency aid and food aid', we add the words 'in developing countries', so that the text would then read '... humanitarian aid, emergency aid and food aid in developing countries'.
Mrs Günther, I can see no objection from the House and so I will put the amendment to the vote with that addendum.
Before the vote on Amendment No 9
Mr President, Mrs Hautala, who chairs the Committee on Women's Rights, was trying to move an oral amendment to Amendments Nos 1 and 2 in order to specify which forms of sex discrimination fell within the remit of committees I and VIII. It goes without saying that these committees cannot be responsible for those forms of discrimination that are a matter for the Committee on Women's Rights. Unfortunately, a number of colleagues have intervened to prevent the adoption of this reasonable motion. I believe that my honourable colleagues were unable to grasp what was at stake here.
Laughter
You did not see me, although I was asking to speak in order to make that clear to you before you all took the floor. Since we are now voting about the Committee on Women's Rights, let me spell out that Amendments Nos 1 and 2, which relate to the Committee on Civil Liberties and Internal Affairs and to the Committee on Employment and Social Affairs, naturally cannot and do not in any way imply that these committees should be responsible for the forms of sex discrimination that fall within the remit of the Committee on Women's Rights.
Mrs Lulling, the House did not agree to putting Mrs Hautala's amendment to the vote. If you wish to table another amendment rather than criticise the Members for not accepting Mrs Hautala's amendment, you have every right to do so.
Before the vote on Amendments Nos 23 and 24
Mr President, as a former chairman of the Committee on Regional Policy and an active member of that committee, allow me to draw your attention to this amendment. As you are all aware, it is not a matter of making radical changes, rather, as we understand it, of putting things in their place. In other words, according to the initial proposal, this committee would be called the 'Committee on Transport, Regional Policy and Tourism'. We propose - and this seems quite natural - that it firstly be called the 'Committee on Regional Policy', without detracting from the importance of the other two areas. This gives it a more global dimension, which is why I am asking you to vote in favour of this amendment.
Mr President, I am the first signatory to this amendment. I simply want to say that one of the main aims of the Union is to promote economic and social progress by strengthening economic and social cohesion, among other policies. In this respect, we recently voted in favour of bringing Community regional policy and economic and social cohesion under the remit of this committee. Here we are dealing with a horizontal policy as opposed to a sectoral policy and, what is more, one of the tasks recently assigned to this committee is 'relations with regional and local authorities and with the Committee of the Regions'. Parliament, in my opinion, needs to demonstrate the priority it gives to relations with regional and local authorities, which represent the intermediate levels of any power and any institutional political structure. In short, we share our elective nature them. I am therefore calling on the House to vote in favour of keeping the Committee on Regional Policy as the first name of this committee.
Applause
Mr President, ladies and gentlemen, it is not a question of whether we are in favour of social cohesion. We are all in favour of social cohesion. It is a matter of the Rules of Procedure and what they prescribe. We have just unanimously adopted the catalogue of responsibilities: number one is transport, and number two is regional policy. It makes no sense to reverse that decision ten minutes after taking it.
What is even more important is the fact that the wise ladies and gentlemen of this House have justified the amalgamation of the committees by saying that no major legislation would be necessary in the field of regional policy for the next two years. All of this substantiates the case for leaving things in the proposed order: transport, regional policy and tourism.
Applause
Mr President, given this debate - and it is clearly a very important one - maybe a compromise would be to put tourism first.
Laughter
Mr President, ladies and gentlemen, I just want to make a brief remark. As usual, when a debate becomes so intense, the great principles put forward to fuel such debate actually have nothing to do with the basic reason for it. Here we have two committees, one for regional action and one for transport, which are due to merge. As a consequence, each is seeking to impose the name of the original committee. There is nothing else at stake in this debate.
That said, I should simply like to draw the attention of the House to the fact that, following the ratification of the Amsterdam Treaty, almost all our powers relating to transport will come under the codecision procedure, which seems reason enough to retain the name of the 'Committee on Transport' as the first name.
Parliament adopted the decision
Mr President, I should just like to ask you to submit the question I posed earlier to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I simply wanted to point out that my question was not motivated by personal interest. There are some amendments that were adopted without an absolute majority that I favoured. My question relates solely to Article 142 of the Treaty that states that 'the European Parliament shall adopt its Rules of Procedure, acting by a majority of its Members'. I therefore think that given this vital issue, it would be appropriate to refer this matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, so that it can decide whether or not the annex relating to the powers of the committees can be adopted with a single majority.
Mr Fabre-Aubrespy, you have already asked that question and I have told you that I will look into it. You do not need to ask it again.
Mr President, everybody who has been engaged in this whole issue over the last year understands the enormous pressure under which we have put the services of Parliament in the last few days. Personally, on behalf of my Group, I should like to extend our thanks to your services for the enormous help they have given us in ensuring that this vote went as smoothly as it did.
Applause
I endorse what Mrs Green said about Parliament's services. On the subject of the majority required, however, I think it is essential that Parliament should know what majority it needs to take decisions. I think you were right, Mr President: this was not about rules but about powers, so I think a simple majority was enough here.
First of all, Mr President, Mr Fabre-Aubrespy is quite right, it is a majority of Members that is required to amend the Rules of Procedure. Secondly, I do not entirely agree with Mrs Green that this vote has gone smoothly. We have now spent more than an hour on just one report, and there are another 19 to go. This means we will need another 19 hours. Would you perhaps allow someone to replace you so that we can get on a little more quickly?
Mr President, I should firstly like to congratulate you on the way in which you confidently chair these votes and I hope you continue to do so. As the chairman, Mr Martens, said, we have been discussing this issue for some time. Annexes are annexes and the Rules of Procedure are the Rules of Procedure. I therefore believe that you are acting appropriately. We do not need the Committee on the Rules of Procedure to tell us that the annex is not part of the Rules of Procedure.
Mr President, on the subject of the job description of the Committee on Institutional Affairs, I see that we have only voted on paragraph 1 and the amendments tabled before and after it. Does this mean that the committee's job description is limited to paragraph 1 and the rest of the proposed text is deleted?
All the microphones have stopped working.
I shall suspend the sitting for a few moments so that they can be repaired.
The sitting was suspended at 12.45 p.m. and resumed at 1 p.m.
Because of the time, I would like to propose to the House that, following on from the report by Mr Valverde López, we proceed to the vote on Kosovo, so that the House can express its opinion on this very important issue.
Parliament agreed to this proposal
Mr President, with all due respect, we cannot call for a check to be made every time the PPE Group is in a minority of 50 or 100 votes.
I have noted your comment, Mr Duhamel, but you have to bear in mind that if Members ask for an electronic check, the President is obliged to take one, whoever asks for it.
Mr President, I would like you to take account of the fact that there are many Members who will have to leave for an early flight. The technical breakdown in the system should not be held against them when it comes to counting time spent voting in this House.
Parliament adopted the legislative resolution
Mr President, 80 refugees have just been killed as the result of an indiscriminate air attack by NATO. We must stop these strikes that are no more surgical than they were in Iraq. I think it is high time we reconsidered our policy on the former Yugoslavia.
We are not going to start a debate now, Mr Pinel.
Mr President, I just wanted to say that although I shall remain in the Chamber, I shall be taking part in the final vote on the resolution only and will give an explanation of vote in accordance with Rule 122.
On Amendment No 7
On Amendment No 7, Mr President, I should like to point out that there was a mistake in the Dutch translation, among others. It is very badly translated. The original text was in English, but the French translation is very clear, which is why I am referring to it here.
The French text reads: 'exhorte le Conseil à ne ménager aucun effort pour créer les conditions propices à une brève interruption des bombardements '. When we talk of creating conditions in this way, it means that we expect Mr Milosevic to react before the campaign can be suspended. That is why we are tabling this amendment, and we hope that everyone is aware of this.
On paragraph 5
Mr President, I should very much like to support paragraph 5 with a view to protecting the refugees. But may I ask the groups that have tabled this motion to explain what can be done to ensure that the creation of militarily protected humanitarian corridors to Albania and Macedonia does not usher in the partition of Kosovo. That is the problem I have with paragraph 5.
Mrs Müller, I think you are not the only one who has problems with this paragraph, and with others. But we are not in the habit of solving such problems here at this time.
On paragraph 14
Mr President, ladies and gentlemen, this is not a further oral amendment but was agreed during the coordinators' negotiations. It relates to no less a person than Dr Ibrahim Rugova, who holds the Sakharov Prize of the European Parliament. That must be added. We really did forget that. It is not an oral amendment that we are free to reject, but was actually agreed by all those who were present.
Mr President, I should like to remind Parliament that Mr Demaçi was also awarded the Sakharov Prize, so we should invite them both and mention them both; otherwise, it is not worth doing.
At this precise moment we are speaking about Ibrahim Rugova, who is in serious danger and to whom our prize was awarded four months ago, and not about Mr Demaçi!
Loud applause
Mr President, I should like to make it absolutely clear that in our discussions on the compromise resolution we spoke specifically about Mr Rugova as the Sakharov laureate and about no one else. That was the agreement.
Applause
(Parliament adopted the resolution)
I voted in favour of the proposal but would certainly have preferred if the committee now named 'Committee on Women's Rights and Equal Opportunities' had been named 'Committee on Mainstreaming and Gender Equality'.
Although I voted in favour of most of the individual provisions, I should like to take this opportunity to make it clear that I do not really approve in general terms of redistributing the responsibilities of our committees. Fundamentally different matters should continue to be dealt with by separate committees. When it came to the final vote, I therefore voted against the proposal tabled by the Conference of Presidents.
d'Aboville report (A4-0181/99)
The Greens voted against the proposed fisheries agreement with the Seychelles, as we have voted against other fisheries agreements, not because we are opposed to fisheries agreements in principle, but because we feel that the approach of the EU needs to be reformed.
Agreements must be negotiated on a more equitable basis, so that both the EU and the third country derive equivalent benefits. Among the improvements which are needed is a regional approach to fisheries management, which would involve all the coastal states and distant water fishing nations which fish for tuna in the Indian Ocean. The recently-created Indian Ocean Tuna Commission is a step in the right direction but has not yet begun to assume its management role. The UN Fish Stocks Agreement, which will apply to the tuna and other highly migratory fish stocks, sets out other conditions, including a detailed description of the precautionary approach. This is completely lacking in the Seychelles agreement (we also urge the Member States to speedily ratify this convention - thus far only Italy has done so). The EU must also assume greater responsibility for the activities of its vessels. While this agreement will involve a satellite monitoring system, which is a welcome improvement, such systems by themselves are no guarantee that fishermen will respect the rules. There are important questions of access to the resulting data in real time by the Seychelles. Finally, tuna fishing can involve considerable incidental catch of non-target fish species, and the EU needs to develop techniques of tuna fishing which do not result in so much discarding.
Concerning the Liberal amendment, which would serve to eliminate the effective subsidy that these agreements provided to fishermen, the Greens supported it as we feel that distant water fleets should not be so heavily subsidised, especially when there are so many problems with the terms of the agreements under which they operate.
Valverde López report (A4-0139/99)
Mr President, with the Valverde López report on the Commission proposal, Parliament is essentially aiming for a more practicable eco-management and audit scheme. Many of the amendments are designed to improve the scheme. There are, however, nine amendments which run directly counter to this aim, and they have been endorsed by a majority of this Parliament. It was because of those amendments that I and the other members of the Bavarian Christian Social Union, as well as a number of other Members, did not vote for the report. I merely wanted to put that on record.
Joint resolution on Kosovo
Mr President, I voted against this resolution because I feel Parliament is extremely reluctant to criticise NATO and NATO's actions. I believe that NATO has basically ignored international law in the action it has taken and that proper efforts were not made to find a peaceful solution. This is not a humanitarian effort, especially when you see what happened last night, when civilians were killed as a result of NATO activity.
Also, Parliament was reluctant to address the fact that NATO is hitting civilian targets in Yugoslavia and the fact that it is using cluster-bombs and depleted uranium in its ammunition. These issues have to be raised. We have to look at respect for all human life. All human life is valuable. We cannot put one human life above another.
Today in Parliament we voted against supporting the German peace proposal that has been put forward. I also think the British are blocking this proposal. If we can find a peaceful solution, nobody should be pushing for the right to war and to bomb. Two wrongs do not make a right. Parliament has a duty to express its discontent at some of the actions of NATO, in particular the bombing of civilian targets and the use of weapons that are considered by some people as weapons of mass destruction.
Mr President, there are many extremely good points in this resolution. Nevertheless, I abstained because of the adoption of the Greens' amendment which sought to tie us down to a solution whereby Kosovo would be autonomous within the Yugoslav borders. Several weeks and months ago, such formulas could certainly have provided a basis for discussion. But they have now been overtaken by developments. Unless the Milosevic regime is removed, such a solution can never be an option. And even if it were removed, the prospects for such a solution would still be slim. It is impossible to force people to live in the same place, in the same state, as the murderers of their families. That is why I believe that this approach is totally divorced from reality. We should not have committed ourselves to a specific solution.
What is good is that the House has unreservedly supported the military action by NATO, which is necessary, appropriate and justified, as well as the aim of bolstering Serbia's neighbours. One thing, however, seems to be missing from the resolution: it is high time we also sent a strong signal to Croatia, which is a major stabilising factor in the region but has been the victim of what amounts to blinkered disregard on our part. I earnestly appeal for the conclusion of a trade and cooperation agreement with Croatia.
Mr President, as a member of the Greens who supported the compromise motion today, I merely wanted to express my respect for all the members of NATO currently engaged in the fight for human rights in the states bordering on Kosovo.
We, the MEPs of PASOK, the Panhellenic Socialist Movement of Greece, are voting against the European Parliament resolution on Kosovo because we feel it has nothing positive to offer towards finding a solution to the problem.
We denounce in the strongest possible terms the policy of ethnic cleansing and the violation of human rights that is being carried out by the Milosevic regime. We express our solidarity, without exception, with all the populations of the region who are suffering the trials and tribulations of a senseless war.
However, we are equally opposed to the logic of the continued and increased use of violence, which not only will not lead to a solution but, on the contrary, stands in the way of resolving the problem. Furthermore, it is clear that not only have the bombardments not prevented ethnic cleansing in Kosovo, they have helped to create a huge wave of refugees and have contributed to the overall destabilisation of the area. It is doubtful whether the military action has thus far had any positive outcome, and it is therefore imperative that a political solution to the problem should be found as quickly as possible.
The leading role in this effort must be assumed by the European Union which, together with the United Nations Secretary-General and the United Nations Security Council, must take the necessary actions to resolve the deadlock. We also believe that a basic condition to finding a solution to the problem is to respect existing borders and the territorial integrity of the states in the region. Only in this way can we prevent a new Balkan crisis.
In addition to finding a political solution to the problem, we regard it as expedient that a new political, economic and humanitarian initiative should be undertaken immediately in relation to the Balkans. Finally, in the present tragic circumstances, it is imperative that an international conference should be convened for the purpose of improving the coordination of humanitarian aid.
The MEPs of PASOK represent a country which is suffering the direct consequences of the war and which, from the outset of the crisis, has steadfastly come to the aid of the Kosovar Albanians who have been forced to abandon their homes.
We believe that, as the new century dawns, we, as Europeans, must not allow this tragic situation to continue. The time has come for Europe to take specific initiatives to find a political solution to the problem for the good of all the people in the area.
Milosevic is an intolerable national-communist dictator, which is a particular form of fascism that has grown out of the fall of communism without the emergence of a sustainable democracy. His policy of repression, separation, persecution and ethnic cleansing is contrary to all the humanitarian principles, ethical conditions and fundamental liberties which underpin democracy in Europe.
The EU's highly regrettable inability to present a united front, using its own resources, including military resources, is demonstrated by the antecedents of the present conflict: the break-up of the former Yugoslavia; unilateral recognition of Croatia and Slovenia; 'ethnic cleansing' and atrocities by Serbs against Croats and Bosnians and then by Croats against Serbs and so forth; and Milosevic's success in staying in power. But this intervention by NATO, which was decided without full UN backing and has inadequate means to achieve the declared objectives of neutralising the Serbian military's capacity to continue with so-called 'ethnic cleansing', has not only failed to resolve the issue, it has also aggravated all the problems. Furthermore, the doctrine of the 'right to humanitarian intervention' - which is making headway but has not been recognised by the United Nations - cannot be imposed by force by a powerful and sophisticated military machine destroying not only military targets but also all the economic infrastructure of a country. At the same time, the creation of a new international legal order with appropriate means for 'humanitarian intervention' is coming up against the implacable opposition of the major powers, including the United States, with regard to reforming the UN, and the opposition of the United States, Russia, France and China to the compulsory jurisdiction of the International Criminal Court.
At the same time, the NATO offensive, instead of isolating the dictator Milosevic and his regime, is in fact having the undesirable effect of building up nationalist unity around him against foreign intervention. To make things worse, this is also having the effect of humiliating Russia, which is a dangerous mistake.
If the public felt sure that there would only be missile and air-based attacks, but no ground-based military forces involving the risk of casualties, it would be able to support the bombing for a certain period as a means of condemning Milosevic's unjust and abominable regime and his atrocities against the Kosovars. However, even leaving aside the question of dual standards - why not intervene in Turkey, Indonesia, Chechnya, and so on? - this is not the right approach to solving problems of this kind.
Apart from extricating ourselves from this situation without damaging the authority of NATO and the EU, and without condoning the atrocities committed by Milosevic, which call for a diplomatic solution involving the UN and Russia, we above all need to stabilise the entire region. That is why I have to say that - as has already been demonstrated - the solution was not to enlarge NATO eastwards, but rather to enlarge the EU and adopt a policy of association and economic support which would promote economic and political integration and combat irredentist nationalism. What is the logic of fighting ETA, Corsican terrorists and the IRA and then supporting the KLA? The EU needs to be able to apply to the Balkans, and to the CEECs in general, the same approach that within its borders has prevented war between Germany and France and has guaranteed peace for over half a century: economic and political integration. That is the issue.
In addition, but no less important, the decision to launch military attacks with predominantly American forces simply highlights the United States' hegemony and the subordinate role of the EU, which if it continues down this road will never have a common foreign and security policy or common defence. Accepting this US hegemony represents a serious attack on the European Union, the consolidation of the euro, and the possibility of the EU being on an equal footing with the US within the World Trade Organisation, as demonstrated by the 'banana war' at present. Instead of this foolish policy, what we need is to lay the foundations for a partnership of equals with the US, which implies the EU being politically autonomous in its dealings with the US.
For all these reasons, I voted against the compromise resolution adopted on Kosovo, and in particular against the immensely hypocritical recital H - which blames the UN for the fact that NATO violated the United Nations Charter - and against paragraph 2, which tries to legitimise the bombing by pretending that it has nothing to do with us. I did this although I approve of the specific points condemning the Milosevic regime and those on aid for refugees and measures designed to stabilise the region. I also voted against despite several positive amendments tabled by the Greens and by Mrs Theorin.
I did not vote in favour of the European Parliament's resolution on Kosovo because it reflects a sense of self-satisfaction and complete failure to question our actions, which, in my view, does not reflect the seriousness of the situation.
Without going over the past, to see who started what, I should personally like to take four lessons from the situation for tomorrow's Europe.
First, I do not know whether the idea of a multi-ethnic Kosovo ever had any basis in reality, but I am sure that any such idea is dead today, wiped out by NATO's bombing campaign. It is difficult to imagine how the Serbs and Albanians in Kosovo will be able to live together in the near future. I do not therefore see how it will be possible to prevent the province from being divided. After all, this will only make us resort to the oldest solution in the world for restoring peace: placing borders between peoples.
Second, tomorrow's Europe must show respect for national sovereignty. Some may indeed claim that as a system sovereignty is flawed, but the fact is that throughout history it has proved the only system capable of preventing chaos and arbitrary power that are even greater than those that can be attributed, where possible, to a particular form of sovereignty. Europe, which has a tendency to forget such things, will rediscover this with some bitterness. Incidentally, we will remember that the Serb regime, however much it might be criticised, had never attacked any of its neighbours or any of our allies, unlike the Iraqi regime.
Third, if Europe wants to impose the rule of law, it must respect it too. Let us not forget that NATO intervened in the situation without a mandate from the United Nations Security Council, and that the French Parliament was presented with a fait accompli. These procedures may prove too tedious for some but they would undoubtedly have slowed the process down and enabled more dialogue to take place. They would have also made people realise that in this case the bombings were a simplistic response. They were also a costly response in moral, human and financial terms as well as in terms of the collateral damage that we ourselves will suffer - on top of everything else - without even having come up with a viable solution.
Lastly, we must express our doubts concerning the very principle of a European defence which would involve institutionalising, in military terms, all the operations involving all the Member States. In fact, this is what has just happened to a certain extent with the intervention in Yugoslavia. Have the results of this intervention been so successful that we feel that this approach should become the rule? I do not think so. Rather, each people must retain its free will out of respect for the sovereignty and rule of law that I referred to earlier. If Europe is attacked, then a collective response will take place automatically. However, if it is not attacked, why should countries allow themselves to become recruited in advance into battles they would not have chosen?
We need to forge alliances and foster cooperation that will generate a joint defence but certainly not a united common defence.
I have abstained on the joint resolution on Kosovo because I have from the outset been opposed to the decision on NATO military intervention, which I believe to be a mistake that could have been avoided. At Rambouillet in fact, according for example to what was said by a number of influential participants, the kind of political circumstances were established that would have allowed other, in my view effective measures which could have prevented the deaths of so many innocent people and the distressing deportation of hundreds of thousands of Kosovars, the victims of Milosevic's crazed nationalism.
I fully understand that there is a political duty and a duty on the institutions to intervene as matters now stand, and for that reason, while confirming my own position on the conflict, I now support any initiative designed to seek a positive solution from a political, moral and legal standpoint, focusing particularly on the role that the UN, the EU, NATO and Russia can and must fulfil.
I am not and never have been a lover of war and possess nothing of a warmonger in me. For me, war always represents a failure of the spirit, of human spirit and intelligence.
However, I know, and should like to point out, that we have to know how to wage war when the 'interlocutor/enemy' only understands force and especially if we want to quickly provide diplomacy with the greatest possibility of succeeding.
Let us never forget that diplomacy actually means using dialogue to persuade one of the sides in a conflict to agree to give up some its initial aims, demands and even rights. The side concerned will only agree to do so if it thinks it might be the target of an attack in the event of a negotiated refusal of this agreement on its part.
This is why, in the case of Serbia and Kosovo, after 10 years of negotiations that were punctuated by human rights violations, rapes, massacres, destruction and deportation - which were always instigated by Milosevic - there was unfortunately no alternative to the use of force to put an end to these crimes.
As a consequence, I approve of NATO's military action. I also approve of the governmental, non-governmental and European humanitarian activities. I naturally hope that a European diplomatic solution can be found with the support of the United States and Russia, but it must not allow the principles of democracy and human rights to be abandoned.
It is in this way, and this way alone, that we will be able to guarantee a lasting and just peace.
I should like to end by congratulating the German Presidency on the action it has taken in this crisis, and finally, I should also like to congratulate Emma Bonino, the European Commissioner, on her personal and courageous commitment and her humanitarian passion. The speech she gave at the end of the debate on Wednesday afternoon was one of the high points of the day.
In the light of such intolerable and inhuman acts, our resolution covers the most essential points. However, it should not prevent us from questioning the absence of a genuine 'common foreign and security policy' (CFSP) in Europe, which is becoming more regrettable by the day. Nor should it stop us from questioning, in particular, our inability to support the democrats who fought against the barbarous policies of Radovan Karadzic in the past and who are fighting against those of Slobodan Milosevic today.
In spite of all of its promises, Europe did not provide financial and moral support for the democrats in Belgrade when they most needed it, when they were fighting against Milosevic's domestic and foreign policy, and today they are forced to remain silent and hidden. I am very dismayed to see that at a time when all political parties, with the exception of the extreme right, recognise the new virtues of international law in Pinochet's arrest, we have continued to hold talks with Milosevic, who has more blood on his hands and more 'crimes against humanity' on his conscience. It is understandable why the International Criminal Court set up in The Hague is unable to judge all the crimes committed in our time after the event has taken place. But was it necessary to overlook Milosevic's crimes so soon when the Dayton agreements on Bosnia were signed in 1995?
Can we negotiate with Milosevic today when the International Criminal Court has itself just accused him - although not publicly - of crimes against humanity? It is because the Hague Court is dealing with the crimes committed in the former Yugoslavia that Karadzic is out of the running and forced into hiding. I was shocked by the publicity-grabbing handshakes between Mr Primakov and Mgr Tauron, the Vatican envoy, with the criminal Milosevic, while thousands of Kosovars were being expelled from their homes and expatriated by force.
Our resolution makes five or six references to Milosevic, but does not say a single word about Ibrahim Rugova, the head of the Democratic League of Kosovo, winner of the European Parliament's Sakharov Prize in 1998 and one of the Rambouillet negotiators. On three occasions Yugoslav television cameras have shown him in the process of 'negotiating' with Milosevic. On seeing these pictures, everyone wondered what freedom Rugova enjoyed, while 'protected' by the Serb police, in a country that has been emptied of its inhabitants. I should like to have seen our resolution invite Rugova to Brussels or Berlin so that he could freely put across his point of view on the present situation and the solutions he envisages.
I am also concerned about the situation which, through our inaction, is developing on the border between Albania and Kosovo, where the KLA and the Serb army are engaged in repeated clashes which risk spilling over into the countries surrounding Kosovo and eventually into the entire Balkan region. Can NATO retain its credibility if, on the one hand, it bombs Serb military and economic infrastructures, and on the other hand, lets one of the sides in the conflict recruit freely? NATO cannot play a leading role in the conflict and, according to Le Monde newspaper, be a partner to the KLA, which supplies it with information concerning the Serb positions to be destroyed, be a new international police force with a duty to intervene, and be a humanitarian body. It needs to decides what it wants to be and stick to that decision.
We should like to voice our indignation today in light of the agony, the misfortune and the suffering of the people of Kosovo, who are victims of the criminal acts that have been planned by the Milosevic regime for some time.
Of course, we did not seize the opportunity offered by the fall of the Berlin Wall to begin to build a wider political and democratic Europe. Of course, we must regret the failures of the diplomatic efforts made in Rambouillet and in Paris. However, with the best will in the world, we cannot change the past.
We support the values on which the intervention was based. We support the rights of humans against the rights of a barbaric and totalitarian state which is forcing a terrorised population into exile, destroying houses, and threatening and killing women and children. We support freedom and hope that the criminals will be punished. That is why we give our unreserved support to the courageous decision taken by the European Heads of State and Government.
We nonetheless regret that a European presence on the ground was not planned at the same time as the air offensive and that large-scale humanitarian action was not envisaged to cope with the floods of destitute refugees thrown out onto the streets. It is now vital to implement measures to support Albania, to devise the best way of contributing to the reconstruction of Kosovo, and to provide more general development aid for the rest of the Balkans.
I voted against the motion for a resolution on the situation in Kosovo because it negates international law, and that is both an historical blunder and a serious political error.
Never has a state that is a signatory to the United Nations Charter experienced an act of aggression by the international community such as the one perpetrated for eight years against Yugoslavia at the instigation of the United States and Germany. A flood of unprecedented media propaganda has undeniably created a completely false impression of the Balkan crisis.
Instead of integrating the former Yugoslavia into the Union and thus promoting its process of political democratisation and economic progress, the European Union, with the European Parliament leading the way, has encouraged its break-up and created - at least indirectly - the conditions for the wars in Croatia and Bosnia in the past and in Serbia today.
We have made Bosnia's borders sacred and prevented the Bosnian Serbs from establishing links once again with Serbia. Now we are waging war on Serbia to allow the Kosovar Albanians to establish links once again with Albania. Make of this what you will.
We wanted international society to be subject to the rule of law, and now, in the most humiliating fashion, we are giving our consent to a strike by the Americans who have received no mandate from the United Nations.
By playing with international borders - Yugoslavia's since 1991, and Macedonia's and Albania's in the future - by disregarding the lessons of the past, by pretending to ignore Russia's role in the region, by seeking a military knock-out instead of a political solution, and by trying, in particular, to cut the Serbian people off from Europe, which they have done so much for, we will undoubtedly provoke the very conflagration we claim we want to avoid. When the time comes, those who are consciously involved in this undertaking will have to face up to their responsibilities.
A majority of Members of the House seem to have little interest in the fact that the NATO bombing and military offensive in Yugoslavia are continuing, causing the destruction of a country and the death of an indiscriminate number of people, both Serbs and Kosovars, men and women, young and old, as was the case when more then a hundred refugees perished. They simply express regret at the loss of human life and the 'collateral damage'.
This majority does not seem to be interested in re-establishing peace to pave the way for political negotiations or an immediate end to military aggression against a sovereign state. No, this majority prefers to justify NATO's intervention, the subservience of the EU and its Member States in the face of American strategic interests and a lack of respect for order, for international rights and for the United Nations Charter. These Members prefer to defend the escalation of the war and the approval of a political approach which is bound to jeopardise negotiated solutions and the resolution of key issues concerning autonomous regions and their ethnic minorities.
This majority seems to be blind to the fact that NATO's military aggression is the cause of the dramatic deterioration in the humanitarian situation in the Balkans, that it is putting the political future of that region at risk and seriously endangering world peace. They prefer to insist on agreements which have never been accepted by the negotiators, but have simply been imposed by NATO and are jeopardising sovereignty, borders and ancestral facts.
The resolution adopted by Parliament today will go down in the political history of this House as the centrepiece of a total failure of political memory, typical of the political hysteria now being generated by media manipulation in the interests of those who gain from war and aggression, and ignoring the values of peace, justice and the sovereignty of nations.
We intended to vote in favour of Amendment No 19 - we were in fact among those who tabled it - and to abstain on paragraph 5.
I will not be voting in favour of the motion, which is being put forward as a compromise and which is essentially a one-sided and, on a good many points, an inaccurate analysis of the situation. The opinions and proposals it contains do very little to help find a peaceful, political and viable solution to the crisis or even to the particularly tragic problem of refugees.
Furthermore, the motion for a resolution claims that the UN and the Security Council 'could not' (!) be involved in the NATO decision to carry out aerial sorties, whilst it is clear that this decision was taken in violation of the principles of the UN which, in this case, was irreparably shamed and humiliated. The claim that this treatment of the UN occurred because two Members of the Security Council blocked NATO activities (as they have the right to do under the UN charter) is a monument to high-handedness and a dangerous example of a totalitarian notion: that the UN is useful only when it agrees with NATO.
Given this background, any reference to the idea of an 'international community' is superfluous and unacceptable. Reference to an Atlantic community suffices. It is verging on the ridiculous for the motion for a resolution (paragraph 3) to call for the implementation of UN resolutions or (paragraph 4) to welcome the 'initiative taken by UN Secretary-General Kofi Annan', without making a single reference to the content of this initiative!
The motion for a resolution calls for priority to be given to human rights over national sovereignty concerns. Who will interpret this just principle and who will implement it? Will it be NATO, with the same lack of credibility and the same self-interest with which it interpreted and 'implemented' the principles of the UN? Perhaps it will be done by each state according to its own intermittent needs and aspirations? These are the dangerous posturings of hair-brained advisors who, in drafting the motion for a resolution, have trivialised any serious effort to construct a real international order and community that is capable of implementing such principles in a credible and viable way, without selective interventions and the irrational use of violence. For NATO interventions and the preferences of the authors of the motion for a resolution are indeed selective. If they were not, upon reading the motion for a resolution, fear and terror would have enveloped Turkey, Indonesia, Latin America and Africa.
I am voting against the resolution of the majority in the European Parliament who support the war in Yugoslavia. Taking a terrifyingly superficial approach and showing a lack of historical understanding and disregard for detail, the European Union governments have taken our countries into this war from which we cannot now withdraw.
It is most distressing that, dancing to the tune of the national governments, the European Parliament too should be acquiescing in this highly dangerous enterprise.
The war unleashed by NATO cannot rely on justification. There is no legal justification for it. International rules have been ignored and the international institutions have been sidelined. And so this is ethical warfare. If the intention was to invent the principle of selective humanitarian intervention, why strike at Milosevic for ethnic cleansing but ignore the Kurdish question in Turkey and open the door to disturbing scenarios in Europe's trouble spots: Corsica, Ireland and the Basque country?
We now have a 'humanitarian' war, the effect of which has simply been to achieve anti-humanitarian objectives by encouraging the campaign of ethnic cleansing and the slaughter of defenceless civilians in Serbia and Kosovo.
' Collateral damage' - that is the language NATO uses to describe the loss of civilian life: for centuries to come, the Balkans will have to endure this so-called collateral damage, given that the depleted uranium contained in NATO weapons has already contaminated Yugoslav territory, thereby automatically preventing the Kosovars from returning to their country unless they want to risk sickness, deformity and death from radioactive contamination.
From that point of view, no European country is safe: if the wind gets up, the ultra-fine uranium powder will be transported to Italy, Germany, Hungary and the whole of Europe, with the same deadly effects that occurred in Saudi Arabia as a result of the pollution caused in Iraq during the Gulf War.
The war that NATO is waging against Serbia is a failure.
Some claim that it amounts to a failure on the part of 'Europe' and it would certainly appear that unleashing a war under NATO command suggests an 'absence of Europe'. These people solely lay the blame for the situation on 'American imperialism' which they believe has forced the allies into action and is set to keep them under its iron rule.
Indeed, US military intervention is not without its ulterior motives. We are well aware of Washington's desire to establish the Alliance's credibility following the disappearance of the common enemy that gave rise to it. What is more, the way in which the Americans behaved at the Rambouillet talks gives the impression that they did not do everything possible to help the parties reach an agreement.
However, to merely focus on this issue would be to forget the fact that NATO's military action against Yugoslavia is first of all the result of a unanimous European will, which was apparent at the Berlin summit and which was welcomed and hailed by federalists as the veritable birth of the CFSP.
Waging war under the guise of NATO does not therefore reveal an absence of European policy, but rather a flawed European policy.
It is not an isolated action. This political error is entrenched in a rationale that goes back to the choices made by an entire generation of European leaders following the fall of the Berlin Wall. They chose a small western Europe that is rigid and inaccessible, and whose characteristics were defined by the Maastricht and Amsterdam Treaties. They rejected the idea of a wider, flexible and welcoming Europe that could hope to include all those countries in Central and Eastern Europe that had just regained their sovereignty after decades of totalitarianism.
Instead of inventing a Europe with variable geometry that offered new opportunities to all of the continent's states to coexist through cooperation, these European leaders stubbornly pursued the Monnet method, with its established dogma, without realising that it was no longer the most appropriate way of uniting the very diverse countries of the new European continent.
As regards the Union, there has been considerable reluctance to admit that we needed to seriously reconsider the objectives and methods of European integration. The 'Monnet method' has been adhered to in the belief that our economies must be united in order to allow us to imperceptibly abandon our political sovereignty. When applied to the countries of Eastern Europe, this boils down to postponing indefinitely their membership of the club. All we have done is merely offer the countries of Central and Eastern Europe a waiting room and a timetable for admission which is constantly pushed further into the distance like a mirage, leading to exclusion, discrimination, frustration and humiliation. The promotion of this outmoded notion of Europe has discouraged, weakened and marginalised the leaders in the countries of Central and Eastern Europe, who have emerged as a result of dissidence, and the reformers who now look to us for answers. It has also restored prestige in men who have emerged from totalitarian regimes, of which Milosevic is the archetype.
The failure to create the permanent forum for a wider Europe, that would have enabled us to immediately engage in open cooperation with the countries of Central and Eastern Europe on such key issues as security and foreign policy, shows that our continent is once again becoming divided.
The war in Yugoslavia is the tragic symbol of this new division in Europe: it embodies it and accentuates it. We are actually seeing a Slavonic Europe seeking to organise itself without us, a Ukraine that has decided to become a nuclear power after it initially decided against doing so, and a Yugoslavia that has adopted a draft Slavonic union with Russia and Belarus. We are also seeing Serbs rallying round Milosevic in the name of their violated homeland - in spite of the fact that most of them once rejected him - and the manifestation of an orthodox sense of solidarity in their disapproval of the Atlantic military action.
Today the fruits of NATO's military intervention are particularly bitter. The Slavonic and orthodox worlds are moving further away, whereas they should constitute a vital component of the continental Europe we must build today. The legitimacy of borders is being called into question. The Balkans are at each other's throats and we are seeing two Europes re-emerge.
We must put an end to this spiral of destabilisation at all costs and as quickly as possible. This does not simply mean stopping the bombs that give rise to hatred; we also have to develop a new concept of Europe, one that is applicable to the whole of the continent. This should involve a family of nations called on to live side by side in a spirit of trust, with their identities restored and recognised, and with mutual respect. This vital redefinition of our concept of Europe will be the best possible preventive policy.
Despite containing a number of useful recommendations, the motion for a resolution tabled by various groups does not look at the situation in this context, although it is essential. Indeed, by proposing in recital J to weaken and exclude the notion of national sovereignty which, however flawed it may be, still constitutes the fundamental regulatory principle of our international community, it introduces an element that would only have extremely destabilising and disturbing consequences for international life. That is why we were unable to vote in favour of the resolution.
I supported Amendment No 3 and believe that there is a strong case for deploying ground troops to protect Kosovo. I believe it is also necessary to consider establishing an independent Kosovo.
However, although I have supported firm action against the Milosevic government for more than seven years, I am concerned that innocent casualties should be kept to a minimum. I therefore voted for Amendment No 10, expressing concern about the use by NATO of weapons with depleted uranium. These continue to have horrific consequences in Iraq, with some reports suggesting a 70 % increase in Iraq's rate of cancer and malignant births.
Paragraph 13 calls on the EU 'to step up efforts to provide information as to the populations of Serbia and Montenegro'. If more efforts had been made in this direction when Milosevic first started his aggressive policies, the Serbian opposition to Milosevic would have been strengthened and many lives might have been saved.
Ethnic cleansing and massive acts of cruelty against the Albanian people can never be accepted. It is essential that internationally accepted standards of human rights take precedence over national sovereignty. That will entail changes in international law. Some of this change must come about within the United Nations, but the permanent members of the Security Council have yet to address such an option. The international community itself must function in full compliance with the provisions of international law. We cannot therefore support a motion advocating endorsement of the NATO bombardments. This would create a precedent, with serious consequences for the future.
Europe has stumbled into a war which has produced a million refugees, and there is no evidence of any policy to extricate ourselves from the crisis. The EU's prime agenda now must be to work for a political solution; to put a end to ethnic cleansing; to support the refugees; to stop the bloodbath; and to provide realistic possibilities for the refugees to return. It is not enough for the EU to be welcoming Kofi Annan's offer to mediate and bring an end to this conflict. The EU also has a duty to reinstate the UN as the paramount body for overseeing the rule of law in the international community.
The Union should call for a peace-keeping force under UN auspices, involving Russian peace-keeping troops, so that the ethnic Albanians can return to their homeland.
Swift ratification is needed of the agreement setting up the International Criminal Court, so that we have an instrument to deal actively with war crimes in the future.
The EU's remit cannot be to sanction NATO's military initiatives, on which no elected parliament has taken a position. The EU's duty is to devise constructive solutions - politically, diplomatically and economically - to this and other conflicts.
I wish to stress the urgent need for NATO intervention in the region, to safeguard the fundamental rights of the people of Kosovo, and to point out that this tragedy could have been avoided had the European Union long since been a genuine united political entity as well as an economic and monetary union.
If at the beginning of the Balkans crisis, dating back to the early 1990s, Europe had acted with common accord and with the courage to take unequivocal decisions as Yugoslavia began to break up, if even recently Europe had presented a unified and united front at the recent Rambouillet summit, we would not perhaps have witnessed the massacres and ethnic cleansing currently under way.
I would further ask for the European Parliament to sponsor an initiative to show solidarity, including financial solidarity, with the people of Apulia, who have not only generously taken in and continue taking in tens of thousands of Albanian and Kosovar refugees, but are paying the high price of the war given the logistical difficulties they face as a result of the closure of the region's airports and the impact on the whole of Apulia's tourist industry as tourists cancel their reservations and decide not to visit the region.
That concludes voting time. The remaining votes will take place after the votes on topical and urgent subjects.
The sitting was suspended at 1.45 p.m. and resumed at 3 p.m.
Transport infrastructure charging (continuation)
The next item is the continuation of the report (A4-0111/99) by Mrs Schmidbauer, on behalf of the Committee on Transport and Tourism, on the White Paper on fair payment for infrastructure use: a phased approach to a common transport infrastructure charging framework in the EU (COM(98)0466 - C4-0514/98).
Mr President, ladies and gentlemen, no one will deny that the development of transport has a considerable impact on the environment. All countries are faced with the problems of nuisance, pollution or even congestion in city centres, so the desire to internalise the external costs incurred by the various forms of transport is perfectly justified. That is why we support the Commission's document. However, since it deals with a key issue that has potentially far-reaching consequences, it needs to be approached carefully and pragmatically. We are all aware of the importance of transport, particularly in terms of economic development. Yet we must also guard against any excesses in this area. I would like to state that we disagree with two points in Mrs Schmidbauer's report, namely, the proposal to include car traffic in the charging system and the taxation of kerosene.
As to the first point, I am not convinced of the relevance of this proposal, at least in terms of the charging system that is suggested in the Commission document. I do not believe that the problems caused by car traffic relate to the White Paper, as it focuses more specifically on public transport, be it passenger or goods transport. I also think that it would be better to deal with car traffic in a specific context.
As far as my second point is concerned, I believe that we should not be too hasty in legislating on the taxation of kerosene. Instead, we should wait until the international agreement on air transport has been concluded so that it can be taken into consideration in all future legislation. I feel that it would be best to leave things at that for now and to keep to the Commission's proposals.
Mr President, I generally refrain from using my precious time to congratulate the rapporteur because this has really just become a habit, but I should like to do so on this occasion, despite the fact that she has unfortunately left the Chamber, because I am extremely pleased with her report. In my view this is an extremely important proposal from the Commission, and Mrs Schmidbauer has written a very good report on it.
There are two important points here as far as my group is concerned. First, the principle. As everyone knows, the Greens have for many years been strongly in favour of passing on the costs of using infrastructure to the consumers, because transport is currently too cheap and places too great a burden on the environment. There are also practical reasons why I am pleased to see this proposal, despite the fact that, as Mrs Schmidbauer's report points out, there is clearly too little money being invested in infrastructure. Overall spending is falling precisely when more money is needed, particularly in our view for investment in rail infrastructure. This is why it is only right and proper that the users of the existing infrastructure should help to pay for extending it. Of course, there are all sorts of practical problems involved and there is naturally opposition to the idea, as we have seen in the Netherlands, especially if it is not made clear that the investment and charges are needed to keep densely populated areas livable and accessible.
We have two other minor comments on this report. The first concerns paragraph 15, which states that private car traffic must be involved in the proposals as far as possible. In my view this is too weak, since it is actually absolutely necessary. Private car traffic is responsible for a good deal of the marginal costs involved, and I think it is unfair that goods transport alone should be made to pay the price.
Finally, paragraph 10 of the report proposes to offset the costs involved by reducing other taxes on transport. I do not think this is the right approach. I still think that transport is too cheap and that hauling goods backwards and forwards across Europe is still made too attractive. We should be trying to make a fresh start here by doing more than just passing on the capital costs of infrastructure, for example, even in the future.
Mr President, in economic dealings, the customer usually has to pay a price for the goods or services he obtains. There is nothing wrong with this, and it is a rule that I think the whole of society accepts. But when it comes to using infrastructure, the link is often not obvious enough. The total costs of transport and the prices charged in many cases bear no relation to each other, and the Commission proposal is a laudable attempt to improve this situation.
However, it is very questionable whether the proposed method of charging - the marginal social costs - will cover all the costs involved. The Commission is obviously trying to be fairly straightforward here. A number of Members have stressed that the introduction of a system of charges must not be allowed to lead to higher costs for the transport user. I would not go as far as this. The 'user pays' principle must come first, even if this means increasing prices. We must ensure that the costs are borne by the transport end-users, not just by the operators.
If certain users are excluded from the system of charges, this will inevitably mean that the total costs cannot be completely covered. I therefore entirely agree with Amendment No 7 by Mr Lagendijk.
The proposed charging method must produce a situation where the forms of transport that are least harmful to the environment have a greater share of the whole transport market, and it must therefore be possible to apply an amended version of the 'user pays' principle.
Mr President, it is an acknowledged fact that external costs are increasing dramatically in the transport sector. Apportioning these costs to the respective transport modes therefore makes good sense. Most relevant in this regard are the costs of accidents, where we have seen steep rises within the different modes over recent decades. A variety of costs can be identified when considering the causes of environmental deterioration. We need to assess the impact of noise, for example, and of ground, air and water pollution. The problems are growing in these areas. Difficulties begin in earnest when it comes to evaluating such costs.
Major differences exist at present between the EU Member States; both the White Paper and the report highlight this. Vehicle tax can be as high as EUR 3 000 per annum, for example. There are nine different charging systems for rail transport, with the level of cost coverage ranging from zero to 100 %. Not least for reasons of competition, it would be desirable for the Union to have a common approach to cost coverage for all the different modes of transport.
Everyone would surely agree on the need to seek a fair basis for calculating Eurovignette charges, motorway tolls and so on. What is more, in the light of developments over recent years, we now have greater scope to introduce uniform technical systems - applicable in all the Member States - for example using telematics. Such possibilities were simply not available on the same scale in the past.
This all sounds very positive, of course. And there is undoubtedly good reason to try to harmonise rules and provisions within the transport sector, not least in order to ensure that the single market operates better in future than it does today. We need to strive for fair competition between all modes of transport, with a level playing field in terms of competition between the Member States. The EU can see to some of this, but a great deal - possibly the major part - lies in the hands of the Member States themselves.
Some countries - my own included - levy considerably higher taxes and charges than others in several areas. Until people take this fact on board, we are never going to have fair conditions of competition.
The proposal endorsed by a majority of the Committee on Transport and Tourism could well trigger a further increase in the costs affecting the transport sector. Private cars could lose out badly, and certainly will do if the rapporteur's line is followed. This is quite unacceptable. The PPE Group has tabled a number of amendments to counter such effects, but so far we have received no support. Unless such support is forthcoming today, I can see no way of backing the committee's proposal as it has been presented.
Mr President, my colleague Manuel Porto could not be here this afternoon and I wish to speak on his behalf. We welcome this further initiative by the Commission and Barbara Schmidbauer's report on sharing the costs of transport infrastructure.
This is a field where there is clearly no doubt about the jurisdiction of the European Union, particularly in relation to the distortions that occur when different criteria are applied from one country to another, no matter whether this happens close to or far from borders, as in some countries users pay for infrastructure through fuel taxes and tolls, and in others it is financed from the public purse.
It is hard to find fault with the philosophy of also recovering external transport costs. As these are very high for road transport, including noise, atmospheric pollution and accidents, as demonstrated in the diagrams presented by the rapporteur, there is every justification for making users pay more. In fact this amounts to extending existing practice, whereby road users - via fuel and vehicle taxes and tolls - pay twice the amount spent on roads, whereas railway users pay 56 % and users of inland waterways pay 18 % of the relevant expenditure.
Apart from this being fair, it also meets the desirable objective of providing an incentive for shifting demand towards modes of transport with lower external cost factors. However, to avoid the risk of the public being unfairly penalised, it is essential to encourage immediate improvements in such types of transport. In my country, for example, this applies to tracks for high-speed trains within the country and links to other European countries.
Furthermore, it is important to ensure proper distribution of the costs of each mode of transport and route, in a way that is fair and does not distort competition. So we totally support the rapporteur's call for private car use to be properly taken into account when distributing the costs of road transport. It is also important not to end up with the same situation as in my country, where virtually identical motorways and bridges are subject to widely varying tolls - or none at all - depending on the political clout of the region they serve.
In this context it is particularly shocking that as a result tolls are being scrapped in metropolitan areas populated by people with higher incomes and where it should be important to discourage the use of private vehicles, whilst they are being maintained in less privileged areas, where there are no demonstrations or electoral backlash, and are raised every year.
Automatic charging systems like the one on the 'Via Verde ' in Portugal avoid potential problems with tailbacks. Another point is that for perfectly understandable social reasons, it would be possible to set an upper limit on monthly payments for anyone who needs to use this infrastructure on a daily basis.
Mr President, on behalf of Mr Neil Kinnock I am pleased to react to this report and start by welcoming the support offered in the report and also acknowledging the concerns expressed. I feel certain that we will be able to address these concerns as we implement the principles and develop concrete proposals. On behalf of Mr Kinnock I should like to thank wholeheartedly Mrs Schmidbauer for her very constructive report and her support for the Commission's approach in the White Paper.
Let me make a few comments about the points of concern. Firstly, yes, the timetable for implementation is ambitious but we are well on the way, with the Eurovignette agreement near conclusion, railway directives before the Council, the port-cost survey with Member States, airport-charging proposals, aviation charges under review, the Committee of Government Experts having met and commissioned the high-level group to report on cost-estimation methods. Indeed, we are almost ahead of schedule!
Whilst we are still using more specific directives, the Commission will, of course, ensure that no inconsistencies or perverse effects result from this approach.
The White Paper also stresses the need for balanced implementation, in particular between road and rail sectors. It is for this reason that the railway package provides explicitly for subsidies to railways where there are unpaid external costs in competing modes, such as roads. It is a good example of how the Commission is avoiding inconsistencies in the implementation process by clearly identifying a problem and offering a practical solution.
The White Paper addressed equity and distributional issues as well as the problems faced in peripheral areas. Much of this discussion applies equally to enlargement issues and candidate countries, and I feel sure that we will be able to consider these aspects when we further develop our proposals.
Member States are encouraged to incorporate the principles of the White Paper within their own charging schemes for private car transport in harmony with any EU-wide developments. Whilst some Community legislation applies to private car users - such as fuel duties, excise duties, VAT - our current approach to charging is focused on commercial traffic, because that is a problem which can be addressed successfully only by a Community regulatory framework, safeguarding the functioning of the internal transport market while, at the same time, fully integrating environmental objectives.
Private car use raises a host of regional and local issues which, in accordance with the subsidiarity principle, call for a somewhat different type of approach, which we have been developing primarily through the action programme for the citizens' network.
I am convinced that at this stage of Community policy-making the differentiated approach will be both the most effective and will rightly respect the legitimate roles of transport policy-makers at other political levels.
Finally, I should like to thank you for the support the report offers. We all know that this area, pricing issues - be they in road, rail, aviation or maritime sectors - is fraught with obstacles and progress, especially at the political level, can be painfully slow. To have the support of Parliament on such subjects is therefore particularly welcome.
The debate is closed.
The vote will be taken this evening at 5.30 p.m.
Maximum authorised dimensions and weights in international traffic
The next item is the second report (A4-0114/99) by Mr van Dam, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive amending Council Directive 96/53/EC, laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (COM(98)0414 - C4-0486/98-98/0227(SYN)).
Mr President, Commissioner, on the way here this morning, various colleagues said to me 'this is your big day'. Normally it is indeed a pleasure when you have a report on the agenda, but no rapporteur likes to have the mixed feelings that I am experiencing at the moment because of the annoying stalemate in which we find ourselves.
Two months ago, we had another debate on combined transport here in the Chamber. The vote which followed confirmed that the European Parliament could not agree to the Commission's proposal to exempt combined transport from the generally accepted 40-tonne weight limit. As a result, the proposal was referred back to the Committee on Transport.
Shortly afterwards there were consultations between members of the Transport Committee and representatives of the Commission, and after a subsequent discussion in the committee I concluded that the majority were still in favour of maintaining the position adopted two months ago.
Formally speaking this is the correct line to take, since the Commission has not come up with any new or amended proposals since Parliament rejected its original one. So in formal terms, there is no reason for Parliament to revise its position of two months ago.
However, as rapporteur I can tell you that the Commission has not just been sitting on its hands. Both in its consultations with Parliament's representatives and at the Transport Committee meeting, it indicated that it was prepared to re-examine those sections on which Parliament had insurmountable objections. Because of the limited time available, it has not been able to produce any proposals on paper, but it has become clear that the Commission is favourably disposed and appears prepared to take Parliament's objections on board and amend the current proposal accordingly.
According to my information, there is also almost unanimous support in the Council for increasing the maximum weight. Only the United Kingdom appears to oppose this, but if there is an exemption for islands it should be able to benefit from this in view of its island status.
Given the present circumstances, it is difficult for me to vote for or against the resolution by the Transport Committee. I would not vote against because the situation has changed since two months ago, but I also would not vote in favour because the Commission's approach deserves a better response than for Parliament simply to dig in its heels. I have to say, therefore, that I find it difficult to understand the hard line that some of my colleagues are pursuing.
In my view, there is no doubt that we can find a way out of this impasse through negotiation, but as rapporteur I had no choice but to represent the view of the majority in the Committee on Transport. I would urge them to keep an open mind on the Council's position and the Commission's amendments, and I am confident that this issue can be brought to a successful conclusion which is acceptable to all parties at the start of the new parliamentary term.
Mr President, first of all, I believe we have to thank Mr van Dam for stepping into the breach here and taking on the thankless task of continuing this report. Unfortunately, I believe - and I am not the first to say this - that we have the classic case here in which a principle that we welcome and support, namely combined transport, in other words the effort to shift traffic away from the roads and onto the railways and waterways, has been dealt a severe blow by a single inappropriate measure. That was the criticism last time and, sad to say, nothing has changed.
I do not think it makes any sense to create a rule which virtually makes every ban on Sunday and night haulage negotiable. Nor does it make any more sense to allow a 44-tonne weight limit without any other restrictions at all. We have criticised this several times. We rejected it here in Parliament. The Council, for its part, did not take up Parliament's proposal on the inclusion of tax incentives to promote combined transport.
The fact is that we rejected this on the last occasion. The Commission has had the opportunity to make changes, as Mr van Dam rightly said, because it is after all the initiator of the legislative process and can revise its own proposals. We in Parliament made our position perfectly clear. We said we rejected this blanket solution and asked the Commission to come back with concrete proposals involving tighter rules. And I have to say to the Commissioner, even if he is not here at the moment, that sending a letter to the committee is not a proposal. It is not enough! I shall make no bones about this: a letter does not suffice as notice of intent.
That is why we await a more concrete set of proposals from the Commission. I believe Parliament is disposed to support the principle of combined transport. But if no proposals are forthcoming, we can do nothing. For that reason, we can only endorse the concluding words of the report: '... rejects the Commission proposal and calls on the Commission to withdraw its proposal'. That is the position. There is nothing else we can do at the present time.
The Commission may be slightly incapacitated because of the current situation, but we hope that it will be able, as soon as possible after the start of the next legislative term, to present some reasonable proposals that we can discuss. That would enable us to see this business through quite quickly, and there will be no need for us to make full use of our speaking time, because this issue practically generates its own momentum.
Mr President, the van Dam report, previously the Wijsenbeek report, is running the risk of becoming another Tolman report on isoglucose, in other words an institutional first. First of all, Parliament and the Commission originally had diametrically opposite views on this issue, and I have to say that when I was rapporteur, I entirely agreed with the Commission. Now we have to find a solution. If it is held over until after the elections, it will come under the codecision procedure. But what is doubly remarkable is that under a heading which does not exist in the Treaties, a current affairs issue on which Parliament and the Commission have opposing views, Mr Kinnock, should have come before the Council unamended. If it were not for the fact that there was no question at all of unanimity in the Council, not even unanimity minus one, then the Council might well have agreed with the Commission and might have accepted the decision, despite Parliament's very different views.
I therefore feel it is time to try to find some common solutions calmly, quietly and through consultation. As Mr Piecyk said, we agree that combined transport needs to be promoted and that greater use must be made of the inland waterways and railways. It seems that all we disagree on are those few tonnes, although we all know how much discussion there has been on excess weight and how many exceptions have been agreed over the weekend. We have to find a middle ground here.
Mr President, I am by no means an expert on road transport, but I have to say that I agree with the previous speaker, Mr Wijsenbeek, because I have heard some terrible complaints from people who are not just professionally involved with road transport but work with it every day. How can Europe claim to champion the free movement of goods when the axle weights of lorries are different in the Netherlands, Belgium and France? The permitted weight per axle is different again, so that a lorry travelling through three European countries will either be breaking the law somewhere or else running itself into the ground financially. Moreover, if it has unloaded half its load, it will no longer be complying with the requirements that it met when it started out. Not to mention the rules on Sunday and holiday driving, which are also completely different.
I live in a country where the volume of freight transport is extremely heavy. I know that lorries are allowed to drive around quite happily in Belgium, for example, whereas the same might not be true in neighbouring countries. I ask you, is this what Europe is all about? Is this all we have to show for our much-vaunted cooperation and coordination? I have to say that European hauliers have quite enough to worry about when you think that, for example, Portuguese haulage companies drive goods round our countries at prices that are far below the average which our hauliers have to pay their workers. The same could be said of British haulage companies. So as you will gather, I support all calls for genuine coordination and I will find it hard to justify myself to voters in the forthcoming elections who confront me with issues such as this to which I cannot give a proper answer.
Even though, the political circumstances being what they are, the present Commission is only supposed to be dealing with current affairs, in this particular case I am dealing with something 'in transit' on behalf of Mr Kinnock. The discussions that have taken place with the rapporteur and other Members since the debate on the van Dam report, previously the Wijsenbeek report, at the February part-session have convinced me, or rather Mr Kinnock, that we all agree on the need to make combined transport more attractive and competitive. We want to encourage a shift from road transport to other forms of transport that are more sustainable, safer and more energy-efficient, while at the same time giving transport users more choice. As an important element of these joint efforts, the Commission is proposing to enable transport operators in the Community to use a maximum lorry weight of 44 tonnes, but only for road transport which forms part of a combined transport operation and only for the relatively short road legs of the combined transport journey.
Of course, this is not the only way to make this potentially important transport sector more competitive, but I want to make a significant contribution by improving the conditions under which the road legs of combined transport journeys are carried out, not least by reducing the often unreasonably high costs involved.
If we could reduce the costs by 10 % for heavy goods transport, it would be an important incentive for potential combined transport users. Experience in a number of Member States has shown this to be the case. Seven of the Member States already allow a weight of 44 tonnes or more for all road transport, while others allow 44 tonnes for part of a combined transport operation. As honourable Members are undoubtedly aware, the Member States can prescribe a maximum weight of 44 tonnes for three-axle vehicles forming part of a five- or six-axle combination to prevent such vehicles from causing too much damage to the roads.
Clearly, this proposal is not intended to give road transport an unfair advantage, quite the reverse. It is specifically designed to influence the behaviour of road transport operators by persuading them to use other forms of transport. The net result will be that a greater volume of goods will be transported by rail, inland waterway and short-haul transport. As Mr Kinnock pointed out to Mr van Dam in his letter of 11 March, he genuinely believes that we need to translate the consensus we have achieved on the need to promote combined transport into specific, practical measures. In our view we need at this stage, as someone said earlier, to consider more restrictive weight rules for island Member States than those originally proposed by the Commission, for the obvious reason that their links with the rest of the market are not just by road.
In addition, it also makes sense to examine ways of determining whether a road journey genuinely forms part of a combined transport operation. On behalf of Mr Kinnock let me say - including to Mr Wijsenbeek - that I hope we can find universally acceptable solutions on the basis of compromise proposals.
Finally, I should like to thank the Committee on Transport and Tourism and the rapporteur, Mr van Dam, for all their efforts on this very complicated subject.
The debate is closed.
The vote will be taken this evening at 5.30 p.m.
Electronic money and its use
The next item is the report (A4-0156/99) by Mrs Thors, on behalf of the Committee on Legal Affairs and Citizens' Rights, on theI. Proposal for a European Parliament and Council Directive on the taking up, the pursuit and the prudential supervision of the business of electronic money institutions (COM(98)0461 - C4-0531/98-98/0252(COD)); II. Proposal for a European Parliament and Council Directive amending Directive 77/780/EEC on the co-ordination of laws, regulations and administrative provisions relating to the taking up and pursuit of business of credit institutions (COM(98)0461 - C4-0532/98-98/0253(COD))Draftsman (Hughes Procedure): Torres Marques (Committee on Economic and Monetary Affairs and Industrial Policy)
Mr President, Commissioner, ladies and gentlemen, this report deals as you know with electronic money. Obviously, it is not easy for us to tell today how much this type of money will be used in the future.
Today we basically have two ways of paying electronically: using 'smart' cards, onto which we can 'load' money; or by 'loading' money onto our computers via various programs and systems which enable us to pay over the Internet.
It is worth pointing out that these two methods of payment have failed to take off in the manner predicted a few years ago. I hope that we will soon be bold enough to make the necessary great leap forward.
Along with many others, I believe that the euro will open up fantastic prospects once it actually exists in physical form. And using the methods I have been describing, we can in practice already make use of the euro now. From the point of view of ordinary people, this lends reality to the new currency.
Of course, European legislation will be required in this area. Harmonisation is necessary in view of the single market and the fact that, to a large extent, we live in a common currency area. There is no contradiction here with the subsidiarity principle.
The apple of discord when discussing this directive has been whether the holding and issuing of electronic money should be limited to banks. We know that certain Member States sought such a restriction, whereas others did not want there to be any rules at all. I am pleased to see that a large majority in Parliaments Committee on Legal Affairs does not wish to see a restriction on the right to issue. That is the correct approach, in my view; in this way, we can promote the development of new means of payment. Many operators - among them telecommunications companies - are currently bringing new means of payment onto the market. This will mean new possibilities for consumers, and the resulting competition should benefit everyone.
This directive deals mainly with how the issuers of electronic money are to be supervised and how we can ensure that they are fully viable and liquid. The Committee on Legal Affairs does not have many amendments to put forward here. We did however note with disappointment that the consumer aspects have not been covered in this directive. Parliament has observed on many occasions that consumer concerns have been ignored when the Commission has submitted proposals on financial services. We would seriously urge the Commission actively to monitor the situation with regard to consumer protection and to keep an eye on how the recommendations on the security and reliability of such means of payment are being followed. As soon as possible, we need to see the appropriate measures put in place to protect consumers. It is unfortunately likely to be necessary to introduce further rules governing liability in respect of abuse and breaches of the law in connection with electronic money. A horizontal directive, focusing on more general gaps in regulation in the sector, should be able to remedy the situation, .
The Committee on Legal Affairs was broadly united in supporting the proposal that consumers should be entitled to redeem electronic money. I hope that the Commission can go along with this.
If such money is to become a feature of our everyday lives, we must of course be able to spend it. One way of achieving this is by ensuring that different payment devices and systems can handle all the various cards and programs. That is what is meant by the high-sounding term 'interoperability'. This can only be achieved if sound business conditions are applied. I myself remain convinced that the sector itself will soon launch a series of measures of its own. The duty of the public authorities is to guarantee the creation of open systems. The Commission can exercise oversight here under its competition powers. We also want the Commission to make sure that any standards produced for this sector do not exclude certain operators. My group cannot, however, support the proposals in Amendments Nos 12 and 13, which call for separate directives in order to safeguard interoperability.
May I also point out that we have tabled a number of technical amendments which we hope will clarify the scope of the directive, making it easier in future to amend the legislation.
Mr President, Commissioner, I would first like to say that the Committee on Economic and Monetary Affairs and Industrial Policy is pleased with the two directives that have been presented to us, as we believe that extending the provisions to non-bank issuers of electronic money is a good way of stimulating competition in this area whilst improving the quality of service offered and the prices charged to consumers.
I would also like to congratulate the rapporteur, Mrs Thors, on her report and to welcome the fact that the Committee on Legal Affairs and Citizens' Rights has taken on board nearly all the proposals of the Committee on Economic and Monetary Affairs in its report. This means that I do not have to repeat many of the points the committee made, as they have already been dealt with, and I will therefore use my speaking time to stress some of the problems we face, which are a matter of great concern to us.
Firstly, there is the problem of interoperability. We think it is extremely important to have an interoperable system of using electronic money between different countries, but this interoperability involves having a card that everyone accepts. Mrs Thors and I have been informed that the CIP very recently reached agreement on a card, but we were also told, during a hearing that we organised, that it could take 18 months before this type of card comes into use.
Well, Commissioner, we on the Committee on Economic and Monetary Affairs think that the various forms of electronic money are of vital importance for implementing the euro as quickly as possible before the coins and notes come into circulation. This could be either in the form of virtual money stored on computers for electronic commerce or in the form of interoperable cards. This 18 month lead-time will yet again delay an opportunity for the public to use the euro, which seems rather worrying to us.
We also find it rather worrying that each country has its own inter-bank system so that there is no internal market in banking systems. Similarly, we are concerned that payments effected within the internal market are treated as international payments, with all the costs that implies. We have therefore made some proposals on this subject, namely Amendments Nos 12 and 13, which Mrs Thors has already referred to. We have tabled these amendments because we consider it essential, Commissioner, for the Commission to bring forward draft directives on this subject, so that there is a set of regulations which everyone recognises and which provides a guarantee for every citizen in Europe.
Mr President, I should like to thank the rapporteur, Mrs Thors, for her excellent report on an important subject.
This report should be seen in conjuction with Mr Ullmann's report on electronic signatures and my own report, which will come up next month, on electronic commerce. The Internet and methods of working electronically are a way forward for the world and the European Union. This is a growth area and should create a large number of jobs. At a briefing yesterday, Commissioner Flynn said there were around 100 000 job vacancies in the European Union in this area. It is important that we get sensible rules that will encourage growth of the Internet and electronic commerce.
Electronic money is not used very much at present, but I am sure that it will become very important in the future. The basis of Mrs Thors' report will encourage this growth. We need to ensure that we establish rules at European level that encourage the use of computers and do not stifle economic development.
I thank the rapporteur. I shall be supporting her report.
Mr President, this issue always seems to create confusion. Because the electronic world is unfamiliar, we imagine that this is all about some sort of virtual money. There is no such thing. What we are really dealing with here is a new way of undertaking and recording credit transactions. Like the assignat in revolutionary France, which marked the introduction of credit money, electronic money has brought new forms of fraud and new ways for governments to circumvent budgetary restrictions. We really must find common rules. It is perhaps important to point out that this must not be taken as a pretext for returning to a type of situation in which private trading houses control the money supply.
In the high middle ages, one of the main instruments that was used to promote economic development throughout Europe and to overcome the problems connected with private money was the introduction of silver coinage, guaranteed by the monarch. By the same token, I believe there are three demands to be made, and indeed they are made in the report: universality must mean interoperability, redeemability and free use. Money can be made from the related financial services. All of this must be organised in the euro framework; it must not be based on the harsh terrain within which the banking and financial services sector still operates.
If that condition is met, important avenues will open up here, and they must be pursued. But we do need to cast off the Klondike mentality which sees electronic operations as the key to a great financial boom, just as the assignat was expected to be. The outward token of credit is not a collateral loan. Merely promising to honour a loan is not honouring the promise, which is something that has to take place in the future. That is why the whole area of the prudential supervision of issuing companies is actually a key element without which the realm of electronic money cannot develop in an accountable way. I should also like to remind the House of our urgent need to act in the field of banking supervision too.
Mr President, let me begin by thanking the rapporteurs, Mrs Thors on behalf of the Committee on Legal Affairs and Citizens' Rights and Mr Torres Marques on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy. They have made an extremely valuable contribution to the review of these proposals.
I must stress that the issuance of electronic money is just one element in the far broader context of electronic commerce systems and, within those systems, electronic payments themselves. The Commission thinks it right to tackle the horizontal issues common to this broader context with horizontal instruments and measures, rather than applying restricted solutions limited to just one service.
The proposals for directives that we are discussing in fact relate to a specific aspect which has its own special features, requiring a targeted legislative response. By this I mean the problem - and it alone is the problem - of the minimum prudential rules which, by ensuring that electronic currency institutions are stable and sound, will open the way to mutual recognition of authorisations and controls, and hence genuine free movement of operators and services. You will know that traditional credit institutions are already themselves authorised to issue electronic money, in accordance with the whole array of banking directives, and this new service of theirs may therefore make use of the European passport.
These two proposals are designed to open up to other operators, within a neutral competitive framework, the new market for the issuance of electronic money, taking into account both the concern to see proper competition develop in the sector and the situation as it currently exists in a number of Member States.
The report from the Committee on Legal Affairs and Citizens' Rights is largely positive in its assessment of the two proposals and includes amendments which improve their clarity. It is a view that I welcome and for which I am grateful. But I do not think that two other different issues - which I consider to be extremely sensitive - can usefully be tackled in this directive, namely the concerns voiced in the report in relation to interoperability and redemption of the stored money.
As I have said, the Commission is already looking at these important issues within a broader framework and has undertaken to deal with them appropriately, including, among other things, all the expectations relating to bearer protection. And so although we are today unable to accept the amendments in this area, this is only because the Commission does not consider the two proposals under discussion to be the appropriate context. Nonetheless, we agree with the analyses of the problems that will have to be resolved in the appropriate context and manner.
Let me mention briefly the individual amendments. The Commission is able to accept Amendments Nos 1, 2, 14, 20, 21 and 22 to the proposal for a directive on the electronic money institutions.
Amendment No 3 asks the Commission to draw up a specific directive on the contractual relationship between issuers and bearers of electronic money. As the House will be aware, in 1997 the Commission adopted a recommendation in this regard and we are now looking at its application: it would therefore be premature to undertake to adopt a proposal for a directive at this juncture, as the situation cannot be properly assessed until the current review is completed. That is why we are unable to accept the amendment.
Amendments Nos 4 to 13, with the exception of Amendment No 10, concern the problems linked to the payments system, in particular the existence and administration of inter-bank systems, interoperability and access to them. As I have said, these issues are being dealt with horizontally, within a more comprehensive framework, as part of other work in which the Commission is engaged, and we therefore cannot agree to these amendments.
Similar considerations apply to Amendments Nos 10, 18 and 19 to the proposal for a directive on the electronic money institutions, and Amendments Nos 1 and 2 to the other directive. They relate to the problem of redeeming stored electronic money. This problem is also being tackled as part of the review of the application of the recommendation on the relationship between issuers and bearers. Furthermore, the Commission has already undertaken to monitor consistently all the problems concerning bearer protection in relation to electronic money, and these problems naturally extend further than the issue of redemption alone. I must repeat that the Commission is very sensitive to these aspects and open to many of the solutions set out in the amendments, but we do not believe the approach and the legislative instrument used to be appropriate, and therefore feel that we cannot accept these amendments.
The Commission also agrees with what is proposed in Amendment No 15, but has to enter a reservation with regard to its exact wording and the order of the individual paragraphs. Amendment No 16 is also acceptable, but it is helpful to place the adverb 'only' before 'references', so as to avoid creating confusion with references contained in other instruments. That, I believe is the intention of the author of the amendment. Clearly, the Commission accepts Amendment No 17 in that same perspective. It also accepts Amendment No 23, except for the second paragraph; this cannot technically be deleted because in the event of derogation from the first and second banking directives, neither the competent authorities nor the own funds would any longer be defined.
Let me conclude, Mr President, by again expressing my sincere thanks for the broadly favourable report that has been presented and for having been given this opportunity of explaining the Commission's views on the amendments which we are unable to accept but which it will, I hope, be possible to reconsider in the light of what I have said.
Thank you, Mr Monti.
The debate is closed.
The vote will take place at 5.30 p.m.
Financial services framework for action
The next item is the report (A4-0175/99) by Mr Fayot, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission 'Financial services: building a framework for action' (COM(98)0625 - C4-0688/98).
Mr President, Commissioner, Europe is working towards the creation of a single market in financial services. It is a process that was given political impetus by the Heads of State and Government at the Cardiff and Vienna summits and which should lead, at the Cologne summit, to a report detailing the measures needed to implement a single financial market.
I hope that Commissioner Monti will continue to participate in this process for the remainder of the Commission's term of office as he has the authority and know-how to see it through. He has headed a high-level group of representatives of the finance ministers which assisted the Commission's deliberations on the matter and which has just completed its work. We hope that this method will bear fruit at Member State level.
Thanks to Parliament's report, together with the consultations the Commission held with experts, Mr Monti is in a position to put forward a series of measures at the Cologne summit. In spite of the restrictions the resigning Commission has imposed in terms of new legislative initiatives, I feel that the work undertaken in this area over quite some time now should be brought to a conclusion at this European Council.
The present Commission communication is entitled 'Building a framework for action' and it is extremely useful for examining all the issues relating to financial services. I should like to begin by saying a few words on the theoretical background to the communication. The document states that a financial market, a genuinely single financial market, would automatically mean better optimisation of resources leading to lower cost capital for industry. Such increased efficiency would appear to lead to stronger growth and therefore to the creation of jobs. However, I remain somewhat sceptical about all of this. Mergers and economies of scale in this sector, the trend for the creation of mega banks and conglomerates, technological developments that lead to improved productivity, and the consequent pressures on employment or on the actors working at a regional level all have their own particular logic which is not necessarily akin to the general interest or the employment objectives.
The communication outlines the measures that are needed in the area of the single market and financial services. If we really want to make progress, we must establish political priorities, though it is clearly not easy to make clear choices. So, for example, I believe that we need to rebalance the current strategy that places the emphasis on the supply side, through a strategy that has a more demand-driven approach. In fact, consumer organisations have shown, for instance, that existing European legislation in this field concentrates on the supply side, whereas demand, which benefits consumers and small businesses, plays a minor role.
It is striking to note in this connection that, contrary to all expectations, the advent of the euro has not improved the supply of transnational financial services, but has instead made it more expensive. Whereas trade and cross-border consumption are on the increase, the general feeling is that this increase has not been mirrored in the area of financial services. Nor have these services adapted to the new context. They either remain entrenched behind their national and sectoral logic, or appear to consider the sector of little interest. What is more, this logic may simply be the logic of easy profit, rather than one that takes account of the nature of the services in the general interest that the bank should provide for a range of consumers.
The retail market undoubtedly merits special attention. Instead of enabling consumers to benefit from competition, the present situation is marked by huge price differences in credit cards, mortgages and other services and the communication contains detailed information on this. However, the wholesale market needs as much impetus and supervision from the Community as the retail market. Pension funds and risk capital markets are good examples of this. In its report, the Committee on Economic and Monetary Affairs highlights the importance of liquid and efficient European venture capital markets for start-ups and innovative companies in the high-technology industries. Nonetheless, at the moment, almost all the Member States are trying to develop their own venture capital markets, yet none of them have achieved the necessary critical mass to allow such markets to really take off.
We would also stress the need to create a single market in pension funds. Whatever the attitude towards this type of social security, it is true that the aging of the population creates considerable demand that financial services will have to meet. And this sector will only be able to evolve within a large internal market. To achieve this, the funds collected must be invested in diversified and internationalised portfolios, the principle of freedom of choice must be respected and we must also prevent all types of discrimination on a national level, be it of a fiscal or procedural nature.
More generally speaking, the Commission is proposing eight points for action concerning the wholesale markets. These initiatives will form a major legislative body of new legislation and revisions of existing outdated legislation or ineffective regulatory apparatus. It would be interesting to learn what the high-level group thought on this issue. Are we, for example, to replace the 11 banking directives, the eight directives on investment services, the 21 directives on insurance as well as the interpretive texts, and if so, what are we to replace them with? Are we heading towards the creation of a single body of legislation for financial services, or are we going to continue, as we have done in the past, to pile essential texts on top of one another, according to developments in the market and in financial services?
One of the very sensitive issues in this sector relates to supervision and prudential supervision, which is still currently based on the frontiers of a country and the home-rule. The debate on supervision in home countries as opposed to supervision in host countries has, until now, prevented any major shift towards either European supervisory systems or a European body for supervision. However, the increasing pace of electronic banking, distance selling and electronic commerce will render the differences between home and host rules obsolete. At present, the speed with which capital movements take place defies the ability of national authorities to supervise them. We must therefore think in terms of new form of international cooperation and therefore consider, for example, defining a European Union rule and making it the basis of the new rules and new prudential supervision within the Union. I am well aware, Mr President, that, given the present situation, this presents some prospects for the medium, and even the long, term.
The Committee on Economic and Monetary Affairs is very concerned about the high levels of consumer protection that exist in relation to the retail market. This is why we are proposing to study the appointment of a European Union ombudsman for financial services provided in the retail markets, independent of any Community or national institution and of any particular interests. There are many arguments in favour of the creation of such an institution. No genuine cross-border appeal and redress procedure currently exists. Pan-European products are going to be developed. National appeal and redress procedures are very varied and are often difficult to understand. I should just like to add that there is a need for legislation on financial middlemen in the area of consumer and housing credit and insurance in order to protect consumers in cross-border markets. I regret that the committee did not support me on this point which is, in my view, a very precise and important requirement of European consumers.
Mr President, our political task is clear. The Commission must present an action plan on financial services to the ECOFIN Council, which must then submit this plan to the approval of the Cologne European Council. I might add that, once their blessing has been given at the highest level, the Commission and the Council will have to act promptly. I can assure you that Parliament will not delay the decisions needed to set up this single market in financial services, which, to a greater or lesser degree, we all hope will become a reality.
Mr President, we broadly agree with what the rapporteur has just said.
First, we believe that a Commission, even a resigning Commission, must continue the work it has undertaken since such work forms an integral part of the management of daily business. This might seem quite daring in relation to some of the definitions in national public law, but bearing in mind both the urgency and the pressure applied by the Council to complete the work within the deadlines - we have timetables to adhere to - we must see it through to completion. We are therefore particularly pleased with the request put forward in this respect since we have here in the House a Commissioner who has shown himself to be an expert in these matters and who has demonstrated his ability to listen to Parliament's requests. Moreover, he is someone who holds considerable sway with the governments and with the ECOFIN Council in particular.
I therefore think that the conditions are right for this work to continue, and if I might add a personal wish, I hope that Mr Prodi will include Mr Monti in his new team; both the Commission and Parliament would benefit from this.
Let us look at several retail problems. I do not exactly share Mr Fayot's doubts as regards the significance of the single market, though it is true that it is not providing us with much proof of its purpose at present. This is simply because there is still great diversity in terms of the various national legislation and very little harmonisation. For example, we have 38 different securities markets.
In my view, the key element in all of this is prudential supervision. Much can be said and done in this respect at European level because securitisation has completely changed the nature of prudential supervision. Before, there were only banks, where it was easy to find the appropriate recommendation, sanction, etcetera. But it is a different story when it comes to securities that can travel across the world, because this creates systematic risks that our current organisation does not allow us to compensate for. This is all the more reason, therefore, for creating a form of European prudential supervision that is more effective than our own systems.
Mr President, I in turn would once again like to thank the Commissioner for carrying on with the work he had already embarked upon in this extremely important area of the drafting and renewal of financial services legislation. I am especially pleased that, despite the shock waves that have reverberated through the Commission recently - even though the Commissioner himself is above suspicion in this affair - he has not stopped promoting this extremely useful work in the area of financial services.
I also want to agree for once with what Mr Hermann said on the subject of the usefulness of the major stock exchanges. One of the things we are expecting from the single currency is the unification of the securities market in Europe. This will put it on a par with the American money market. In this way we will be able to draw from it the necessary investment to increase the activity of the European economy and to create jobs.
Of course, there are some very real dangers associated with the major stock exchanges, some of which have quite rightly been pointed out by our rapporteur, whom I would like to commend on his work. We should add to these the danger of systemic shock, which is caused by excessive 'leveraging' and may even lead to the collapse of the stock exchanges.
Mr President, I would like to end by announcing in this part-session that last week a historic event took place in this area. The Canadian Parliament, the first in the world to do so, took the decision to introduce a tax on speculative capital, the famous Tobin tax. I think that this is something we must begin to address in the fullness of time.
Mr President, I must begin by congratulating the rapporteur, Mr Fayot, for the extraordinary work he has done in this complex report. I am also grateful to Mr Fayot, Mr Herman and Mr Katiforis for their kind words: needless to say, I am greatly touched by them.
The Commission welcomes the fact that the report expresses general support for the framework for action. It sets out what we believe needs to be done. The Fayot report largely mirrors our own views and I am grateful for the support that has been expressed, particularly in relation to the urgent need to fill a number of existing gaps in the law, for example in relation to integrated pension schemes.
The Commission is in complete agreement with the rapporteur that, despite the substantial progress which has been made towards the completion of the single market in financial services, cross-border sales of financial products on a retail basis to individual consumers remain the exception rather than the rule within the European Union, and there are still large variations in price between the Member States.
I take a slightly different line from Mr Fayot, in terms of explaining the situation at least, in that I believe that we have to look here both at the economy of supply and the economy of demand, which are closely linked. In any event, I believe that the concerns he voices have to be fully shared.
Union policy ought to be based on a pragmatic approach tailored to three key sectors: firstly, it is essential that those who purchase financial services are provided with clear and comprehensible information; and secondly, the appeal procedures are vital to consumer confidence. In that context, the rapporteur suggests that we consider the arguments in favour of setting up an EU ombudsman for financial services; I would suggest that we go further along that path and consider more widely the forms of redress which are currently available to users of financial services throughout the Union. Thirdly, harmonisation and mutual recognition are intrinsically linked. If all the Member States have the same basic level of protection, it will become easier to accept and grant mutual recognition for protection accorded in other states.
The rapporteur suggests setting up a system of integrated retail payments. There is already in operation a fully effective and integrated infrastructure for wholesale and inter-bank transactions, but developments in the infrastructures for small-scale cross-border payments have not kept pace with this.
I agree with the rapporteur that it is absolutely necessary to reinforce the efforts being made by the financial institutions and the national administrations to overcome these obstacles. But it is not possible to create by statute a single retail financial area in which basic banking transactions are economic and effective, as in the national systems; however, the framework for action illustrates how progress can be achieved in that process.
As far as the prudential rules are concerned, and the rapporteur suggests that the Commission should submit a report on the effectiveness of those currently in force, I believe that the recent upheaval and the way in which the European Union has, on the whole, coped with it, demonstrate that the prudential rules are basically effective. I therefore prefer to focus on how to integrate and improve them, rather than on what I might describe as a backward-looking report.
The pace of change in the markets and the financial intermediaries has revealed the possible limits of a sectoral approach, and that tendency becomes more marked with the process of global financial integration. I agree with the rapporteur that, as far as the regulatory and supervisory authorities are concerned, these developments represent new challenges that can be met through effective cooperation and coordination between the regulatory and supervisory authorities, with a clear division of supervisory responsibilities and sound financial regulations to manage the global institutional and system risk. I would stress that, as far as the possibility of better supervision of financial services at European Union level is concerned, our attention ought to focus on the large financial groupings.
Finally, how can the Commission, Parliament and the Council take forward this process? The framework for action is addressed to the European Parliament, which will have a key role in the process of modernising the financial services sector, on the basis of the results obtained by the group in which the representatives of the finance ministries are taking part and Parliament's own report. We are now working towards the ECOFIN Council of 25 May, and I have to say that your words have given us great and valuable encouragement to press on with this work.
I wish finally to say that as regards the amendments tabled at the end by Mr Fayot, I am in agreement, with three exceptions, namely Amendments Nos 2, 5 and 7. I have already explained to the rapporteur why I have some doubts about them. I will also add a word of explanation about Amendment No 11.
I should like to end by making the point that, as regards the large number of directives in the sector - and Mr Fayot is right about that - the bulk of the existing directives are in fact directives amending earlier directives, so that rather than there being 22 banking directives in force, there are actually only six. But we are working to codify those six directives into a single directive and, to give you an idea, to reduce the mass of banking legislation in the European Union from 360 to 80 pages. We are trying to do the same in relation to insurance and securities.
Finally, I must agree with the point made by Mr Herman, to whom I once again extend my thanks, about ensuring security, a view which I share. We shall be tabling proposals that reflect the broader aspect of the capital markets, and following closely the work under way in Basle.
Thank you, Mr Monti.
The debate is closed.
The vote will take place at 5.30 p.m.
The Daphne programme
The next item is the report (A4-0188/99) by Mrs Bennasar Tous, on behalf of the Committee on Women's Rights, on the amended proposal for a European Parliament and Council Decision adopting a programme of Community action (the Daphne programme) (2000-2004) on measures aimed to prevent violence against children, young persons and women (COM(99)0082 - C4-0099/99-98/0192(COD)).
I give the floor to Mrs Colombo Svevo, who is deputising for Mrs Bennasar Tous.
Mr President, Commissioner, let me first apologise on behalf of the rapporteur, Mrs Bennasar Tous, who is unable to take part in the debate on this report, which she drafted, as are many colleagues who took part in the discussion in committee and are currently otherwise engaged, attending an international conference in Paris. I am sorry that Mrs Bennasar Tous is unable to be here because we should have liked - or at least I personally should have liked - to have sincerely thanked her in person for the work she has done: she has managed to win support for the programme by maintaining a balance - and this is no easy matter - between the spirit and political significance of the programme and the constraints imposed by a legal base which we, unfortunately, regard as very restrictive in terms of the objectives of the programme itself.
The report that is being presented today is one in which the members of the Committee on Women's Rights take some pride, because it is based on broad consensus and cooperation between all its members. Of course, the change the Council made to the legal base - at a time when the first draft of the report was actually ready - has significantly complicated our work, from both a procedural and a substantive point of view. That was a source of concern, because you have to bear in mind that after three years' work, on the one hand, the Daphne programme required a strong and secure legal base before 1 January 2000, but we could not let the legal base proposed to us undermine the political approach on which the programme had been based.
The report that we have drawn up and the amendments that we are putting to you reflect the debate following which the House adopted, in March of this year, a resolution on violence against women. We therefore consider the amendments to be an integral part of the programme itself.
Most importantly, we have the concept of public health, to which we have given a broad interpretation in line with the World Health Organisation - health as a state of complete physical, mental and social well-being - and in accordance also with the case-law of the Court of Justice. And then we have the actual concept of violence, which specifically covers the elements cited: violence is not only violence against the mental and physical integrity of those on whom it is inflicted, it is also a serious social ill that is damaging to all - the victim, the aggressor and the public. That is the second point.
Still within the ambit of that legal base - which, as I keep saying, seems to us excessively rigid and strict - violence is above all, and we are resolute on this, a violation of human rights, and that is why action to deter violence must be based on a multi-disciplinary approach. We cannot therefore leave aside some rights, we cannot permit abuse and violence within the family but not trafficking, and our amendments seek to include violence in all its forms.
The Daphne programme has proved a source of great added value in combating these problems, particularly because it has successfully involved the NGOs, getting them to work with the institutions. We must stress that there has to be linkage and coordination between the different programmes that relate to these issues, particularly the STOP and Daphne programmes.
As you see, we have tried to devise a broad strategy because a Europe that is able to create a single market and a single currency must be able to find ways and means of jointly tackling a problem of this magnitude. We have a five-year programme, and we therefore have the opportunity - and this is also a challenge - to assess the most effective methods and to prepare medium- and long-term measures.
This is the aim of Daphne: to seek to obtain cooperation between all the parties involved, from the communications media to the local, regional and national authorities and the international organisations. We take some comfort from the fact that the programme will come into being under the auspices of the Treaty of Amsterdam, and that the new Article 152 on public health will enable the European Community to take wider-ranging and more dynamic action and, we hope, action that has greater synergy in preventing and combating disease, but also in preventing violence. The statistics given in the report make us shudder.
I must stress that we have to be resolute in asking the Commission and the Council to accept the substance of the amendments in order to ensure that the spirit of the programme is maintained. My thanks, in particular, to the Commissioner who is here with us and to Commissioner Gradin for their help and for the initiative which they have shown on this matter.
Thank you very much, Mrs Colombo Svevo.
Ladies and gentlemen, I should just like to correct a piece of information which I gave you earlier. I had a note regarding Mr Fayot's report which said that the vote would take place this afternoon, but I have since been informed that it will take place at the May part-session.
Mr President, I am speaking on behalf of Mrs Zimmermann who is unfortunately not able to be with us today. I should like to begin by thanking the deputy rapporteur, Mrs Colombo Svevo, for all her hard work and for her willingness to accept the amendments and suggestions put forward by the Committee on Civil Liberties and Internal Affairs.
For many years now, Parliament has played a prominent role in combating violence, through the various reports it has produced and its initiative to launch a campaign to combat violence against women, as well as through special budget lines which enable us to support some very useful initiatives by the many NGOs working in this field. We were therefore delighted to see that the Commission is now planning a multiannual programme called Daphne. However, I have to say, Commissioner, that the change in the legal basis made by the Council working party, which we have been forced to accept rather reluctantly and with a great deal of scepticism, has dampened much of our enthusiasm and threatens to undermine Daphne's chances of success, because as Mrs Colombo Svevo just said, violence against children and women is not just a health risk, it is an out-and-out violation of their basic human rights. It is an obstacle to equality, to development and to peace, and it cannot just be tackled by looking after the victims. It must also be prevented and combated among those who inflict it.
Combating violence is a particularly complex issue, requiring cooperation with the police and judicial authorities, possible changes to legislation, and information and awareness-raising not just among the public, but also among the official services involved. Women's refuges are needed, and special facilities to provide help for the victims. There are so many things involved that a multidisciplinary approach is absolutely essential.
This was the thinking behind the amendments that our committee tabled, and we would like to thank the rapporteur once again for accepting so many of them. The only advantage, if I might say so, of the new legal basis is the fact that Parliament decides under the codecision procedure. I hope that the Council will take our message on board and accommodate our wishes as much as possible.
Thank you, Mrs Van Lancker.
We shall suspend the debate on the report by Mrs Bennasar Tous at this point, since it is time for the topical and urgent debate.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0380/99 by Mr Pasty, on behalf of the Union for Europe Group-B4-0381/99 by Mr Wijsenbeek and Mr Fassa, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0396/99 by Mr Florio and others, on behalf of the Group of the European People's Party-B4-0401/99 by Mr Simpson, Mr Cot and Mr Bontempi, on behalf of the Group of the Party of European Socialists-B4-0406/99 by Mrs Moreau and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0414/99 by Mrs Leperre-Verrier and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance-B4-0417/99 by Mr Cohn-Bendit and others, on behalf of the Green Group in the European Parliamenton the Mont Blanc tunnel accident.
Mr President, with one minute to speak on the Mont Blanc tragedy, I shall not mention the human errors, which are a matter for the courts. Instead, I want to talk about political responsibility, because that concerns all of us.
There has been a tenfold increase in traffic through the road tunnels under the Alps over the last fifteen years. That traffic is good business. The operating companies have made a fortune out of it without necessarily investing in safety, or even in elementary staff training. The local authorities and finance ministers have encouraged that tendency, only too happy to collect extra takings on the cheap. Of course, there were alternative solutions, such as the Lyons-Turin piggyback project, which was one of the Delors plan's infrastructure projects.
That stated priority which we are rediscovering today was never a real priority at top level. More spectacular, more symbolic projects, near here, were preferred. But most of all, the road lobby was on the alert, even opposing the safety measures the French Minister for Transport has taken recently, because they would have lost articulated lorries precious hours on the London-Milan or Amsterdam-Milan route, and we all know time is money. Safety has no price. Yes, it has a price, but obviously it is too high - until tragedy strikes.
Mr President, ladies and gentlemen, first, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I want to express our horror at the extent of the disaster in the Mont Blanc tunnel which has taken the lives of 41 people. I want to send our condolences to the victims and their families and pay tribute to the courage of the rescue services.
But in a parliament, we have to do more than bear witness to disaster. We must help find answers. How could it have happened? How might such a tragedy have been prevented? The figures are revealing. In the last thirty years, the heavy goods traffic through the Mont Blanc tunnel has grown eight times as fast as private car traffic. One sixth of Italian exports go through that tunnel. And there is a Commission report which predicts that the traffic between Italy and France will double in the next ten years.
Has anyone really thought about the safety consequences of this staggering increase? Is safety one of the Commission's priorities when it puts pressure on countries like Switzerland to dismantle their road transport restrictions, or when it imposes competition and liberalisation to the detriment of rail transport, even though it is safer and more environmentally friendly?
On the contrary, in my view, the tragedy in the Mont Blanc tunnel calls for two types of measures. Safety diagnostic equipment must be installed in all tunnels immediately, safety measures must be introduced and the level of HGV traffic limited while waiting for the conclusions of the inquiry. But in the medium and long term, will the Commission propose firm measures to increase safety by acting on the conditions and modes of transport of goods, as proposed in the joint resolution?
Beyond that resolution, I want to stress four points. The first is the maintenance of restrictions on HGV traffic and their harmonisation on the basis of the most widespread current restrictions. The second is the more vigorous action to reduce working and driving time for HGV drivers. Thirdly, we must give priority to freight transport by rail in mountain areas and high-risk areas, and fourthly, we need determined action for cooperation between rail companies to harmonise standards, materials and staff training.
Ladies and gentlemen, we are right to express our sorrow today, but it must lead to specific regulations for greater transport safety.
Mr President, it has taken forty deaths in the Mont Blanc tunnel in horrific circumstances for the European authorities to recognise the consequences of the uncontrolled development of road transport in mountain areas. That has not been for lack of pointing them out though, including in this House, but sometimes it is hard for reason to prevail where Alpine transit is involved.
A rapid and effective response is needed immediately to compensate the families of the victims and give them moral and material support. Moreover, the flow of traffic now converging on the Fréjus tunnel as a result of the closure of the Mont Blanc tunnel must be channelled. The issue must also be looked at as a whole. Obviously, the results of the inquiry will clarify the circumstances of the tragedy and the French Government deserves to be congratulated for having acted promptly and made the initial results of the inquiry public. All the same, it is essential to identify responsibilities and strengthen safety measures in all road tunnels, not just the Fréjus tunnel.
But we must go further because, whether we like it or not, sending columns of forty-tonners up to heights of over 1 200 metres is an aberration. Piggyback is the obvious answer to the unavoidable need to cross the Alps. It is clearly an expensive answer, but it is justified by its human and environmental benefits. Local representatives and associations for the protection of the area and its inhabitants did not wait for disaster to strike to promote cross-border cooperation and sound the alarm. We should have listened to them sooner. Many victims would have been spared.
Mr President, as conveyed in the joint resolution, the Green Group wishes to express its sincere condolences to the families of the victims. We firmly believe that this is not the time to draw conclusions, given that investigations are under way, but there are certainly a number of points which can be made.
The first is that the tunnel did not have a lateral safety tunnel and therefore did not meet the necessary safety standards for people travelling through it.
We can also say that the rescue systems were not adequate, and warnings to that effect had already been given, at the beginning of this year, by the Haute-Savoie fire service.
My third point is that, in the context of the original decision to build the tunnel to guarantee transit through the Alps, the huge increase in the number of heavy goods vehicles using the tunnel means that the structure does not have sufficient capacity. Consequently, we have to point out once again that the priority for European Union transport policy has to be to move the bulk of heavy goods from road to rail. Only in that context will it be appropriate to identify safety criteria, for both road and rail tunnels.
We have seen that rail tunnels have safety problems too. The Channel Tunnel has on several occasions run into great difficulty, despite being extremely modern. I believe that general policy on long tunnels has to be reviewed. Our whole approach to safety needs to be reviewed. It has to be a priority of the European Union to invest adequately to guarantee road safety. In that context, we believe that policy on tunnels must be properly reviewed.
Mr President, my group fully concurs with this document drawn up in conjunction with honourable Members from all political groups. I wish to stress that, amongst other things, the document calls on the Commission to draw up European legislation - currently sadly lacking - to guarantee high safety standards in road and rail tunnels, and on the Council to adopt without further delay a directive on the control of commercial vehicles.
It also worth pointing out that the resolution further calls for closer cross-border cooperation between the civil protection units; points to cooperation with the Swiss authorities as the best way of tackling, in the short term, the problems caused by the closure of the Mont Blanc tunnel; and calls upon all the Member States to assess the need to equip with a safety tunnel, allowing rapid evacuation in the event of an accident, those tunnels which currently do not have one, as was tragically the case in this incident.
But I wish also to stress, ladies and gentlemen, that the Commission needs to make available a programme of aid for the Italian and French people who are bound to suffer greatly as a result of the closure of the Mont Blanc tunnel, both as a result of excessive traffic on other roads which are really going to be overloaded and as a result of a decline in traffic and tourism as a result of the tunnel's closure.
I also think it important that Commissioner Kinnock should carry out an on-the-spot inspection, both at Mont Blanc and in Fréjus, to see for himself the gravity of the situation. It is in any event crucial that, provided safety conditions have been met, the tunnel should reopen as soon as possible.
Mr President, on behalf of my group, I should like to express our deep regret at what happened and extend our sympathies to the victims. However, I have to say that I was extremely saddened by what the previous two speakers said. Everyone is calling for us to get traffic off the roads and onto the railways, and what happens? Nothing. Italy and Austria in particular are creating nothing but obstacles and have not lifted a finger to do any of the work that needs to be done. This means that far too many heavy-goods lorries are having to go by road and through the tunnels. Now we are asking Switzerland to help. It has already started work on the Lutschberg project and the Gotthard tunnel, and now we are going to have to accept its charity. But we should have started the work ourselves. You cannot say that we have to get the traffic off the roads and then simply do nothing, opposing any new infrastructure and any liberalisation of the railways. This is no way for the Greens to go into the elections.
Mr President, I must first extend my condolences to the victims of the accident and express my admiration for the courage of the rescue services. I want then to make a point which complements what Mr Florio has already said, and is again at the centre of the concerns of the local institutions and economic operators in the regions of Savoie and Valle d'Aosta. In particular, the Valle d'Aosta is experiencing a huge rise in the number of hotel bookings cancelled since the closure of the tunnel, and so there is also an economic factor, linked to the tourism which is extremely important for the region and which needs to be taken into account.
I expect representatives of the affected regions to meet in the coming weeks to assess, not least in the light of our debate, what new measures can be taken both to bring traffic back on to the roads and as regards the issue of tourism. I should like to ask the Commission to consider, in relation to those aspects which fall within its jurisdiction of course, the issues linked to tourism which is vital to the region.
Mr President, ladies and gentlemen, in addition to what has already been said, the Mont Blanc tragedy means that we have to clarify the implementation of European Union programmes.
The European Union came into being on the basis of the free movement of goods, persons, services and capital. The free movement of goods must, specifically because it is free movement, also and above all be safe. We therefore have to take all necessary, useful and appropriate measures, and we deplore that this was not done.
Similarly, we so often speak of transfrontier areas, we have programmes for frontier zones and we are concerned to create a Europe of the regions. Plainly, we cannot tolerate accidents of this kind, which are totally incompatible with the approach being taken by the European Union. By liberalising the movement of persons, the European Union has allowed them to move more frequently; the European Union must implement and secure the implementation of programmes to ensure that movement is both free and, I repeat, safe.
Mr President, we must first pay our respects to the victims and extend our condolences to their families.
The publication of an initial expert report on the tragedy of the Mont Blanc tunnel has added an element of farce to a tragedy which has cost more than 40 people their lives - and more bodies may yet be recovered - and which has inflamed the debate on the responsibilities that the French and Italian authorities are trying to offload on one another, making absurd and pretentious excuses.
So far, no one has been able to tell us what has happened to the video cassettes which record movement through the tunnel and which have yet to be found. No one has been able to tell us whether it is true that the lorry that entered the tunnel from the French side was already on fire as it entered the tunnel, and we waste time trying to establish a tiny difference of a minute or two between the time it took the French and Italians to intervene. We read that the Italian authorities had calculated that the wind was that day blowing from Italy in the direction of France and therefore prevented cold air intake. We read that the French authorities are condemning the dearth of Italian rescue services at the entry to the tunnel and the fact that, in the event of an accident, the rescue services actually had to come from Aosta.
We say, enough is enough!. We repeat that safety in the transport sector has to be a priority of European transport policy and we are therefore asking, as in a question put to the Commission, that the Commission itself should soon - indeed as a matter of urgency - provide for a directive on compulsory safety systems for road tunnels. We would further stress that it is similarly important to have a directive laying down roadside procedures and inspections of roadworthiness for commercial vehicles circulating on Europe's roads.
Mr President, some tragedies are avoidable and the Mont Blanc tunnel tragedy was surely one of them. The courts will naturally determine the causes.
As well as sympathising with the families of the victims, I want to express my support for the local councillors of the Chamonix valley and the Mayor of Chamonix who, sadly, has witnessed several tragedies in the last few months. I know that councillors in the Chamonix valley have repeatedly spoken out against the thousands of lorries that travel through that narrow valley and that tunnel, which evidently was not built for such heavy traffic.
We must learn the lessons of this avoidable tragedy and we must put pressure not only on you, Commissioner, but on the Council too, in order to ensure that a proper road-rail policy is at last developed for goods transport, for both difficult sectors and all national territory.
Mr President, although I am the last to speak, I too wish to express my sympathy with the families and, of course, the hope that an inquiry will shed light on where responsibility for this accident lies. But we need to look to the future, and I have two, or in fact three proposals to put forward.
My first proposal calls for the application of the rules on the transport of hazardous goods, the subject of debate on more than one occasion during the life of this parliament, in the Committee on Transport and Tourism. My second proposal is to further encourage the shift of hazardous goods from road to rail - hackneyed words, but this approach has never been adequately implemented - and therefore to provide new incentives for combined transport.
Switzerland has been mentioned. We all agree that we should ask Switzerland for a provisional agreement to try to resolve these problems of the Alpine passes, but we must also bear in mind the characteristics of the Swiss road system, a veritable Gruyère with the 17 kilometre long St Gotthard pass which is three metres narrower than the Mont Blanc tunnel. We hope that this solution too will secure adequate safety conditions.
Mr President, ladies and gentlemen, first, like previous speakers, and on behalf of the UPE Group, I want to express my sorrow, compassion and solidarity to the families of the victims of the Mont Blanc tragedy. I would also like to salute the courage and commitment of the rescue services who had to work in particularly difficult circumstances.
The accident of 24 March was a cruel reminder of the problem of transport safety. The issue is one of the European Union's priorities, and we must welcome that fact. But in light of the conclusions of the inquiry the French authorities have initiated, we will have to implement certain specific measures, particularly those measures involving the safety of major transport equipment and transport infrastructures.
That is why we are asking the Commission to draw up a report based on the committee of inquiry's conclusions, together with proposals aimed, in particular, at harmonising safety equipment.
This tragedy is another illustration, if one were needed, of the vital need to control the flow of road traffic - especially heavy goods vehicles - promote rail transport and establish operating rules to ensure maximum safety within a properly diversified European transport market.
Mr President, I too should like to begin by offering my sincere sympathies to the families of the victims of this terrible accident and expressing my admiration and praise for the courage shown by the emergency services afterwards. They too lost colleagues in the fire. Until we know exactly what happened and what the causes of the accident were, there would appear to be little point in talking about how we can prevent such a disaster from happening again in the future. The Commission therefore intends to wait for the results of the investigation and then to consider what measures could be taken at European level to improve safety in tunnels.
However, I should like to take this opportunity to bring the European Parliament up to date on what the Commission is currently doing to help to limit hazards in tunnels more generally. As part of its programme of legislation on EU type-approval for motor vehicles, the Commission has launched extensive legislation on vehicle standards, including minimum requirements for vehicle flammability.
The directorate-general for transport, DG VII, is also currently cofunding a study with the OECD on the risks of transporting dangerous substances by road through tunnels. We had already decided to organise research into tunnel safety under the fifth framework programme of research and development, and we had specifically planned to fund improvements to the Mont Blanc tunnel as part of the trans-European networks. The project, totalling EUR 3.7 million, was to improve the accident signalling equipment in the Mont Blanc tunnel and the control room.
The closure of this important artery will naturally cause a certain amount of disruption and congestion, but the impact will not be the same for car drivers and lorry drivers, since lorry drivers are bound to be more seriously affected. Around 700 000 lorries passed through the Mont Blanc tunnel every year, and alternative routes or alternative forms of transport are now going to have to be found.
The natural alternative to the Mont Blanc tunnel is the Fréjus tunnel to the south. Despite new restrictions to increase safety, the Commission expects the Fréjus tunnel to be able to take most of the freight traffic from the Mont Blanc tunnel. Lorries can also use the border crossings between France and Italy which are situated further south, while lorries under 28 tonnes have unlimited possibilities for travelling through Switzerland. Those are the road alternatives.
Another alternative would be to use a different form of transport for freight. Rail and combined transport must use the closure of the Mont Blanc tunnel as an opportunity to show what they are made of. Rail transport must now show what it can do with its existing rolling stock and infrastructure. At the moment, it is not clear what extra freight capacity the railways can offer on the Alpine routes, but the Commission expects them to take advantage of the commercial opportunities.
Finally, the Commission acknowledges that lessons must be learnt from this disaster in order to minimise the risks of anything similar happening in future. However, we will not be bounced into taking hasty decisions which are supposed to make transport safer. As far as the effects of the closure of the Mont Blanc tunnel are concerned, we will do everything it is in our limited power to do to try to ensure that traffic is not too severely disrupted. We feel it is too early to start predicting traffic chaos, and we would urge everyone to keep calm and to monitor the situation to see whether road and rail transport cannot solve the problems themselves.
Thank you, Mr van den Broek.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0383/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0395/99 by Mrs Maij-Weggen and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party-B4-0397/99 by Mr Barros Moura and Mr Marinho, on behalf of the Group of the Party of European Socialists-B4-0405/99 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0413/99 by Mr Dupuis and Mrs Maes, on behalf of the Group of the European Radical Alliance-B4-0415/99 by Mrs Hautala, Mr Telkämper and Mrs McKenna, on behalf of the Green Group in the European Parliamenton the situation in Indonesia and East Timor.
Mr President, Commissioner, just when everyone has finally realised where East Timor is, the largest Islamic country in the world, Indonesia, is falling apart - we only need to think of Ambon, Madura, Aceh and Kalimantan. The state of Indonesia is about to become one huge battlefield. The forthcoming elections in June/July are of vital importance, and I think that if they are organised properly, they could form the basis for a different sort of federal Indonesia, all being well. This is why I think the European Union and, of course, the United Nations must do everything they can to help in the only way they can, to ensure that the elections are indeed democratic. All it will cost is a little money and effort. For goodness' sake, do not let this huge country, the 'emerald belt' as we call it in Dutch, become just a patch of rust in the Pacific.
Mr President, the situation in Indonesia is getting worse from week to week, which is not a good omen for the elections on 7 June. Although the problems are concentrated in the Moluccan Archipelago and East Timor, there is also unrest in other regions like Irian Jaya, Kalimantan and North Sumatra. The Indonesian Government's approach in recent years of distributing the inhabitants of Java over the whole of Indonesia as a sort of dominant group now appears to be having disastrous effects. The Javanese people are not to blame for this, of course, but they have become pawns in a project with a dual agenda: combating poverty among the Javanese and weakening the identity of certain island groups.
In the midst of all this, there are also the enormous problems in Timor, which are getting worse again and have even led to massacres in Liquiça. This is extremely disappointing, because agreements had been reached on improving the situation there. We call on the Commission to bring pressure to bear on Indonesia to ensure that the situation does improve, and we would strongly urge the Commission to help to ensure that the elections there run smoothly and that the minority groups on the smaller islands are also treated fairly in those elections. Indonesia deserves this. As Mr Bertens said, it is a huge and beautiful country, and it would indeed be a shame if it fell apart completely and if human rights and democracy came to be discredited once and for all there.
Mr President, we are all greatly concerned about the situation in Indonesia and its effects, especially on East Timor. As the elections set for 7 June draw nearer, and as we move towards a critical stage in the negotiations on the future of East Timor being held between the governments of Indonesia and Portugal under the aegis of the United Nations, we are seeing attacks on supporters of the Nobel Peace Prize winner D. Ximenes Belo, and on civilians praying in a church. We are witnessing attacks on the entire population, which is experiencing an enormous wave of panic because of a proliferation of military brigades doing nothing to defend them and instead attacking them. All this is happening at a time when Xanana Gusmão has still not been given complete freedom, which this House has repeatedly demanded. For all these reasons, we urge the European Parliament to approve a resolution drawing the attention of the Indonesian authorities to the need to restore legality, to the need to halt these massacres, to the need for the armed forces to defend rather than attack the public, to the need to free Xanana Gusmão, and to the need for the United Nations to continue to support Portugal's efforts to restore peace in East Timor and throughout Indonesia.
This is a pivotal area for world stability and I therefore believe that we should vote in favour of a resolution which once again sends a message of support from the European Parliament to the people of East Timor, who have suffered so much from genocide.
Mr President, apart from Indonesia's complicated geographical structure, it is also struggling with the economic crisis, its debt burden, inflation and falling exports, all at a time when the country is preparing for the elections. I would not go so far as to say, like Mr Bertens, that the country is threatening to fall apart, but the risk is there. The situation appears to be calm on Java, while on Aceh the government and the army have restored order and, importantly, have punished those responsible. Unfortunately, there are still occasional confrontations between the people there.
The most recent developments on Timor are extremely regrettable, but there is perhaps also some evidence of progress, with attempts now being made to set up a commission involving all of Timor's leaders - even Xanana Gusmão has been invited. Of course, the militias on the island must be made to hand over their weapons and the negotiations between Portugal and Indonesia must continue. There must also be an investigation into the massacre. Forty-eight political parties are now preparing for the elections, and most of them include political tendencies with the following characteristics: Islamic, nationalist, liberal, supporters of central planning, maintainers of the status quo. It is an extremely complicated country where simple black-and-white solutions do not work. Fortunately, if my information is correct, the electoral commission has adopted an independent position. I know that the Commission and the Council have already earmarked a great deal of money to support the elections, but I am amazed that, although Parliament has been calling year in year out for democracy in Indonesia and the opposition groups there are now asking for Parliament to send observers, the Bureau has decided against doing so. Mr President, would you urge Parliament and the Bureau to reverse this decision? I think it is incomprehensible, and it undermines the credibility of this debate here in the House.
I agree with the previous speakers. We too signed up to this resolution because we think that at this particular point, we need to remind people of the importance of negotiation as a way of finding a solution to the problems in East Timor. With the increasing bloodshed there, the negotiations are threatening to be swept away by a tide of military and paramilitary violence. The Indonesian Government must be urged to end support for the paramilitary organisations, to limit the military presence, to restore the rule of law and to bring those responsible to justice and ensure that they are punished.
We think that Indonesia is right to be proud of its self-determination, but in view of the diversity of the people living in this archipelago, we should also expect the same respect to be afforded to all those living in and around Indonesia and in particular to East Timor, which Indonesia has always unlawfully occupied. I would specifically like to support Mrs van Bladel's request that we should send observers. We have often seen violence increase before elections, and we have also seen that the presence of foreign observers can help to calm the situation. It is not too late for us to do something about it.
Mr President, sadly, as previous speakers have said, the events which have taken place on East Timor are no accident. There are plenty of other places in Indonesia where fighting has flared up and irregularities have occurred, often or almost always along ethnic or religious divides, unfortunately. Last week, I happened to talk to someone who had just come back from Ambon. The story he told was sadly all too familiar: systematic human rights violations, terrible murders and large numbers of displaced people. And precisely because this is a worldwide phenomenon as we reach the end of the 20th century, with small-scale, interethnic, interreligious conflicts in Europe, Asia and Africa, we need to keep on putting this subject on our agenda here in the European Parliament, however frustrating, however often it may be and however little it may help in the short term.
Fortunately the European Union can do more, and here I would like to add my voice to those of Mrs van Bladel and Mrs Maes. I understood that the EU had made money available to send some 60 observers to the Indonesian elections. What I would like to know is what kind of observers they will be and whether the Indonesian Government has already agreed to have them, since it has already shown that it does not think much of observers, wherever they are from. If not, what does the European Union plan to do to ensure that these observers, who I would stress are extremely important, are there for the elections in June?
Mr President, the Liquiçá massacre is just the latest bloody episode in which the victims are the people of East Timor. On 6 and 7 April, 25 civilian victims of the armed militia known as the 'Meraputi' were killed with the active connivance of the mobile brigade of Indonesia's elite police squad.
We are demanding an international inquiry. We are demanding that those responsible for these criminal acts should be held to account. We cannot accept that this violence should be used as a pretext for postponing the meetings between Portugal and Indonesia under the aegis of the UN to draw up a text giving this territory autonomous status. The UN cannot turn its back, it must have a force on the ground to guarantee peace and to ensure that these discussions take place. We denounce the cynicism of the Indonesian regime, which while pledging that it is defending human rights is simultaneously arming the militias which are slaughtering the people. We are accordingly sending a message of solidarity to Xanana Gusmão, the man who in 1992 was sentenced to 20 years' imprisonment. Although he is at present under house arrest, he is being threatened with a return to prison, to total incarceration, simply because he called on the people of East Timor to defend themselves. We are accordingly sending a message which expresses our indignation at these events, a message of solidarity with Xanana Gusmão and with the people of East Timor, and we call upon the UN and other international bodies to intervene.
Mr President, I am glad Parliament is looking at the situation in East Timor, a Portuguese territory which was invaded by Indonesia in 1975 and unilaterally annexed by that country in 1979.
Personally, I agree with the joint resolution on the whole, and I shall vote for it. But there is no point in pretending that a resolution from our Parliament, however forceful and well-intentioned, is going to improve the fate of the Timorese. This small Catholic people is the target of an actual attempt at genocide by the Indonesian Government. Tragically, the massacre of 25 worshippers in a Liquiça church is only a drop in the ocean of blood from the atrocities committed. Over 24 years, 200 000 Timorese, or a third of the population, have already been exterminated. Jakarta seems to want to wipe this small, courageous Catholic people off the map for resisting being engulfed by an Indonesia of 150 million Muslims.
Like the Turkish Government in Cyprus, the Indonesian Government is also trying to replace the Catholics with a Muslim population by sending in tens of thousands of colonists. Just as in other countries where a government asserts that it is Islamic - Sudan, Turkey, Syrian-occupied Lebanon - Christians are persecuted, marginalised, treated as second-class citizens, or even massacred.
But the fact is, East Timor holds no interest, beyond good intentions, for the powers that govern us from Washington and Brussels. Indonesia can violate the sovereignty of Portugal and the right of peoples to self-determination, and perpetuate a kind of genocide, yet apparently all that arouses is purely verbal indignation. Disregarding the principle of sovereignty, and at the risk of starting a third world war, the powers that be prefer to bomb the Serbs, who are trying to save their national and religious identity in their own province of Kosovo, the cradle of their nation.
This is clearly a question of double standards. We are indignant at this so-called new world order imposing the law of the jungle: weak towards the powerful and ruthless towards the weak.
Mr President, the Commission agrees with the honourable Member that the situation in Indonesia has certainly deteriorated in terms of the interethnic and interreligious conflicts that were mentioned. In its statement of 7 April on the subject, the Council added that the Indonesian Government has taken a number of clearly very welcome steps to do with the elections, new laws on the political parties and certain economic measures that have been announced to stabilise the economic situation. A number of social programmes have also been set up to deal with the current crisis, and announcements have been made about improving the human rights situation in Indonesia. All of this is set out in the Council's statement of 7 April.
At the same time, the Commission also decided on 31 March that it should make available EUR 7 million for the forthcoming elections in Indonesia. Of that sum, EUR 5 million are to be spent through the NGOs on election training and information, and EUR 2 million on sending 60 observers from the Member States for two weeks as part of a broader election observation programme organised by the United Nations. The United Nations itself is to send 30 observers for a longer period of two months, and Indonesia has already agreed that they should be present.
With regard to East Timor, the Commission shares the House's concern at the recent increase in violence and we support the statement of 12 April by the presidency. We also support the Member States' initiative to set up a peace and reconciliation committee to help to restore calm on East Timor. We feel that the recent series of incidents clearly calls for a United Nations presence in the area, and we would therefore strongly urge that the International Committee of the Red Cross and other humanitarian organisations should be given free access to East Timor.
The Commission welcomes the Indonesian Government's new policy of recognising that direct elections need to be held on Timor in order to determine how far the conditions for independence currently being discussed in New York are acceptable. We would point out that the efforts of the United Nations Secretary-General to find a just, comprehensive and internationally acceptable solution must also be given international support.
The Commission reiterates that, needless to say, it supports the current discussions on East Timor, which we also feel offer the only opportunity of finding a peaceful, just and lasting solution that takes account of the East Timorese people's right to self-determination and the interests of all the parties concerned.
Thank you, Mr van den Broek.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0375/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0384/99 by Mrs Maij-Weggen, on behalf of the Group of the European People's Party-B4-0389/99 by Mr Pasty and Mrs van Bladel, on behalf of the Union for Europe Group-B4-0399/99 by Mr Colajanni, on behalf of the Group of the Party of European Socialists-B4-0410/99 by Mr Dupuis and others, on behalf of the Group of the European Radical Alliance-B4-0416/99 by Mr Telkämper and Mrs McKenna, on behalf of the Green Group in the European Parliamenton Burma;
B4-0374/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party, and Mr Bourlanges and others, on behalf of the Group of the European People's Party-B4-0390/99 by Mr Pasty and Mrs van Bladel, on behalf of the Union for Europe Group-B4-0400/99 by Mr Harrison, on behalf of the Group of the Party of European Socialists-B4-0407/99 by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0422/99 by Mr Telkämper and Mrs McKenna, on behalf of the Green Group in the European Parliamenton Cambodia;
B4-0382/99 by Mr Fassa and Mrs André-Léonard, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0394/99 by Mr Pasty, on behalf of the Union for Europe Group-B4-0409/99 by Mr Hory and Mr Castagnède, on behalf of the Group of the European Radical Alliance-B4-0420/99 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliamenton Niger;
B4-0391/99 by Mrs Banotti and others, on behalf of the Group of the European People's Party-B4-0398/99 by Mrs Malone, on behalf of the Group of the Party of European Socialists-B4-0421/99 by Mrs McKenna and others, on behalf of the Green Group in the European Parliamenton the murder of Rosemary Nelson.
Burma
Mr President, it is frustrating to see how the authorities in Burma miss every chance they have to show good will. Their refusal to grant an entry visa to Michael Aris, the terminally ill husband of Aung San Suu Kyi, showed their lack of respect, and the completely unnecessary suffering that this caused Aung San is typical of the way the government behaves. If it carries on like this, there is no prospect of an end to Burma's isolation - on the contrary, it can only get worse.
Unfortunately, we are once again having to call on the Burmese Government to respect the basic rights of the Burmese people in general, and we are again having to condemn the forced displacement of whole villages and the use of forced labour. No crisis gives any government the right to violate the rights of its people, and the Burmese Government must understand that its leaders will be held personally responsible for the suffering that they cause.
The international community does not forget, and at some point Burma's present leaders are going to have to stand trial for the crimes they are currently committing. The application of international criminal law in practice will ensure that everyone's basic rights are protected.
Mr President, this is the umpteenth time that we have had Burma on our agenda - I think this is the eighth resolution on the subject, and its people are still suffering under the conditions that the military government has imposed on them. This time it has hit the headlines by refusing to allow Aung San Suu Kyi's husband, who was seriously ill, to come to Burma. It goes without saying that Aung San Suu Kyi herself could not go to England, because she would not then have been allowed to return. But it is disgraceful that a couple who have been married for 25 years should be refused the chance to be together at a time when one of them is dying.
In addition, the Karen villages along the border are once again coming under attack. I was in Thailand last year to visit some of the refugee camps, and now I hear that large numbers of people are again coming over the border to these camps, which are already overflowing.
Some positive steps are also being taken. A group of 285 MPs has been formed which hopes to convene the Burmese Parliament itself. Would it not be a good idea for the European Union to lend its support, so that the parliament, which is currently dissolved, is able to work through different channels on a constitution that could finally bring about a fundamental change in Burma's situation?
It is a situation that we have been forced to sit and watch for years now. It is one of the most badly governed countries in the world. The European Union needs to adopt a much harder line than it does at present, and I would urge the Commission to do so.
Mr President, in recent weeks, the Burmese regime has committed yet another appalling act: the Sakharov laureate, Aung San Suu Kyi, who has been denied freedom of movement, was not even able to see her own husband before his death. She and the whole of her country have for many years now been deprived of every fundamental freedom, respect for the most basic of human rights and any glimpse of democracy. We also know that any opposition is severely repressed and that repression is particularly severe in relation to the ethnic minorities. Forced labour and indeed slavery are widespread in the country.
The problem is that the military clique in power has so far been unmoved by and insensitive to any internal or international pressure. I have to say that, if we talk of defence and promotion of human rights as a fundamental element in the European identity and its international image, then Burma today is certainly one of the key litmus tests, and I believe that one of the best ways in which we can extend our sincere condolences to Aung San Suu Kyi is principally by adding to the initiatives we are taking against the Burmese regime, increasing its international isolation at both a political and diplomatic and an economic and commercial level.
Furthermore, so long as human rights are not guaranteed and the democratic process that the majority of the Burmese people want is not resumed, it will be impossible to have normal or indeed any kind of relations with that country.
At the same time I believe that, in relation to Burma, we shall have to establish, alongside the measures to isolate it, a political strategy, a strategy to promote change, the kind of change the Burmese people also long for. We must therefore move beyond fine words and adopt a specific strategy that is shared and applied by all the countries of the Union.
Mr President, Commissioner, ladies and gentlemen, I am not going to hold forth about the regime in Burma - which I think we all agree on - as Mr Bertens, Mrs Maij-Weggen and Mr Vecchi have just described it.
The Union has held a very clear position on Burma, with the Commission - especially Commissioner Marín - the Council, rather exceptionally, and obviously our Parliament, all in agreement. So I think what we need to discuss is the question raised by Mr Vecchi. Is Burma really isolated? I do not think so, because if it really were isolated, the sanctions we have put in place would have had some effect. The truth is that Burma is getting very strong backing. In particular - and I am sorry Commissioner Brittan is not here - Burma is strongly supported by China, on both an economic and a military level, and that is why it is able to continue with the repression and prevent any democratic development.
So we must do the same for Burma as for North Korea, another country which finds favour with Commissioner Brittan, by putting pressure on China to urge the Burmese and North Korean Governments to bring about change at last. Further support for Burma comes from our worldwide prohibitionist approach to drugs. We know that Burma is one of the major producers of drugs and it has the resources to be able to do without the support of Western countries because it has money - plenty of money - from the drugs trade.
Mr President, as in recent motions for resolutions and debates, all we can do again this time is to condemn once again the continued violations of the human rights of various sections of the population in Burma. All we can really do is repeat ourselves. Regrettably, an already grim situation has been made even worse by the sad news of the death of Dr Michael Aris, the husband of Aung San Suu Kyi. The couple were forced to live apart, because she was unable to visit him and he was not permitted to visit her. I believe their private grief is a microcosmic illustration of the repression and cruelty practised by the Burmese regime.
We must encourage the Commission to use its influence, particularly with Burma's neighbours, to isolate Burma with a view to securing the resignation of the present government and halting the maltreatment of villagers, who are taken away for forced labour or whose entire villages are resettled. We must encourage and exhort the Council to discontinue any cooperation with the ASEAN states in which Burma is involved, not to integrate Burma into any cooperative ventures in the region and to prevail upon Germany, as the holder of the Council presidency, not to issue any entry visas. We have imposed a ban here, and all the Member States of the Union should enforce it.
Mr President, the previous speakers have already dealt in sufficient detail with the entirely unacceptable circumstances surrounding the refusal of the Burmese Government to let Dr Michael Aris enter the country before he died, and they have also spoken about China's support for that barbaric regime. For this reason, I should like to focus your attention more sharply on the ethnic cleansing that is taking place in Burma. The fact that we have adopted a resolution on Kosovo this very day lends special significance to this point, in my opinion.
In our resolution we are especially critical of conditions in the Karen villages this time. But at the same time we must not overlook the fact that this is all part of a larger plan, as Amnesty International, for example, exposed very graphically in London last year. We showed how, in the previous two years, some 300 000 members of the Shan people had been forcibly resettled and how the Mon, Akha and Lahu peoples were being driven out into neighbouring countries. In the light of this fact, it is only right and proper for us to rethink our policy on visas, as proposed in paragraph 9, and to ban Burma from attending EU-ASEAN and ASEM meetings until genuine improvements are observed in the human rights situation.
Cambodia
Mr President, ladies and gentlemen, last summer I myself saw just how deeply traumatised the people of Cambodia still are. As King Sihanouk told me, 'mon peuple est toujours très malade '. The tragedy continues, 20 years on, because there has been no investigation or trial whatsoever. The Cambodian Government could not carry out such an investigation or trial even if it wanted to. In August 1998, work was still being done on drawing up a civil code and a penal code, and the American and European experts were still arguing with each other and amongst themselves in an attempt to impose their views on these various forms of law. There is a complete absence of any judicial apparatus in Cambodia, and this is why my group wants an international UN tribunal to investigate the genocide and punish those responsible. We want the European Union to help Cambodia to become a constitutional state.
Mr President, the term 'killing fields' immediately makes you think of Cambodia and the genocide which took place there from 1975 onwards. It is sad to see that a quarter of a century later they are only just beginning to try to obtain justice for the victims, and even this is threatening to fail because the present political leaders want to hide their involvement in the genocide. I myself would prefer to see the country taking its own responsibility for sorting out its terrible past, but now that it seems that the facts are about to be swept under the carpet, my group feels that an ad hoc tribunal on the genocide in Cambodia would offer a better guarantee of justice for the Cambodians.
Mr President, the failure to prosecute Khmer Rouge leader Ta Mok before an independent international tribunal is extremely worrying but also instructive. Worrying, because a domestic trial in Cambodia is unlikely to bring out the full facts of the crimes against humanity perpetrated by the Khmer Rouge in the years of the killing fields in the late 1970s. Worrying too, lest Hun Sen unwarrantedly uses international aid for domestic treason law to move against some of his current political opponents. Instructive, however, in clarifying the need for the international community to set up a permanent international criminal tribunal which can deal with the all-too-frequent acts of genocide which besmirch us all. But a tribunal which will also act as an inhibition to practitioners of evil, whether they manifest themselves in Indo-China or in former Yugoslavia.
The rule of law is a paramount strut of a civil society. Sadly, in nearby Malaysia the jailing this week of Anwar Ibrahim illustrates how far we still have to go to ensure that the law is used to enshrine and support the concept of human rights. Anwar Ibrahim's black eye on arrest is a reproach to the rule of law in Malaysia and to all of us who cherish the primacy of human rights in the conduct of human affairs. Anwar Ibrahim should be released immediately if Mahathir's failing Malaysia is to be restored to health and prosperity in the eyes of the watching world community.
Mr President, I call upon you to issue a note of protest to Dr Mahathir concerning the flawed political trial practised on Anwar Ibrahim, a note of protest in accordance with the many critical resolutions passed by this Parliament concerning Malaysia. I hope you are able to do that on behalf of this Parliament.
Mr President, this Parliament, like all democratic institutions, must send out a signal and a warning to the international community that violations of human rights are unacceptable and that history does not forget them. The massacre in Cambodia must not be consigned to history, and its perpetrators must be called to account. That is why it is right to set up an international ad hoc tribunal here. It is right because Cambodia itself is apparently unable to set up a tribunal, since the Cambodian State does not possess the necessary structures.
The establishment of a framework of civil law is a challenge to the Commission to show how it can help. We have issued that challenge on several occasions, and I believe Europe has a considerable amount of assistance to lend. That also applies in the context of our work with all the nations of ASEAN. It also applies to Malaysia. The previous speaker dealt in some detail with the case of Anwar Ibrahim. We cannot tolerate unlawful detention in that case either, and we call on the Commission and the Council to make the appropriate approaches in Malaysia. Otherwise we should have to take measures to freeze our diplomatic relations.
Mr President, it is inconceivable that the most serious crimes against humanity since the Second World War should not be the subject of appropriate criminal sanctions.
That is why Parliament must make three demands. First, there must be a tribunal, because a culture of political indignation and exploitation can hardly be expected to end just where required by considerations of political opportunism.
Secondly, the tribunal must be international, not just because at one time, before he rejected the idea, Mr Hun Sen demanded that, but because we cannot allow the Khmer Rouge trial to become entangled in political and legal score-settling in a country where democracy is still being established.
Thirdly, it is essential that it should not be Ta Mok alone, but all the leaders of the death organisation, Angkar, who are brought to book. We cannot allow one scapegoat to pay on behalf of everyone, even if that scapegoat is a butcher.
Mr President, anyone who has read a book on the recent history of Cambodia or who has had the good fortune, in inverted commas, to travel round the country must find it incredible that there is still no sign whatsoever of an international tribunal to try the perpetrators of the 'killing fields' and the slaughter that Mr Bourlanges rightly called one of the worst crimes since the Second World War. Nor is there any sign even of an investigation into it all. I am seriously concerned about the impasse that has been reached here. The present Cambodian Government must not allow the Khmer Rouge leaders to go unpunished for whatever reasons it may have - patriotism, perhaps. I also think that an international Cambodia tribunal might still be able to bring some influence to bear and could send a signal to the government in Burma and other governments in South-East Asia.
Mr President, Commissioner, ladies and gentlemen, the case of Ta Mok confronts us with a legal problem that is both fascinating and tragic. We would be deluding ourselves if we were to think that a Cambodian court could give an unprejudiced ruling on the crimes he committed against humanity or, more generally, the crimes committed by the Khmer Rouge.
It is desirable that an ad hoc tribunal should be set up, but there will always be the suspicion that this is a special court that has already predetermined, so to speak, the tenor of its judgment and has not given the accused the guarantees that even a defendant like Ta Mok deserves. Consequently, there is only one solution: a permanent international court, a natural court with jurisdiction to try all crimes against humanity, regardless of who commits them, or where and when they are committed.
Niger
Mr President, the resolution on Niger, which all the groups are tabling jointly in this House, has the air - I regret to say - of a kind of routine resolution. Here we have yet another coup, yet another failure to observe the principles of the constitutional state, the assumption by a military junta of legislative and executive authority with no popular support, against a background made worse by the recent annulment by the Constitutional Court of the results of administrative elections which should in theory have completed the process of a return to democracy and were, strange to say, won by the opposition.
The European Union must therefore be resolute in its response. In particular, the Commission must suspend development cooperation under the Lomé Convention and simply maintain humanitarian aid and direct assistance by the NGOs to the most vulnerable sections of the population.
Mr President, on 6 April 1994, the shooting down of President Habyarimana's plane marked the start of the terrible genocide in Rwanda. Now yet another president who had come to power through a coup d'état has been assassinated, murdered by his own military bodyguard who then himself seized power. The parliament has been dissolved and the army has seized almost total power for itself. Naturally, we need to keep a very close eye on this situation, which was why I mentioned the events of five years ago in Rwanda. Yet again a country which already had enormous problems has been thrown into turmoil. In these circumstances, it would be irresponsible to enter into any form of cooperation with those in power. If we want to provide humanitarian aid, we must send it through reliable NGOs and hope that our intentions are carried out.
Mr President, what a terrible shame that, once again, conflict in an African country has been resolved in the worst possible way. Niger is now in a very tense situation in the wake of the coup d'état and the murder of its President on 9 April. The results of the recently held local and regional elections have been declared invalid and, following the dissolution of the National Assembly, the military have taken over legislative and executive authority. Let us trust that this is not the end of the process of evolution towards more democracy. Some hope still remains, since the opposition has stated that it will allow the military nine months to hand back power to a civilian government.
All we as Members of the European Parliament can do is to call upon the Commission to cease cooperation under the Lomé Convention and to implore Niger's self-appointed leadership to abide by the constitution, return power to a civilian government, and respect human rights and civil liberties. That is the one and only road to freedom and stability in the country.
Mr President, the coup d'état in Niger and the assassination of President Ibrahim Baré Maïnassara has plunged another African state into the abyss of a military coup and blocked an albeit partial process of institutional reconstruction.
Admittedly, the system of countries such as Niger is barely compatible with the fragile processes of democratisation, and this has been demonstrated in recent months with the annulment of the regional, provincial and local elections in which the opposition held the day. The military cliques which have perpetrated the coup and are wielding power arbitrarily must be stopped. What now has to be done is to restore the institutions and set in train a genuine process to bring democracy to the country and, to that end, we too agree that official cooperation under the Lomé Convention must be blocked until the process of establishing democracy has been resumed. But this situation also shows that there has to be a qualitative improvement in the policy adopted towards the African countries, so that the promotion of human rights, democratisation and conflict prevention - the only conditions that will ensure development - become essential elements of cooperation.
Mr President, I think all of us are entirely in agreement in our analysis of the events which have just taken place in Niger and the need to restore the rule of law and a functioning democracy to that country as quickly as possible, after the coup d'état and the assassination of President Ibrahim Baré Maïnassara.
Having said that, Mr President, I have to announce that my group will not be voting for the four amendments to this resolution, not because we do not share their concerns or agree with the content, but because we think another time should be found to express in a general manner Parliament's feelings on the issues raised. We want to see today's resolution concentrate exclusively on the problem of Niger. That is important. These are very recent events and we want to respond to them by dealing only with this one issue in the resolution. So I repeat, we will not be voting for the amendments.
Murder of Rosemary Nelson
Mr President, one of the saddest things I have seen in recent times was Rosemary Nelson's children following the hearse to the graveyard last month after this human-rights lawyer was brutally murdered in Northern Ireland.
I want to echo the concerns of many people in Ireland and the international community about the circumstances surrounding this murder. The UN Special Rapporteur on the Independence of Judges and Lawyers, the UN High Commissioner for Human Rights, the International Commission of Jurists and, last night, US Congressmen have all expressed their worries over the case.
If we in the European Union are to be taken seriously in promoting high standards of human rights in the world, we must make sure that our own house is in order. We have to ensure that lawyers, who are an essential part of any effective and credible system of justice, are allowed to conduct their professional duties without any hindrances or fear of intimidation or worse. The murder of Rosemary Nelson, and the earlier killing of Patrick Finucane, provide clear evidence that this minimum requirement for justice is not guaranteed in Northern Ireland.
I would draw your attention in particular to recitals D and F of the resolution - which time does not allow me to read out - and I would ask you to read them carefully. In these circumstances I think an investigation by the RUC would lack credibility. Indeed, the RUC has more or less admitted so much by asking British and American police officials to supervise the investigation. It would be better all round if the investigations were to be conducted in a completely independent manner so that it could be seen to be objective and impartial by all sections of the community.
I would ask Members to support the resolution and our call for a full, independent, international judicial inquiry into all the circumstances surrounding this case.
Mr President, the murder of Rosemary Nelson sent a shiver through the whole of Ireland. The only merciful thing was that neither her husband nor her children were in the car when it blew up savagely within sight and sound of her own home and the school where her little daughter was playing in the playground.
Regrettably, in many parts of the world, but also in Northern Ireland, the lawyers and judges have found themselves in the front line where the trouble is most intense and the murder of Rosemary Nelson brings home to us once again the danger that many of these professionals put themselves into when defending one of their clients' most basic human rights.
The call for an independent inquiry circles around the fact that there is considerable belief that an inquiry by the RUC into the death of Mrs Nelson will not be as rigorous as it should be because of the evidence that suggested that she feared very much for her life and for quite a long time believed that her life was in serious danger. Tragically, she was proved right. I hope that colleagues will support this resolution and vote with us on it.
Mr Chairman, Commissioner, ladies and gentlemen, on behalf of my group, and in particular of my two Irish party colleagues, I wish to express our twofold sense of shock. First of all we are shocked by the cold-blooded murder of a woman who was personally and professionally devoted to the defence of human rights, and secondly we are shocked by the fact that particular elements, not in a distant part of the world but in the heart of a country of the European Union, are using terrorist violence to undermine an emergent peace process. But our task here is not only to express our shock but also to state our unequivocal demands. Firstly, we demand an enquiry by the prosecuting authorities into the background to this murder. In addition, like those who have spoken before me, I call for an international enquiry by the competent staff of the High Commissioner for Human Rights.
Mr President, like many colleagues who have already spoken, I utterly condemn the murder of Rosemary Nelson. Like many Members of this House I also witnessed the scenes of the wreckage of her car and of her family at the funeral. I can assure you that we utterly condemn the acts of violence that brought about those scenes and no effort will be spared in bringing the perpetrators of this heinous crime to justice.
However, I believe there is an effective and credible investigation taking place. Mr Port who is in charge of the investigation has been given a total and unlimited remit and the freedom to add resources or change resources as he so desires. Mr Port has worked with the UN in Yugoslavia and in Rwanda as an investigation coordinator and Director of Investigations in the UN Tribunal for Rwanda. If he so desires he may use independent investigators.
The FBI Legal Attaché has said that in their professional judgment the best chance of detecting those responsible lies in RUC involvement in the investigation because of its knowledge on the ground and local intelligence. Without the involvement of the RUC any investigation would be severely hampered. It is necessary for us to cooperate in order to identify and prosecute those responsible for this crime.
As the ongoing investigation into Mrs Nelson is still under way it would be unhelpful to prejudice that investigation by calling at this stage for any new inquiry. I hope colleagues in Parliament today will appreciate the delicate and sensitive nature of this investigation and the fact that the ongoing peace process must not be jeopardised. Let the investigation finish its work before looking to additional or further inquiries which at this stage can only complicate matters.
The signal that has to go out from this Chamber, however, is that no matter what political colour you are you cannot get away with these acts of violence.
Mr President, the murder of Rosemary Nelson was a brutal and cowardly deed. It was an attack on the justice system, it was an attack on democracy and it was a deliberate attempt to undermine the Good Friday Agreement. It is regrettable, but it must be said that there are legitimate concerns about the role of the security forces. Those that enforce the rule of law must always operate within the law.
But let me say this: this resolution should not be misconstrued as a blanket condemnation of the RUC. The people of Northern Ireland have a lot to thank the RUC for. They have given their lives to buy time for politicians to solve the political problems of Northern Ireland. They have been at the coalface of terrorism from both Loyalist and Republican thugs. The overwhelming majority of its members are fine men trying to impartially enforce the rule of law. When we condemn this particular action we should remember that there are Loyalist and Republican thugs who are deliberately attempting to undermine an agreement which was overwhelmingly endorsed by the people of Ireland, both north and south, and we will not let them do that.
Mr President, before we come to the end of the debate on human rights, allow me to express my delight at the decision taken by the British Home Secretary to go ahead with the extradition proceedings against General Pinochet, in line with the wishes of the European Parliament.
Mr President, the Commission is entirely in agreement with the House on the continuing serious human rights violations in Burma, which are to be on the agenda for the forthcoming General Affairs Council on 26 April. A decision will probably be taken to extend the existing measures against Burma, including visa restrictions, for a further six months. As you know, the initial decision on this was taken a year ago; it was extended six months ago and is now to be extended again, for the simple reason that the situation has not improved.
Secondly, discussions are currently taking place in the United Nations Human Rights Commission on drawing up a new resolution against Burma. Thirdly, I would point out that, in addition to the fact that the Council regularly devotes attention to the Burma problem, the EU-ASEAN conference in Berlin which was scheduled for a month or six weeks ago had to be cancelled, because agreement could not be reached on whether Burma should participate and because ASEAN rejected the special arrangement proposed by the Council in order to be able to discuss the human rights issue with the Burmese.
We will have to see how we can continue to demonstrate our rejection of the human rights situation in Burma and help to bring about improvements there, without allowing the situation to blight our entire relationship with ASEAN.
Moving on briefly to Cambodia, the EU troika has made diplomatic approaches to the prime minister, who has said that he personally accepts the basic principle that the Khmer Rouge leaders must take genuine responsibility for the crimes they committed. The Commission therefore welcomed the recent statement by Prime Minister Hun Sen in which he agreed to allow foreign judges and prosecutors to play a central role in the trial of the imprisoned Khmer Rouge leader Ta Mok in Cambodia in order to guarantee that the trial meets international standards.
With regard to Niger, it goes without saying that we strongly condemn the recent coup d'état there, and the Commission is pressing the military authorities to restore the rule of law as quickly as possible. The Commission is currently considering what measures to take following recent events, as the House suggested, and one possibility is that we will propose to the Council that development cooperation should be partially suspended in accordance with Article 366a of the Lomé Convention, with which you are familiar.
At this early stage, the Commission still intends to suspend all new projects and programmes that are currently in preparation, together with existing projects, until the country is returned to lawful rule. Humanitarian aid and measures to help the poorest sections of the population are naturally not included here.
Finally, like this House, the Commission was horrified to learn of the cowardly murder of Rosemary Nelson. On behalf of the Commission, I should like to take this opportunity to express our deepest sympathies to her family. We feel that the most important thing we can do is to honour her memory, to continue to support the peace process and to refuse to allow terrorism to gain the upper hand in Northern Ireland. We also hope that those guilty of this cowardly murder will be tracked down and brought to justice.
Mr President, it is good to see Indonesia and East Timor on the agenda. But I wonder whether the Commission could prevail upon the British Government not to supply arms to the Indonesian Government, or arms-related materials.
The joint debate is closed.
I am sure the Commissioner will have taken note of the question raised by Mr Morris.
We shall now proceed to the vote.
VOTES (continuation)
The impressive number of transit operations taking place annually in the European Union and the size of the sums involved are in themselves sufficient to demonstrate the urgency of computerising the Community transit procedure and at the same time ensuring maximum transparency throughout the European customs policy.
But this important issue is not just about the proper functioning of the internal market or the distribution of resources between the Member States and the Community. We are concerned with combating international fraud and organised crime as effectively as possible.
From this point of view, the four-year delay in finalising computerisation is very worrying, because it comes on top of other delays, which can be ascribed fundamentally to the intergovernmental nature of the third pillar.
Once again we are forced to recognise that Parliament's ambitious aim has met with opposition from the Member States, some of which insist on rejecting the logical consequences of the advent of the single market.
Nonetheless, everyone would gain from optimising the Commission's action, which would allow us to rationalise the instruments and resources involved. From this point of view, I firmly support their incorporation into a single decision-making centre and a single budget line.
Similarly, as the rapporteur says, it is imperative for the computerisation of Community transit to come into full operation by 2003.
So on that basis, I shall vote for the proposal for a decision as amended.
We voted against this report for the following reasons:
1.Customs services are a fundamental part of the legal system of a country. Direction of customs administrations by the EU would violate national sovereignty and must never be allowed to happen.2.Previous EU decisions have weakened border controls between the Member States in such a way as to encourage lawbreaking and the movement of smuggled goods. This demonstrates the importance of making nationally based appraisals of the strength of customs authorities.3.The report is an insult to the Member States, since it seeks to establish practices which have been rejected by the Council.4.It is perfectly feasible for cooperation between customs administrations in different countries to be organised on an intergovernmental basis.- van Dam report (A4-0114/99)
I support the position of the Committee on Transport and Tourism on the proposal to permit a maximum vehicle weight of 44 tonnes for heavy goods vehicles. I want to back that conviction with three arguments.
First, like Rijk van Dam, I do not think that the existing infrastructures in many EU countries are ready to cope with such an increase in loads. The result would be major additional highway maintenance costs, which local communities would have to bear, while all they would get in return would be a few jobs. The weakness of our infrastructures is very real and risks deteriorating with enlargement. We know that the cost of enlargement will have to include the modernisation of transport links.
Secondly, I reject the proposal on road safety grounds, even at the risk of shocking certain professionals in the field. The involvement of heavy goods vehicles in the most lethal accidents is undeniable, because, in addition to excessively difficult working conditions, weight is also an aggravating factor, all the more so as it is often combined with excessive speed. Allowing heavy goods vehicles of up to 44 tonnes on the roads would actually increase the risks.
Thirdly and finally, if such vehicles are authorised, emissions of pollutants will be increased because extra power will be needed to pull these trailers. That contradicts the express wishes of both our governments and Parliament in terms of environmental policy.
Ladies and gentlemen, those are the reasons for my hostility towards this authorisation and why I voted against the Commission's proposals.
Thors report (A4-0156/99)
We have abstained because we feel that the report is inadequate and unclear on a number of counts.
The right to issue electronic money should be restricted to banks only, with supervision by national auditors. Funds must be protected in the event of bankruptcy or similar occurrences, and customers' rights should be enshrined in a special statute.
Thyssen report (A4-0137/99)
Mr President, ladies and gentlemen, I voted against the Thyssen report, because it is detrimental in many respects to certain business sectors and of course to people starting up in business. Examples of these disadvantages are that an agreement with a brewery could no longer consist of the brewery financing the establishment of a restaurant or public house, subject to the proprietor signing a ten-year supply contract. This, I believe, is a blow to people starting up in the licensed trade and to the trade itself, because these supply arrangements have been standard practice and have served as a stepping-stone to success.
The same applies to the oil industry, which builds service stations and at the same time concludes supply agreements with the service station operators for ten years or more. On the basis of this report, all such arrangements will become more difficult or impossible in future. That is why I voted against it. I believe it is inconsistent with our aim of promoting business start-ups and the creation of jobs.
We voted against this report, since we believe the Commission's standpoint to be correct.
Mr President, I naturally voted for the Thyssen report, but I must express my disappointment at the opinion delivered by the Commission on our amendments just before midnight last night, when three of us were still here.
Admittedly, Commissioner van den Broek, who is not himself responsible for competition policy, could only read out what the Commission services, or more precisely Mr Van Miert's department, had written for him. I must therefore strongly warn the Commission against rejecting our Amendments Nos 1, 2 and 3 to both of the draft regulations. These amendments are a sign of our political will to ensure that small breweries such as those in my country are not driven to the wall because they are no longer allowed to conclude the sort of supply contracts that exist at the present time. These contracts have been operating to the satisfaction of the breweries on the one hand and of landlords, restaurateurs and hoteliers on the other.
For this sector, as for service stations, there must be either an exception to the general rule or a sector-by-sector approach within the general regulatory framework.
It is also unacceptable that in smaller markets, such as the Luxembourg market, breweries exceeding a market share of, say, 40 % would be ineligible for such exemptions.
Since the Luxembourg breweries can quickly reach that sort of threshold in our small market, such a rule would lead to the crazy situation in which a major German brewery, such as Bitburger, which produces vastly greater quantities of beer than the largest brewery in Luxembourg, could still conclude contracts for the supply of beer to public houses in Luxembourg, because the total amount it supplied would be well within the limit of 40 % of the huge German beer market to which Bitburger would be subject. The Luxembourg brewery, however, could no longer do that, which would spell the end for it. That must be avoided at all costs.
If there must be reference markets, they cannot be restricted to mini-markets such as Luxembourg but must be defined on a regional or European scale. I hope that the Commission, and Mr Van Miert in particular, will rethink this matter very thoroughly.
Resolution on imports of garlic
The Danish Social Democrats have today voted against the motion on tightening up the regulations governing garlic imports from third countries. The motion paves the way for comprehensive protection of European garlic producers. Amongst other things, it is proposed to introduce a deterrent tariff and to revise the rates of duty if quantities are imported which exceed the established quota, which it is proposed should be reduced. We in the EU have entered into trade agreements with China and other countries on garlic imports, and the motion will be detrimental to our trading partners in third countries. We are embarking on a liberalisation of our trade in agricultural products, and we should therefore be seeking to open up trade rather than restricting it. For this reason, we are unable to support the motion.
Herman report (A4-0158/99)
Mr Herman's report on improvements in the functioning of the institutions without modification of the Treaties complements another report we passed last year on practical action to reduce the democratic deficit in running economic and monetary union. In reality, as a little hindsight makes clear, that was just empty posturing to get people to accept a monetary system with very little democracy to recommend it.
This second part, which the European Parliament has just voted on today, is essentially about reforming the Commission. The timing is doubly bad. It is bad first of all because, as stated in the explanatory statement, it concentrates on the aim of reinforcing the independence of the Commission, when recent experience, with the resignation of that institution for maladministration, suggests that, on the contrary, its independence should be reduced and the controls over it strengthened.
The timing of the report is also bad because, by definition, it is only proposing reforms that can be implemented without modifying the Treaty, whereas Chancellor Schröder explained to us yesterday that there can be no remedy for the crisis unless the Treaty is modified. That is certainly our opinion and we were happy to hear that the new intergovernmental conference, to be launched at the Cologne Council in June, will have that mission included in its mandate.
There will clearly be different views about the necessary reforms. The view of the Group of Independents for a Europe of Nations is that the first thing to do is to stop thinking of the Commission as a superior body, as the guardian of the European public interest. It must become merely the executive arm of the Council. We must also stop manufacturing a European civil service cut off from the nations and virtually endogamous, both literally and figuratively. It should be much more open to national civil services and should be based on exchanges of personnel with the Member States.
That kind of permanent interaction will be very fruitful in bringing Europe closer to the people. We must stop thinking that the European public interest is something imposed on the nations from on high. On the contrary, it is the result of the free expression of their needs and open dialogue between their representatives.
After a report by the same rapporteur on the policies of the European Union in May 1998, we adopted a resolution on improving the functioning of the European institutions. In a way, this text represents the balance not dealt with earlier, either in the first report or in the reports by Mr Brok, Mrs Lööw and Mr Bourlanges.
As regards the European Parliament, I support the rapporteur in asking for our work to concentrate on the essential tasks, for greater professionalism on the part of Members and for improved information to the public. We should pay particular attention to this last point. Improving the way we welcome visitors, who will be coming in increasing numbers, and improving access to documents are two measures that speak for themselves. I especially like the idea of an open centre, easily accessible and without security controls, where those interested would find documents, audio-visual materials, CD-ROMS, and so on. Perhaps an extension of the Bureau pour la Belgique could be envisaged.
I also hope a formula can be found whereby the people of the Quartier Léopold , who are fighting to prevent their environment becoming a bureaucratic desert, can have a special relationship with Parliament and feel at home. It will be a big step forward when the area between Parliament and the station, the famous 'dalle ', is finally landscaped in a more welcoming and friendly way. That means releasing the necessary resources, which will require closer cooperation between the Espace Léopold society, Parliament - in its moral role - and the relevant Belgian authorities.
A few years ago, I told a journalist that I was astonished not to see more of his colleagues covering Parliament's important work. He replied that they go where the power is - the Council first and foremost. Fortunately, the Treaty of Amsterdam, which enters into force on 1 May, will increase our power a little, notably as regards the investiture of the Commission. I hope that we will become more visible. But it is up to us to become more transparent.
The importance of this debate needs no emphasis. Despite some progress, the Treaty of Amsterdam has basically failed to come up to the expectations of all those who hoped that the European Union was something other than a huge market.
The rapporteur is right to emphasise, in line with the Commission, that another intergovernmental conference is necessary and urgent to provide acceptable solutions to the various institutional problems which have existed for a fair number of years now.
But we cannot stand idly by, waiting for another IGC to start. Events remind us every day of the political holes in the construction of Europe and the Union's inability to tackle alone most of the great challenges it faces. So, as of now, we must make maximum use of the opportunities provided by the Treaty of Amsterdam to deepen European integration and reform the Union's institutions.
In the present context, I want to stress that, whichever way you look at it, the workforce has hardly expanded in terms of a European civil service - I am referring in particular to the Commission - and has not followed the exponential curve of the tasks that have been entrusted to it since the fall of the Berlin Wall.
Here, it is worth thinking about the role of the Council and its pursuit of objectives that are sometimes contradictory. At the same time, there are grounds for concern about the possible harmful consequences of widespread use by the Commission of temporary staff seconded from national civil services or from industry. I am in no way casting doubt on the competence of these temporary workers, or suggesting that they may not be good Europeans. And I can appreciate the desire for flexibility and acquiring new methods and skills. But, like our rapporteur, I am afraid that there might be conflicts of loyalty between the vital independence of the Commission and national and sectoral interests which may lead to ambiguity in terms of a worker's status.
The Commission has resigned, a new treaty is about to come into force and there will be European elections in due course - things are happening in Europe. It is time for a clear-out. Too much has been allowed to go on for too long. This applies to the blurring of the lines of responsibility within the Commission, an out-of-date staff policy and a European Parliament which was not taken seriously because it was lacking in real power. At present, the public's confidence in the EU is at a low ebb. That is logical in the wake of recent events.
The debate which we are about to have should, in my view, be used constructively to improve the cooperation between the institutions. And there is a great deal that can be improved. We shall insist on the staff policy being one of the key priorities in the clear-out. But I must emphasise that interest also needs to be shown by the Council in order to carry this through. If we can get the cooperation between our institutions to function properly, then the public will also gain greater confidence in us.
The Amsterdam Treaty gives the European Parliament the opportunity to acquire greater supervisory powers than it has had in the past. This will find expression in relation to the environment, amongst other areas. But not within agriculture. This is unfortunate, because what is it that makes it unnecessary to monitor agriculture, especially when one considers that more than 40 % of the budget is spent on it? We must insist that the European Parliament's stance on agricultural matters is taken more seriously. If control is not exercised by Parliament, then there is no control. The events of last month have set an extremely important process in motion, which will reinforce the cooperation between the institutions. Through the Amsterdam Treaty, the European Parliament is acquiring even more influence. We must now also be even better at using that influence.
This report covers many of the problems currently afflicting the EU institutions.
The report by the Committee of Independent Experts on shortcomings in the way the Commission operates reaches two main conclusions: there is too much power and too little supervision. Space could have been found in this report to address that state of affairs, without departing from the original remit. Too much power, poor levels of supervision and transparency, the absence of an inventory of documents received - these are some of the deficiencies in the EU institutions today, and this is especially true from the perspective of the general public.
The Council's deliberations on new legislation - legal texts - should be accessible to the public, as is the case with legislation before national parliaments. Both the Commission's proposals and the Council's decisions should be public and available to all.
Another element in the necessary reform process is greater decentralisation, with the EU concentrating on major issues and liberating itself from a welter of detailed business. We also need increased cooperation between the European Parliament and national parliaments; together, they could jointly exercise a greater degree of supervision. This is a dimension that should have been dealt with more extensively in the report.
Böge and Roth-Behrendt report (A4-0083/99)
I do not need to remind you of the decisive role that Parliament played in the mad cow crisis. It was Parliament that raised the alarm in 1996 by setting up a temporary committee of inquiry which revealed the deficiencies in the way the Commission and certain Member States were handling the problem.
Progress has been made since then, as the report we are voting on today shows. Like the rapporteurs, I am glad the Commission has implemented most of the European Parliament's recommendations. The transformation of the scientific committees represents very significant progress. In fact, the experts are guaranteed increased independence and greater transparency in their work. Moreover, the European Commission and the Food and Veterinary Office have markedly improved the effectiveness of the inspections and controls. The initiation of infringement proceedings against Member States for inadequate application or non-application of Community legislation has accelerated.
So there has been real progress, and that message must be loud and clear.
But we cannot start celebrating yet. The disease has far from disappeared, as shown by the increase in cases in Portugal. And we must not lose sight of the fact that there is a long incubation period for CJD. So caution is essential. Parliament must continue to monitor the situation and put pressure on the European Commission. There are still differences, as mentioned in the report by Mr Böge and Mrs Roth-Behrendt, and they mainly relate to the two key elements of the right to compensation and sanctions.
The Member States must shoulder their responsibilities. It is absolutely intolerable to find that some of them have refused to cooperate with European Commission staff. It is all the more unacceptable because human lives are at risk. The precautionary principle must be applied everywhere because it is one of the most effective ways of protecting consumers. This concerns each and every one of us. Analysis of this report shows that the crisis goes beyond the BSE issue. Everything comes back to the institutional crisis we have just experienced, with the resignation of the European Commission. In fact, the various reports by the temporary committees of inquiry underlined not only the Commission's lack of transparency and coordination, but also the shortage of human resources. These deficiencies were further highlighted in the report by the Group of Independent Experts which led to the present situation. All this must be brought to an end at the next IGC and we must no longer shrink from reforms which are indispensable to the smooth running of the European Union.
Since the BSE follow-up committee was stood down, deaths from CJD have continued to accelerate alarmingly, with ten recorded in the last quarter of 1998. Deaths are still being recorded in the United Kingdom and, with an incubation period of 5 to 30 years, many cases of new variant CJD caused by BSE have still to emerge.
The European Parliament and the Commission still differ strongly on certain points, including financial compensation and counselling for the victims and their families.
To this day, the disciplinary measures called for by the follow-up committee, that is, the administrative measures against the British Government for non-appearance, have remained without effect.
I am also very concerned about the significant increase in cases of BSE in Belgium, Portugal and the United Kingdom.
Finally, the financial assistance to victims of CJD is, in my view, utterly inadequate, not to mention insulting.
The Group of Independents for a Europe of Nations has tabled six amendments relating specifically to the precautionary principle, extending the principle of food safety to genetically modified organisms, phytosanitary products and growth hormones, and banning the use of meat taken from abattoirs or cattle carcasses for the manufacture of animal meal.
While the BSE crisis has certainly made it possible to change decision-making procedures within the Commission, my group wants those procedures to go further than the mad cow affair, so that the precautionary principle is managed as well as possible and so that the scientific committees cannot be subjected to political or economic pressure through the Commission's experts.
European breeders have made remarkable efforts to improve product traceability and restore consumer confidence in the quality of the products they eat. Our farmers simply cannot understand why imports from third countries of genetically modified agricultural products to be used for animal feed are allowed, when we are unsure of the long-term effects of GMOs on the quality of meat. Why has the Commission accepted imports of genetically modified maize or soya?
The United States is threatening the European Union with a WTO panel on 13 May because we refuse to import meat treated with hormones. What position will the European Union take in the WTO negotiations due to start at the end of this year? Personally, listening to Mr Prodi, I am worried. He seems more concerned about signing up to the Commission's traditional power bulimia, than about clarifying how the Commission will apply the precautionary principle and the principle of fair trade - on which the next President of the Commission is silent - when it represent the interests of the Member States in those crucial trade negotiations. The European Union must approach these negotiations with real determination to defend the precautionary principle and the social, environmental and animal welfare standards necessary for healthy and lasting trade which respects all our economies and all our consumers.
Donner report (A4-0149/99)
We have today voted in favour of the Donner report on Estonia. First of all, we wish to express our support for enlargement and, secondly, we share the concern that has been expressed about the large Russian minority in this country. We welcome the amendments to the Citizenship Act. However, we find it hard to be enthusiastic at the so-called 'progress' which has been made in transposing Community legislation, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt.
The report states that there is concern that the support for accession will be weakened if the process is not maintained. We are convinced that balanced information about both the advantages and the disadvantages of membership should be freely available to all Estonian citizens, and we likewise hope that a referendum will be held to decide on the country's membership of the EU.
von Habsburg report (A4-0154/99)
Mr President, I was basically happy to accept everything in the report, along with the amendments. However, I should like to comment on one point which goes somewhat beyond the Hungarian question. When we talk to the countries of Central and Eastern Europe, we are all too inclined to assume a schoolmasterly pose and lecture them about things that we should do better to put right in our own backyard.
It is exceedingly hypocritical of us to reproach them continually about corruption, for example, when our own Community is notoriously plagued by recurrent widespread corruption on a grand scale. These countries undoubtedly have serious problems, since they have emerged, after all, from foreign occupation and dictatorship, which has invariably led to a certain breakdown of a nation's moral fibre; under these circumstances, I believe it is absolutely hypocritical of us to wag our finger at them.
All I wished to say was that I have voted in favour, because I am keen to see these countries' early accession to the Union. The point I have made is for future reference, so to speak.
We have today voted in favour of the von Habsburg report on Hungary. First of all, we wish to express our support for enlargement and, secondly, we appreciate the steps that have been taken to improve the circumstances of the gypsies. However, we find it hard to be enthusiastic at the so-called 'progress' which has been made in transposing Community legislation, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt. The report urges the government to continue the regular dialogue with the opposition and the social partners in order to create a favourable political climate for Hungary's integration into the EU. We are convinced that balanced information about both the advantages and the disadvantages of membership should be freely available to all Hungarian citizens, and we likewise hope that a referendum will be held to decide on the country's membership of the EU.
Speciale report (A4-0151/99)
We have today voted in favour of the Speciale report on Slovenia, since we wish to express our full support for enlargement. However, we find it hard to regret that little 'progress' has been made in transposing Community law, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt. The report calls for the implementation of an appropriate information campaign to enable the public to understand what accession really means and play their part accordingly, thereby helping to overcoming certain misgivings about accession. We are convinced that balanced information about both the advantages and the disadvantages of membership should be freely available to all the citizens of Slovenia, and we likewise hope that a referendum will be held to decide on the country's membership of the EU.
Carnero González report (A4-0157/99)
Mr President, I gladly voted for Mr Carnero González's report. One reason is that he himself has adopted a very sound approach, focusing very sharply on the rule of law, the legal system and minority questions. But I am also very pleased about the adoption of Amendment No 8 - the Nassauer and Poettering amendment - in which the European Parliament calls unequivocally for the repeal of the so-called Benes Decrees. I have no doubt that we want to forge ahead with enlargement. But if we wish to extend our legal community, we must insist emphatically on the preservation of its character as a community in which the rule of law prevails. When unlawful decrees are brought into such a community, it is like introducing a virus into a computer system. It endangers the whole system. That is why unlawful decrees must be repealed prior to accession. We have taken a major step in that direction today.
We have today voted in favour of the Carnero González report on the Czech Republic, since we wish to express our full support for enlargement. We hope that the Czech Republic will improve the circumstances of the country's gypsies as quickly as possible. However, we find it hard to regret the lack of 'progress' in transposing Community law, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt. The report stresses the importance of a national consensus on the question of EU membership. However, we believe that balanced information about both the advantages and the disadvantages of membership should be freely available to all Czech citizens, and we likewise hope that a referendum will be held to decide on the country's membership of the EU.
Hoff report (A4-0148/99)
We have today voted in favour of the Hoff report on Poland, since we wish to express our full support for enlargement. However, we find it hard to welcome the rapid 'progress' which has been made in transposing Community law, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt. Furthermore, the report welcomes the government's planned information campaign about EU membership, and the hope is expressed that it will be possible to communicate a pro-European attitude to the public. It is also evident from the report that not all Poles are enthusiastic about the EU - witness the demonstrations by farmers. We would like to urge the government to make balanced information about both the advantages and the disadvantages of membership freely available to all Polish citizens, and we likewise hope that it will keep its promise to hold a referendum on the country's membership of the EU.
Of all the applicant countries, Poland is perhaps the one with the fewest problems. It is the largest and most populous of the applicant countries and expressed its legitimate wish to join the European Union in 1994, although negotiations did not really begin until four years later.
Since then, and especially since 1997, when parliamentary elections were held and the new constitution came into force, Poland has demonstrated its commitment to reform. The government has constantly expressed, in word and deed, its intention to create the conditions for membership of the European Union in its country by 2002. It is on the right path and that is to be welcomed.
Politically, the country satisfies the criteria for a democratic state. Its institutions are solidly established and guarantee the rule of law, respect for human rights and respect for and protection of minorities. That is an essential factor, but it has to be combined with other criteria, notably the economic dimension.
Economically, Poland has one of the strongest economies in Central and Eastern Europe. Its growth rate is over 5 %, inflation and unemployment are falling, and the budget deficit and government debt are in line with the Maastricht criteria. However, despite the positive economic trend and significant structural reforms - reform of the administration, the health service, the pension system - there are still backlogs to be compensated for in various areas: the internal market, the lack of a system to oversee state aid, and the privatisation of the major public companies. Agriculture and the environment present particular problems and thorough reforms are essential.
Mrs Hoff advocates global structural change. I support the idea that agriculture should be seen as part of a rural development strategy. The changes should create jobs and respect the environment and to achieve this, Poland must increase investment in these areas.
We are making demands on the Polish people, but we also have duties towards them. The restructuring that must precede membership has a social cost which we must bear in mind. The European Community must ensure that accompanying measures minimise the impact of these reforms on people's living conditions.
I will end on a positive note, by reaffirming my view that it is perfectly natural for Poland to join the European Union, just as it was natural for it to join NATO last month.
Bertens report (A4-0159/99)
We have today voted in favour of the Bertens report on Cyprus, since we wish to express our full support for enlargement. We also share the report's views about the partition of the island. However, we find it hard to approve of the rapid 'progress' which has been made in transposing Community law, and in particular we feel that the lack of flexibility that has been shown by the EU is beneath contempt. We would like to urge the government to make balanced information about both the advantages and the disadvantages of membership freely available to all Cypriot citizens, and we likewise hope that it will hold a referendum on the country's membership of the EU.
Malone report (A4-0165/99)
We have today voted in favour of the Malone report on Malta, since we wish to express our full support for enlargement. We welcome the Maltese Government's pledge to hold a referendum once the negotiations have been concluded. We hope that the government will ensure that the planned information campaign is balanced, so that we get information about both the advantages and the disadvantages of membership which is freely available to all Maltese citizens.
Myller report (A4-0123/99)
I shall be voting in favour of the recommendations in the report on the effects of enlargement of the European Union on the environment. The present environmental problems in the applicant countries are a result of high emissions into the atmosphere from industrial activities, energy production and traffic as well as under-funding and neglect of water and waste management. To prevent the present Member States being affected by this, environmental issues must play an important role in preparing the Central and Eastern European countries for membership of the Union. Before joining they must be able to demonstrate that they are able to abide by both EU environmental legislation and international treaties.
The EU must also ensure that it does not encourage the further decimation of the large expanses of untouched environmental beauty in the applicant countries. Whilst funding should of course be made available to modernise and attract industry to this region, it should not be at the expense of the environment of either applicant or present Member States.
However, there shall be environmental benefits as a result of a successful application by these countries. The large areas of sparsely populated land so characteristic of many of these nations shall undoubtedly bring new areas of environmental beauty and diversity into the Union and these should be promoted and developed through financial assistance from the EU. At all times it should be remembered that the Amsterdam Treaty lays down that environmental protection requirements must play a part in the definition and implementation of Community policies.
De Esteban Martín report (A4-0119/99)
I share the rapporteur's satisfaction with Mr Söderman's work over the past year and the outstanding clarity and conciseness of his report. I think the Ombudsman has recognised the importance of his role in a European Union that hopes to move closer to the people.
How can European citizenship be envisaged if the Community institutions can act in a discretionary or even arbitrary way towards the people they administer and not be held to account? That unacceptable situation only ended in 1995 with the appointment of the European Ombudsman. At last the complaints from European citizens about maladministration by the Community institutions would be heard. At last there would be a minimum of dialogue and transparency in the functioning of what is often regarded as the 'Brussels bureaucracy'.
Successive annual reports, and especially the 1998 report, have illustrated the progress made. First, there has been progress as regards the amount of cases dealt with. The number of complaints is up by 200 on the previous year. This means that people are becoming more aware of the Ombudsman and no longer hesitate to express their concerns and indeed their anger. They want to make themselves heard and have their rights respected. And we must welcome that. But honesty and realism force me to put a damper on this. There are 370 million people in Europe and there were only 1 372 complaints in 1998.
We therefore need an information campaign. There is no lack of new forms of communication. On similar lines, I support the Ombudsman's suggestion that all remedies open to individuals should be clearly mentioned in the EC Treaty, including the right to complain to their national ombudsmen. And here the excellent cooperation developed between the latter and the European Ombudsman should be highlighted. Cooperation is also a watchword of the relations between the European Parliament's Committee on Petitions and the European Ombudsman. Their networking will definitely result in effectiveness. And this will all benefit the people of Europe.
While the balance sheet is largely positive, improvements still need to be made, in particular as regards the status of the Ombudsman in terms of his investigative role. It really is vital for him to have access to all the relevant documents he needs, which is not the case today. The adoption of a code of good administrative behaviour for the European institutions would also provide a guarantee for the public, who would be able to consult it freely. More generally, what emerges from the European Ombudsman's report is that the confidence of Europeans depends on transparency, dialogue and clear legal rules allowing them to defend their rights. These are the necessary conditions for developing a sense of belonging to a project which often seems remote.
The increase in complaints lodged with the European Ombudsman about alleged cases of maladministration by the institutions or bodies of the European Union can be interpreted in two ways.
One is pessimistic. As a recent news report saw it, the whole of the European civil service is stigmatised by the extent of malfunction that was disclosed. The other is optimistic. We can draw a positive conclusion from the growing number of complaints. It can be seen as proof that the public is taking a new interest in the construction of Europe.
This paradoxical approach - drawing a positive conclusion from a decidedly negative fact - must clearly not deter us from taking an interest in the cases of maladministration condemned by the Ombudsman and his response to appeals from the European public.
Everyone will agree that it is not enough for European citizens to recognise the increased role played by the European Union in their daily lives; they also need to experience it and analyse it as something positive.
So I am delighted to hear our rapporteur applaud the quality of the work done by the European Ombudsman.
Transparency will also build lasting support on the part of the European public for European integration. That is why the rapporteur has my full support when she defends the general principle of access to all the documents needed to examine a case. Nonetheless, I agree that confidentiality is sometimes indispensable.
But secrecy should be the exception, not the rule.
Newman report (A4-0117/99)
The Committee on Petitions does remarkable work, from both a quantitative and a qualitative point of view.
There have been 6 500 petitions with 10 million signatures during this parliamentary term, which works out at an average of almost four petitions and 5 000 signatures every twenty-four hours, including Sundays and holidays. Those figures surely make us wonder.
They are bound to make us ask questions, as elected representatives, about the real nature of our relations and the relations of the European institutions with the public.
It is certainly true that, apart from the specific questions it raises about the relationship between the elected and the electors as this century draws to a close, the right of petition is one of the best ways for Parliament to exercise control over the Commission and the Council - as well as the Member States - on behalf of the people of Europe.
The right of petition is therefore one way to make our fellow citizens more firmly and deeply attached to the construction of Europe. Perhaps that explains the Commission's excellent cooperation with the Committee on Petitions, and the Council's persistent reluctance to participate in the joint effort.
We must clearly condemn the Council's obvious lack of response to public opinion, and ensure that everyone faces up to their responsibilities.
To conclude, in view of the enormous volume of work involved in dealing with the petitions received, I fully support a thorough review of the Committee on Petitions' working methods, because it is easy to understand why it is puzzling over how best to fulfil its role.
Schmidbauer report (A4-0111/99)
Our rapporteur, Mrs Barbara Schmidbauer, has not shrunk from her task in this pre-election period, when criticising road transport and its cost does not appeal to all voters. I congratulate her on that, just as I congratulate her on having established that the measures suggested by the Commission should not make transport more expensive, but should permit more effective use of infrastructures and greater respect for the environment.
But I want to add 'safer use' to that 'effective use', thinking of the current increase in the number of road and rail tunnels and the serious accidents that have occurred in the last few years. The accident in the Channel Tunnel - where there is a modern alarm system - could have caused heavy loss of life. It was pure chance that the burning carriage stopped near an access door to the second tunnel, so the people were able to escape. The Mont Blanc accident has cost the lives of forty people and nobody knows when the tunnel will be open to traffic again.
We must take on board all the conclusions of the inquiries in progress and take the necessary decisions. But I feel that one principle should be adopted right away, covering all safety aspects in tunnels. The service responsible for safety must be genuinely independent of the company operating the tunnel and the company must apply all the recommendations made by the safety service. This principle will have financial implications, but safety, in other words, the lives of those who use the tunnels, naturally comes at a price. In the final analysis, perhaps the authority to control safety should be exclusively a matter for the government.
I have one final comment. Of the 35 million tonnes of goods that travel between Italy and France each year, 10 million tonnes are carried by rail. The Chamonix valley is a notorious HGV corridor with traffic growing exponentially, along with the nuisance and the risks this entails. That is the measure of the absurdity of an 'all by road' policy based on profit at any price. I have therefore paid tribute to the courage of the rapporteur who, despite the infrastructure costs, firmly stresses the advantages of the rail alternative in terms of safety and the environment.
We support the principle of creating fair competition between different modes of transport. The main point is of course to ensure that lorries and passenger cars pay all the costs involved, including environmental ones. Air transport also needs to be taxed more heavily. This is necessary if we are to encourage the use of environmentally friendly modes of transport; currently, these are at a disadvantage.
We are, however, opposed to a number of the proposals in both the Commission's White Paper and the report. Of prime concern to us are the proposals on a uniform system of charging for the whole of the EU. Bearing in mind the subsidiarity principle, we feel strongly and unequivocally that the EU should not go beyond setting minimum charges; it is up to the Member State concerned to manage its own rates. The Union should on no account be granted the right to levy taxes. We firmly reject any kind of detailed regulation by the EU.
Mrs Schmidbauer has invested a great deal of work in her report. Indeed, it is even fair to say that, as far as the Commission White Paper is concerned, it is a good report.
And, to be perfectly honest, even I have to recognise that the White Paper provides some interesting food for thought.
I too am all for fair competition between individual modes of transport and for fair and efficient pricing of transport services. I too am in favour of shifting more transport operations from the roads to the railways and waterways, but I am opposed to making cars, lorries and buses the sole scapegoats for every possible problem and even for some impossible ones. And that is the thrust of the White Paper and, I am sorry to say, of the parliamentary report as well.
When we speak of fair competition, we cannot ignore the fact that railway wages are higher and jobs are virtually guaranteed for life - conditions that will probably never obtain in the private sector. Given the present craze for liberalisation, are there plans to change this and, if so, in what way?
The White Paper is talking facts when it says that external costs throughout the EU are assessed by the Commission at an annual figure of EUR 250 billion.
There is talk of marginal social cost, although we never quite discover precisely what is meant by that, of taxes on diesel and of uniform charging systems being introduced throughout Europe with the aid of electronic data transfer.
However, the rapporteur goes too far when she calls for the inclusion of private non-commercial vehicles in the charging system as a means of distributing the costs among all users of the road network. Is this designed to ensure that in future only the rich will be able to drive cars and that the bulk of the population will stay at home?
To the rapporteur's credit, however, she insists that the proposed measures must not result in more expensive transport and that, if price rises are inevitable, the burden on road users should be reduced in some other way.
In this context, it would have been interesting to learn from the Commission how much each Member State collects in road tax and in excise duty on petrol, diesel and so on, and how much of that is systematically ploughed back into the construction and maintenance of the road network.
Even if every possible and impossible means is already being used to master the perennially increasing volume of traffic, care must be taken to avoid burdening users and operators of rail, road, air and water transport with a procession of new taxes, and that is the bottom line.
We would do well to remember how great the outcry was in Germany when there was talk of increasing the price of a litre of petrol to the equivalent of 100 Belgian francs. I have the impression that the policy set out in the White Paper is designed to achieve that same objective by a different route.
Europe needs a good transport system and so does the business world, and at the end of the day, someone will always have to pay. And that someone just happens to be the citizen. I also note that the Commission is acting as though it were unaware that a great deal of environmental innovation has taken place in the field of transport.
European transport companies, whether they operate trains, road vehicles, aircraft or ships, are the most modern in the world. To keep burdening them with new taxes would drive them to the brink of unprofitability. At one of the hearings on the White Paper, I could scarcely believe my ears when one of the invited experts said we should have to think about taxing aviation fuel at four ecus per litre for the sake of the environment: Concorde prices as the everyday norm, but who is supposed to pay them?
I shall be voting against Mrs Schmidbauer's report.
That concludes voting time.
The Daphne programme (continuation)
The next item is the continuation of the debate on the report (A4-0188/99) by Mrs Bennasar Tous on the Daphne programme.
Madam President, I should like to congratulate, in her absence, the rapporteur, Mrs Bennasar Tous, on her report. I wish to extend those congratulations to all the members of the Committee on Women's Rights and all Members who have contributed to the formulation of the programme and the plan of action to combat violence against women and children. I warmly thank the two Commissioners, Mrs Gradin and Mr Flynn, for their support and persistence.
Now we have a legal base for the programme, a budget and a plan for a European awareness campaign against violence against women. After all the struggles, delays and financial and legal barriers placed in our way by those who did not see the significance of this issue, we are now on a fairly firm footing and I hope we can begin to address this very serious issue.
The new legal base, which was not really what we wanted, relies on the European Union's competence on health and it must not restrict the scope of the Daphne programme.
Violence against women and children occurs in many different public and private situations and has many causes and effects. Trafficking, domestic violence, sexual abuse and mutilation, rape, sexual harassment at work: all are forms of gender-based violence.
The Daphne programme is designed to give added value to the work of NGOs dealing with prevention, supporting the victims, reintegrating the survivors and dealing with the perpetrators. All these fields of work will benefit from better research and dissemination, which the Daphne programme can fund.
Part of the Daphne report contains information about the European campaign to raise awareness of the issue of violence against women, and this was launched in Cologne under the German presidency last month. That conference attracted a large number of non-governmental organisations and stimulated a great deal of creative thinking.
Mrs Bennasar's amendments, which were supported by the Committee on Women's Rights, give more weight to the involvement of NGOs in the execution of the Daphne programme. The Commission should welcome this, and I look forward to hearing its response to those proposals. The Commission should also welcome the great involvement of Members of this Parliament, which she proposes.
I have examined very closely the current guidelines for the applicants for Daphne funding. I can see a real need for improvement: they are complex and confusing. The NGOs and MEPs could, indeed would, suggest a far clearer approach - a more user-friendly set of guidelines - which would therefore be far more relevant and effective in meeting the objectives.
This is a small programme and a small campaign in budgetary terms. However, the violence it aims to combat is a major problem in Europe and beyond. Our research has already indicated that one woman in four experiences violence during her lifetime and 90 % of the perpetrators are men. At least 50 % of these acts of violence are carried out by the victim's husband or partner. There is a real need to challenge this culture and to make violence against women unacceptable. Such violence cannot be seen as an act of love: it is an act of dominance and intimidation.
We are working towards equality between men and women and respect for human rights, both within Europe and beyond it. The level of violence the research has already illustrated demonstrates that we still have a very long way to go. We believe that the Daphne programme is very badly needed and trust that it will shortly be provided with more resources and a more open and democratic system for decision-making.
Madam President, Commissioner, the Daphne programme, which is designed to combat violence against children, young people and women, addresses an urgent problem, and it therefore deserves all our support and the proper scope for action. It is difficult to understand why some Member States want to limit the scope of the programme, making it hard to take proper account of its multi-dimensional nature. Violence in all its forms, but especially violence against children, is a gross infringement of human rights, and not just a matter of public health. The aim of the programme must therefore remain the prevention of all kinds of violence and the protection of the victims of violence, which includes cases of sexual abuse and abandonment.
Of course, the most important thing would be to get to a position where we can to take preventive action and work as effectively as possible. We need training, education and advice facilities, as well as broad networks of support to cope with risk situations. Advertising campaigns, information exchange programmes, and, obviously, research into violence will be important tools in reducing the incidence of violence. We must have derived benefit from the Daphne initiative, as a new year five-year programme is being put together which will promote cooperation among voluntary organisations and the local authorities. The organisations need support to set up various networks, to improve the dissemination of information, to forge partnerships, and to promote reciprocal information exchange. I would especially like to stress the importance of the Daphne programme for defending the rights of children and protecting them from sexual exploitation in particular. For this we need the simultaneous efforts of parents, teachers and the whole immediate community to work towards preventive child protection.
I believe it is also very important to extend this programme gradually to other countries, especially the countries of Central and Eastern Europe, as violence in its various forms has a transnational dimension, for example in the sex trade and child pornography on the Internet. Cooperation to safeguard fundamental human rights, and thus also the rights of children, is vital, and has to work effectively between the applicant countries and the current Member States. The law in these applicant countries also has to ensure that basic rights are safeguarded in a way that is clear to all and which makes it possible to deal effectively with infringements of human rights in the form of violence.
Otherwise, I would hope that issues of children's rights will be one of the priorities on the EU agenda, as only then will we be able to protect our future and status as a community of civilised states.
Madam President, first of all I would like to congratulate Mrs Bennasar Tous, albeit in her absence, and I would also like to congratulate Mrs Colombo Svevo who so capably presented the issue here this morning. Chiefly, however, I would like to congratulate the rapporteur on this extremely important contribution to the Commission proposal on the Daphne programme, and on the way she has handled such an important issue. As has already been said, we have discussed it at some length in the Committee on Women's Rights and there has been general agreement on its proposals.
The rapporteur welcomes the proposal put forward by the Commission, but she has tabled major amendments, with which - and I would like to stress this - my group concurs. In particular, we agree with the reservations she has expressed on the change of the legal base of the action programme. The use of Article 235 of the Treaty instead of Article 129 may lead to the exclusion from the Daphne programme of all issues relating to violence, sexual exploitation and the trade in women and children, on the grounds that these issues do not have a bearing on public health. We are glad that there is some form of legal base but we have some problems with this particular legal base.
We also agree with the rapporteur asking the Commission to place the plans that are adopted into some order of priority, with a view to using the available resources in the most effective way possible. Here we are talking about plans of prevention, programmes for the rehabilitation of children, young people and women who are in danger, and provisions relating to the perpetrators of these criminal acts, especially the young. Attention must also be focused on legitimate practices and on the means of protecting the interests of children, young people and women who have fallen victim to violence.
We support the request for the presence, on the advisory committee, of a representative of the European Parliament and a representative of the NGOs. We also support the request for the submission of an annual rather than a triennial report on the progress that has been made.
We also agree that we must call on the applicant countries to take part in the programme, and that there must be better dissemination of information, especially to the media and to the public at whom the programme is directed.
Finally, I would like to stress that we too are asking for a new report to be submitted to take into account the above amendments, and also that all forms of violence and sexual exploitation perpetrated against women and children continue to be covered, including trafficking in slaves.
Madam President, I am delighted that there is going to be this Daphne programme and I hope that we will be able to put it to good use, because violence against women and children is one of the unacceptable sides of our society and it is constantly on the increase. My arrival at the European Parliament coincided with a conference which Parliament organised on violence against children and child abuse, and I resolved to investigate this issue in depth here in the House. In particular, I would urge you to consider ways of supporting those trying to combat paedophile and prostitution networks on the Internet.
Madam President, Commissioner, we are dealing here with a problem that is going from bad to worse. This week in Parliament, we voted on what I thought was a very good report on Internet crime. But let me tell you how things are in reality. In reality, there is an awful lot to think about. In each case, the children concerned have been the victims of a real crime. The number of victims is increasing, as is the number of potential criminals, because unfortunately victims themselves sometimes go on to commit crimes if they are unable to find ways of dealing with their trauma.
One of the main problems - and one which the police also share - is that the NGOs working on combating the pornography and paedophile networks on the Internet often have to search among thousands and thousands of pieces of data. The report therefore rightly calls for help to be given to projects that are designed to track down victims, such as those who have been abducted and forced into prostitution, and who may be identified from the photographs offered for sale on the Internet by certain criminals.
This is why I would urge that considerable scope should be offered to the NGOs working in these areas, but we must also not forget the scant resources that our judicial authorities often have to work with, not to mention the lack of European-level coordination. I therefore think that the report is right to ask whether Europol should be given the resources to play an effective role in combating this sort of violence. What I said about children also applies to combating violence against women, because young refugees are also often forced into prostitution and become the victims of the same kind of violence.
Madam President, Commissioner, on International Women's Day, Commissioner Gradin issued a challenge to men to do something about violence against women by saying that violence against women was a men's problem. I find it striking that her words have found little support here in this debate.
If the Commissioner meant that men are responsible for a considerable proportion of the violence against women, I have to agree. Saying that the two sexes are like chalk and cheese, however, is a distortion of reality. I certainly do not mean to deny that the problem exists. My main objection to the proposal is the level at which it is tackled. Violence is a problem that occurs in small groups, so a national or local approach is needed.
I firmly believe that the Bible has a great deal to teach us about interpersonal relationships, and feel I have to point out that mankind, both men and women, is made in God's image. This belief can do much to help harmonious human relations, and anyone who is violent to those around him is simply denying this biblical truth.
Mr President, the idea of adopting a programme designed to prevent violence against children, adolescents and women is a generous and noble idea which everyone can of course support. This programme, which takes its name from the Greek myth of Daphne, provides for a number of administrative actions and procedures that we approve of. But the rapporteur does not really seem to have investigated the causes and the sources of violence in European societies today. That violence is growing steadily. In France, for example, the number of crimes and offences rose from 200 000 in 1948 to 4 200 000 in 1998. Of course, not all these crimes and offences are against women and children, but there is undeniably a general upward trend in violence in that area too. That trend coincides with the collapse of the traditional framework in which people's lives were once rooted.
In fact, for 50 years, society has become more urban, the family framework has been crumbling, and moral and religious landmarks have very often collapsed. Emancipated from such civilising frameworks, the individual who thinks he is free may be tempted to use violence against others with complete impunity. An administrative and financial programme like the one presented to us here, while not without merit, is not going to resolve this problem, which is in fact the challenge of a new barbarism. That is all the more true because, by always insisting on rights and never on duties, the ideology of human rights produces the opposite of its intentions - justification for excesses of all kinds.
Ancient wisdom recognised that man was always tempted by excesses resulting in violence. For example, Plato demonstrated that the human spirit has three components: the rational, the emotional and the instinctive. If education fails to achieve an alliance between reason and emotion to keep instincts in check, they are unleashed and the door is opened to all kinds of violence. That ancient teaching is still valid. That is why mere palliatives cannot be enough. We must also combat the deep-rooted causes of the rise in violence in general, and in violence towards women and children in particular. This presupposes that the media will cease to cultivate violence systematically and that moral education will once again become a major requirement.
Under the Third Republic in France, there was a consensus about this civic and moral education. This was broken down by the incursion of lax ideas on education. Man is not naturally good, he needs to feel the weight of civilising disciplines. As illustrated by the great Greek dramatist, Aeschylus, in the tragedy 'The Eumenides', a society which fails to punish crime will open the door to growing criminality.
We need better teaching of ethics and more repressive courts, but people also need to be able to put down roots in small communities rather than in sprawling cities. Modern techniques mean that planning can allow people to live in human-sized districts and villages where everyone knows each other. There would then be spontaneous social control, which is more effective than repression through the courts or administrative support to victims. We should be aiming towards such a policy of re-rooting people in human-sized communities. Some of the sources of violence could then be eradicated.
Madam President, when I presented the opinion of the Committee on Civil Liberties and Internal Affairs on behalf of my colleague Mrs Zimmermann, I said that Parliament was delighted with this initiative by the Commission, and I would ask Commissioner Liikanen to pass on our thanks to his two colleagues. However, I also made it clear that we are extremely concerned about the change in the legal basis, which as I said at the time is certainly going to make things difficult and has considerably dampened our enthusiasm, because violence against women and children, Commissioner, is not just a health risk. It is a fundamental attack on human rights.
Combating violence is a very complex problem. It is not just about helping the victims, but also about preventing and combating violence among those who inflict it. It also requires cooperation between the judicial authorities and the police. It is therefore by definition multidisciplinary. What I am trying to say is that it would be completely unacceptable if the change in the legal basis meant that we only ended up with some new health programme for women and children rather than structural measures.
I also wholeheartedly support the attempts by the Committees on Women's Rights and Internal Affairs to make various adjustments to the Commission's amended proposal. I would like to draw attention to a number of points which I think are important here.
First there is the World Health Organisation's definition of health, which is very important in that it goes further than just risk prevention. It refers to people's quality of life, making the challenge even broader: equal opportunities for different people and different groups in society, and above all the right to life, the right to dignity, the right to freedom and integrity that everyone should enjoy. This is a clear reference to human rights, which is an area where this programme could be a little broader and where it should reinstate some of its original proposals.
I would therefore like to appeal to the Commission and to my fellow Members to continue to urge the Council representatives to adopt a broad interpretation and a broad scope for the Daphne programme. I would like to hear what the Commissioner thinks about this.
Commissioner, the signals coming out of the Council still show that it is obstinately refusing to take this message on board. In particular, its plan to allocate Daphne only a mini-budget, even less than Parliament had proposed and the Commission had agreed to, makes me very anxious about what the Council really intends for this programme. I suspect that the Council is really planning to use it only for micro-projects - a bit of awareness-raising and a few information campaigns - which stands in stark contrast to the very clearly stated ambitions that we have for it. If we do not broaden the scope and provide Daphne with the money it needs, it will remain a white elephant. Yet the public has enormous expectations here. So the European Parliament, as the co-legislator in a codecision procedure, cannot accept this, and I hope the Council will listen to what we are saying.
Madam President, violence is a dominant feature of contemporary society and an enigma of our open society, a society that has lost its values and is taking on new idols and new symbols, confounding those traditional values which have always formed the basis of our civil life. And so we should not be surprised when television and other means of communication transmit to us images of violence and when our children feed on these images and base their world and ideals on them.
We who are responsible for their education and, as politicians, have to be the most reliable interpreters of what it is that our people want, are under an obligation to condemn the sources of this violence and identify the most effective ways of combating it. In point of fact, this Community of ours is committed to combating violence, by stressing the principle of the right to life, to security, to freedom and to physical and mental integrity through a whole array of programmes, not least those which we are today trying to bring to completion. The Daphne programme combats violence against women, minors and children; it is a programme which has combated violence within the family, through ill-treatment and sexual abuse of children and partners, and the kind of violence we see in daily life, in the form of rape, sexual violence and molestation, harassment at the workplace and so on, a true battle of values and civilisation. This programme does not shy away from the truth, does not provide simple solutions, but incorporates a number of interacting factors: education, custom, issues of economic independence and employment, legal and jurisdictional issues, services to help victims, and health matters.
But the regulation, the legal definition of the means of redress, as defined in Article 52 of the Treaty of Amsterdam - which is the legal basis of the programme - is restricted to combating violence. Therefore, an area to which we believe it would have been more consistent to have applied Article 235 of the Treaty has been encompassed under the heading of 'public health', even though in the final analysis Article 235 allows for powers of action that are not specifically provided for, where Community action proves necessary to achieve one of the Community's objectives.
Madam President, ladies and gentlemen, it is sadly true that many aspects of the world in which we live are far from perfect; one of its sordid aspects is that of violence against women, children and young people, and this is a problem we have to tackle relentlessly. For that reason, the German Presidency has made the problem one of its priority issues. A meeting on the subject has already taken place. The Bundesrat , the chamber of the German Parliament in which the federal states are represented, has expressed its regret that 1999 was not declared to be an official year of action on violence against women, which would have been an important means of reinforcing this message.
Violence-prevention strategies must incorporate different approaches, depending on whether the violence in question is domestic or non-domestic. That distinction is not adequately covered in the Commission proposal, and so it is essential to add amendments that refer explicitly to sexual abuse, sexual exploitation and traffic in human beings and to support all the other amendments on the table.
These additions are necessary for two reasons: firstly, it must be made clear that the definition of violence goes beyond the use of physical force. Sexual abuse, for instance, does not always entail the use of physical force, especially when the victims are young children, but can involve all sorts of intimidation and threats which leave no physical trace. This does not make its effects any less drastic; on the contrary, they are often far, far worse.
One of the most humiliating experiences of sexually abused women and children is not to be believed unless they can furnish proof in the form of physical injuries. Sexual exploitation is one of the most despicable manifestations of the sex industry, about which a word should be said at this point. More money is now made from trafficking in women than from drug trafficking. Traffickers in women run a far lower risk of prosecution than dealers in drugs or weapons, because there is often a lack of evidence that would stand up in court. Traffic in women is a 'growth industry', not least because of the more open borders with the countries of Central and Eastern Europe, from where most of the victims in our Member States are drawn.
The desperate economic situation in their own countries forces many women to clutch at any straw, which makes them easy prey for the traffickers. The fact that the enormity of this affront to humanity is no longer a taboo subject, but is being discussed more and more openly and has even been the subject of official action programmes is to be warmly welcomed. These efforts have our unreserved support, and in that context we surely owe a debt of gratitude to Commissioner Anita Gradin as well. I need only remind you of the conference which was held in Vienna and attracted widespread public attention.
We need comprehensive measures to prevent trafficking, to educate the public and to protect the victims, as well as cooperation and coordination with the judiciary, the police, the competent authorities and, last but not least, with the non-governmental organisations that operate in this field; this cooperation and coordination must take place within each Member State, between the Member States and with the relevant countries outside the European Union.
The suitability of the chosen legal basis, which has rightly attracted severe criticism here, is open to question. But there is no disputing the fact that violence against women, children and young people ultimately damages their health and - very importantly - their psychological constitution. Reducing the problem to a mere health issue would amount to an intolerable trivialisation. Let it be clearly understood that violence against women, children and young people must be outlawed and punished as serious violations of human rights, with no ifs or buts.
Madam President, The Commission would like to thank Mrs Bennasar Tous and the Committee on Women's Rights for the report. It gives strong support to the Commission's initiative and underlines in an admirable way the need and urgency for the Daphne programme to be adopted well before the end of the year. The Commission also appreciates the important role the European Parliament plays in putting the fight against violence on the agenda of the European Union.
The main objective of the proposed five-year Daphne programme is to support and encourage NGOs and voluntary organisations to work together to protect children, young persons and women from all kinds of violence. This is to be achieved through the setting up of networks, exchange of information and best practices and the raising of public awareness. Preventive action, including how to prevent violent behaviour by men towards women, will be among the priorities. The programme is building on the experiences of the Daphne initiative which has been running since 1997.
The Commission shares the report's assessment of the programme. It is an important tool in the fight against violence. The multiannual character of the programme will allow for the planning of initiatives on a longer-term basis. The progressive extension to the acceding countries, as has been mentioned by a number of parliamentarians, and the EFTA countries, is vital, given the trans-national dimension of many forms of violence. The programme will also help to develop the NGOs' potential in a number of fields.
Mrs Bennasar Tous proposes a number of constructive amendments and additions to the Commission's proposal. The Commission is happy to accept most of them. The Commission also agrees on the need for a careful choice of projects. One objective should be to ensure a balance between different areas and target groups. The proposed advisory committee will play an important role in assisting the Commission in this respect.
The rapporteur and a number of honourable Members deplore the fact that the Commission decided to change the legal base for the proposal from Article 235 to Article 129. It was a difficult decision for the Commission. Nobody should doubt that the Commission would have preferred to stick to the original proposal but there was a considerable risk of blockage in the Council. Several Member States were openly opposed to the use of Article 235 and we have to bear in mind that there is no value in an unacceptable Daphne programme.
A question was also raised about the extension of the programme. The Commission assumes that a change to Article 129, public health, will not limit the scope of the programme. The context in which we work to combat violence and in which women and children suffer is indeed in the whole context of human rights. However, the impact of violence amounts to injury, or risk of injury, to the victim's physical, mental and psychological health. Furthermore, the Daphne programme is, as the rapporteur underlines, victim-based. Its aim is to prevent all forms of violence and to protect all victims and potential victims of violence, irrespective of whether the violence takes the form of trafficking, sexual abuse, the abandonment of children or any other form.
When the Daphne programme is adopted it will provide a new impetus for the fight against violence. It is now important to have it adopted swiftly and, at any rate, well before the end of the year. The Commission appreciates the European Parliament's strong support for this objective.
Thank you, Mr Liikanen.
Madam President, I wish to make just one comment. First of all, I should like to thank the Commission because, if I have understood properly, it agrees with our proposals. Does that then mean that most or all of the amendments have the Commission's approval?
The Commission is prepared to accept 16 of the amendments, 10 with some rewording and cannot accept 10 of the amendments. If you want me to specify which one by one I can do it today or tomorrow as you wish.
Commissioner, our amendments follow a gradual progression: some raise problems of subsidiarity, others procedural problems - and on that, I think, we will be able to reach agreement - but there are also some fundamental amendments. I would like to remind you of them, and you will then be able to give your assessment. I am thinking, for instance, of Amendments Nos 7, 27, 29 and 35, third indent, which we regard as part of the essential substance of the programme and which I believe the Commission ought also to accept.
I think the Commissioner has already said which amendments are being accepted. No, that is clearly not the case. Can you tell us which amendments are being accepted by the Commission?
The Commission is prepared to accept - with rewording - Amendment Nos 29 and 35 but it is not able to accept Amendment No 7.
Thank you, Mr Liikanen.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
The sitting was closed at 7.45 p.m.